Exhibit 10.122

FIRST AMENDED AND RESTATED MASTER AGREEMENT

by and among

SUNRISE SENIOR LIVING MANAGEMENT, INC.,

SUNRISE NORTH SENIOR LIVING LTD.,

SUNRISE SENIOR LIVING, INC.

and

VENTAS SSL, INC.

Date: December 1, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

  

General

     2      

1.1

  

Definitions

     2      

1.2

  

Additional Defined Terms

     15      

1.3

  

Rules of Construction

     17      

1.4

  

Certain Provisions Regarding Currency Matters

     17   

2.

  

Performance; Prohibited Investments; Certifications; SOX/SAS 70

     18      

2.1

  

Goals

     18      

2.2

  

Standard of Care

     19      

2.3

  

Prohibited Investment

     19      

2.4

  

Annual Certifications

     20      

2.5

  

SOX; SAS 70

     20   

3.

  

Certain Termination Rights

     21      

3.1

  

Monthly Facility-Level ANOI Test

     21      

3.2

  

Monthly Facility-Level ANOI Plus Applicable Previous Cure Payments Test

     23      

3.3

  

Annual Facility-Level Controllable Costs Test

     26      

3.4

  

Annual All-Facilities Controllable Costs Test

     27      

3.5

  

Aggregate Cure Limit; Additional Limitations on Cures

     33   

4.

  

Shared Expenses Credits-Back

     36   

5.

  

Base Management Fee

     37      

5.1

  

Base Management Fee for 2010 and 2011

     37      

5.2

  

Base Management Fee from and after 2012 – Stabilized Facilities

     37      

5.3

  

Base Management Fee – Estimated and Reconciling Payments – Stabilized Facilities

     38      

5.4

  

Base Management Fee – Pre-Stabilized Facilities

     39      

5.5

  

Certain Provisions Regarding Base Management Fees Upon Expiration or Termination
of a Management Agreement

     39   

6.

  

Incentive Management Fee

     40      

6.1

  

Incentive Management Fee – Stabilized Facilities

     40      

6.2

  

Incentive Management Fee – Pre-Stabilized Facilities

     41      

6.3

  

Certain Provisions Regarding Incentive Management Fees Upon Expiration or
Termination of a Management Agreement

     41   

7.

  

Severance of Transferred Facility(ies)

     42      

7.1

  

Certain Definitions

     42      

7.2

  

Severance of Transferred Facility(ies)

     42      

7.3

  

Certain Provisions Regarding Transfer

     54   

8.

  

Representations of US Manager and CAN Manager (Internal Controls)

     54   

9.

  

Representations and Warranties of US Manager

     56   

 

i



--------------------------------------------------------------------------------

10.

  

Representations and Warranties of CAN Manager

     56   

11.

  

Representations and Warranties of SSLI

     57   

12.

  

Representations and Warranties of Ventas SSL

     58   

13.

  

Miscellaneous

     58      

13.1

  

Notices

     59      

13.2

  

Amendments

     60      

13.3

  

Interpretation

     61      

13.4

  

Counterparts

     61      

13.5

  

Severability

     61      

13.6

  

Binding on Successors; Assignment

     61      

13.7

  

Confidentiality

     61      

13.8

  

Time is of the Essence

     61      

13.9

  

Taxes

     61   

14.

  

REIT Compliance

     62   

15.

  

Events of Default

     65      

15.1

  

Events of Default

     65      

15.2

  

Remedies of Ventas SSL

     68      

15.3

  

No Waiver of Default

     68      

15.4

  

Interest

     68   

16.

  

SSLI Guarantee and Indemnity

     69      

16.1

  

Guarantee

     69      

16.2

  

Indemnity

     69      

16.3

  

Primary Obligation

     69      

16.4

  

Obligations Absolute

     69      

16.5

  

No Release

     69      

16.6

  

No Exhaustion of Remedies

     70      

16.7

  

No Set-off

     70      

16.8

  

Continuing Guarantee

     70   

17.

  

Benefits and Obligations

     70   

18.

  

Effect of Amendment and Restatement; Release; Certain Waivers; Certain
Agreements Not to Terminate

     70      

18.1

  

Relation to Existing Master Agreement

     70      

18.2

  

Relation to Certain Other Documents

     71      

18.3

  

Release of Ventas SSL and Certain Other Persons

     71      

18.4

  

Certain Waivers

     72      

18.5

  

Certain Agreements Not to Terminate

     73   

 

ii



--------------------------------------------------------------------------------

FIRST AMENDED AND RESTATED MASTER AGREEMENT

THIS FIRST AMENDED AND RESTATED MASTER AGREEMENT (this agreement, as it may
hereafter be amended, supplemented, restated or replaced from time to time, is
herein referred to as the “Agreement”) is made as of the 1st day of December,
2010 (the “Agreement Date”) by and among (i) Sunrise Senior Living Management,
Inc., a Virginia corporation (together with its successors and permitted
assigns, “US Manager”), (ii) Sunrise North Senior Living Ltd., a New Brunswick
corporation (together with its successors and permitted assigns, “CAN Manager”),
(iii) Sunrise Senior Living, Inc., a Delaware corporation (“SSLI”), and
(iv) Ventas SSL, Inc., a Delaware corporation (“Ventas SSL”), and each other
person that from time to time becomes a party hereto pursuant to Recital D
hereof.

RECITALS

A. US Manager, CAN Manager, SSLI and certain other entities heretofore entered
into that certain Master Agreement dated December 23, 2004 (herein, the
“Existing Master Agreement”), which Existing Master Agreement was supplemented
by certain provisions contained in (i) that certain letter dated January 14,
2007 between Ventas, Inc. (“Ventas, Inc.”) and SSLI (the “January 14, 2007
Letter Agreement”, and references herein to the January 14, 2007 Letter
Agreement shall include such provisions of the Strategic Alliance Agreement as
remain of some force or effect by the terms of the January 14, 2007 Letter
Agreement) and (ii) those certain letters dated June 30, 2008 (the “2008 Letter
Agreement”) and April 3, 2009 (the “2009 Letter Agreement”), each between
Ventas, Inc. and SSLI (collectively, the January 14, 2007 Letter Agreement, the
2008 Letter Agreement and the 2009 Letter Agreement, as they may have been
previously amended and as they may be amended, supplemented and/or restated from
time to time hereafter, the “Letter Agreements”).

B. The parties listed on Exhibit A hereto (“Existing SF Owners”) are the owners
(or, in the case of the listed facilities that are located in Canada, tenants or
subtenants) of certain Senior Living Facilities described on Exhibit A hereto,
none of which are in the Lease Up Period, but are operating (each an “Existing
Stabilized Facility” and collectively, the “Existing Stabilized Facilities”).
The parties listed on Exhibit B hereto (“Existing PSF Owners” and, with the
Existing SF Owners, the “Existing Owners”) are the owners (or, in the case of
the listed facilities that are located in Canada, tenants or subtenants) of
certain Senior Living Facilities described on Exhibit B hereto, each of which is
in the Lease Up Period (each, an “Existing Pre-Stabilized Facility” and
collectively, the “Existing Pre-Stabilized Facilities”). The Existing Stabilized
Facilities and the Existing Pre-Stabilized Facilities are collectively referred
to as the “Existing Facilities”.

C. Each of the Existing Owners (or, in certain cases, its predecessor in
interest) has previously entered into a Management Agreement, or a Pre-Opening
Services and Management Agreement, with CAN Manager or US Manager with respect
to each Existing Facility (as previously amended, supplemented, restated or
replaced from time to time, each an “Existing Management Agreement” and
collectively, the “Existing Management Agreements”) and is simultaneously
herewith entering into a First Amended and Restated Management Agreement or a
First Amended and Restated Pre-Opening Services and Management Agreement (or, in
the case of certain of the Existing Facilities, a second or third such amended
and restated



--------------------------------------------------------------------------------

management agreement or pre-opening services and management agreement (each such
amended and restated management agreement or pre-opening services and management
agreement, as hereafter amended, supplemented, restated or replaced from time to
time, a “Restated Management Agreement” and collectively, the “Restated
Management Agreements”). The term of each Restated Management Agreement shall
expire on the date specified in such Restated Management Agreement, unless
sooner terminated pursuant to the terms of the applicable Restated Management
Agreement or this Agreement.

D. Senior Living Facilities that are acquired by Ventas, Inc. (or an Affiliate
of Ventas, Inc.), or in which Ventas, Inc. (or such Affiliate) has an interest,
and managed by a Manager in furtherance of (i) the January 14, 2007 Letter
Agreement and (ii) the provisions of the Strategic Alliance Agreement that
continue to have force and effect pursuant to the terms of the January 14, 2007
Letter Agreement, are herein referred to as “New Facilities” and, with the
Existing Facilities, “Facilities”. The management agreements, or pre-opening
services and management agreements, between such parties (or their Affiliates)
in respect of New Facilities, as the same may be amended, supplemented, restated
or replaced from time to time, are herein referred to as “New Management
Agreements” and, with the Restated Management Agreements, are herein referred to
as the “Management Agreements”.

E. The parties hereto intend to automatically amend Exhibit A and Exhibit B
hereto to include owners (or, if applicable, tenants or subtenants) of New
Facilities that are to be listed thereon from time to time which are operating
after the Lease Up Period (each a “New Stabilized Facility”) and owners (or, if
applicable, tenants or subtenants) of New Facilities that are to be listed
thereon which are in the Lease Up Period (each a “New Pre-Stabilized Facility”),
the owners (or, if applicable, tenants or subtenants) of which are referred to
herein as “New SF Owners” and “New PSF Owners”, respectively.

F. The parties hereto desire, by this Agreement, to amend and restate the
Existing Master Agreement in its entirety for the purpose of setting forth their
agreements with respect to certain of the rights and obligations of the Ventas
SSL Parties, SSLI and Manager with respect to the performance of the Facilities
over the course of the Term. It is the intention of the parties hereto that
(i) the rights and obligations set forth in this Agreement shall have priority
with respect to the terms of the Management Agreements and (ii) the terms of
this Agreement shall prevail to the extent of any inconsistency between this
Agreement and any Management Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby amend and restate the Existing Master Agreement in its entirety as
follows:

 

1. General

1.1 Definitions. The following terms shall have the meanings indicated or
referred to below, inclusive of their singular and plural forms, except where
the context requires otherwise. All initially capitalized terms used and not
otherwise defined in this Agreement shall have the

 

2



--------------------------------------------------------------------------------

meanings given to such terms in the Management Agreements. Unless the context
otherwise requires, all references herein to “years,” “months,” or “days” shall
mean “calendar years,” “calendar months,” or “calendar days.”

“Actual Knowledge” shall mean actual knowledge (which does not include any
constructive, imputed, assumed or other knowledge or awareness, and without any
obligation or duty of any kind to investigate or otherwise make inquiry).

“Affiliate” means, with respect to any Person, (a) any Person who directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with such Person or (b) any Person of which such Person is
the beneficial owner of a twenty-five percent (25%) or greater interest or
(c) any Person who acquires all or substantially all of the assets of such
Person. A Person shall be deemed to control another Person if such Person,
directly or indirectly, has the power to direct the management, operations or
business of such Person. The term “beneficial owner” is to be determined in
accordance with Rule 13d-3 under the United States Securities Exchange Act of
1934, as amended.

“ANOI” shall mean, with respect to a particular Facility(ies) and a particular
period, the sum of the following: the Net Operating Income for such
Facility(ies) (calculated exclusive of (a) any Base Management Fees and/or
Incentive Management Fees, (b) any ground lease base rents and (c) any
expenditures for painting and/or wallpapering), less the FF&E Reserve for such
Facility(ies), in each case for the applicable period. ANOI shall be measured in
accordance with the Management Agreements relative to each Facility and this
Agreement as of the end of each month. In the event of a casualty (other than a
Minor Casualty (as defined in the applicable Management Agreement)) or
condemnation that affects a particular Facility and directly results in a
reduction in Resident Occupancy at such Facility, then, solely for the purpose
of calculations made under Section 3 hereof (and not, for example, for the
purpose of calculations of the Base Management Fee or Incentive Management Fee
under, respectively, Section 5 and Section 6 hereof), the “ANOI” for such
Facility shall, as determined by the applicable Manager and Owner (both acting
reasonably), be deemed to have been increased until the earlier of the
commencement of business interruption insurance proceeds on account of such
casualty or the cessation of any such reduction in Resident Occupancy, to
account, for the aforesaid sole purpose, for the effects of such casualty or
condemnation upon such Facility’s “ANOI”.

“ANOI Plus Applicable Previous Cure Payments” shall mean, with respect to a
particular Facility(ies) and a particular period, the ANOI for such
Facility(ies) and such period, as adjusted to include therein the effect, for
such period, of any Property Performance Cure payment as provided in Section 3.2
and Section 3.2.1 hereof, Facility Expense Overage Cure payment as provided in
Section 3.3 and Section 3.3.1 hereof and/or Aggregate Expense Overage Cure
payment as provided in Section 3.4 and Section 3.4.1 hereof.

“Applicable Aggregate Limit” shall mean, with respect to a particular calendar
year, the sum, in US Dollars, of (a) the amount of the budgeted aggregate
Controllable Costs for all Facilities located in the United States for such
calendar year (such amount, as it may be reduced or increased for such calendar
year as described below in this definition, is herein referred to as the
“Budgeted US Facilities Controllable Costs”), plus (b) the amount of the
budgeted aggregate Controllable Costs for all Facilities located in Canada for
such calendar year (but with such amount to be translated into US Dollars using
the Applicable Translation Rate as of the date

 

3



--------------------------------------------------------------------------------

that the Applicable Aggregate Limit is being calculated) (such amount, as it may
be reduced or increased for such calendar year as described below in this
definition, as translated into US Dollars, is herein referred to as the
“Translated Budgeted Canadian Facilities Controllable Costs”; and the sum of the
Budgeted US Facilities Controllable Costs and the Translated Budgeted Canadian
Facilities Controllable Costs is herein referred to as the “Translated Budgeted
All Facilities Controllable Costs”), plus (c) the product of (i) the Applicable
Cushion Amount (as defined below) times (ii) the Applicable Cushion Amount US
Index Factor that is applicable for such calendar year; provided, however, that
such Applicable Aggregate Limit shall be reduced if a Facility(ies) cease(s) to
be managed under a Management Agreement and such Applicable Aggregate Limit
shall be increased if any New Facility(ies) commence(s) to be managed under a
Management Agreement and provided further that the term “Applicable Cushion
Amount” shall mean an amount equal to Ten Million US Dollars ($10,000,000.00)
(or such different amount to which such $10,000,000.00 amount has previously
been increased or decreased due to proportionate reductions of such amount, as
illustrated and explained in the example below, as a result of previous
instances where a Facility has ceased to be managed under a Management Agreement
or due to increases of such amount as a result of previous instances where a New
Facility has commenced to be managed under a Management Agreement). Any such
reduction of the Applicable Aggregate Limit due to a Facility ceasing to be
managed under a Management Agreement shall be applied proportionally to both the
Applicable Cushion Amount and the Translated Budgeted All Facilities
Controllable Costs (as set forth in the example below and, in connection with
determining the respective amounts of such reductions, using the roundings of
calculations that are specified in such example). Any such increase of the
Applicable Aggregate Limit due to a New Facility commencing to be managed under
a Management Agreement shall be determined as follows:

(A) In the case of any such New Stabilized Facility, the Applicable Aggregate
Limit shall be increased by (x) including in the Budgeted US Facilities
Controllable Costs or the Translated Budgeted Canadian Facilities Controllable
Costs (as applicable depending upon whether such New Stabilized Facility is
located in the United States or Canada) the amount (translated into US Dollars
if such New Stabilized Facility is located in Canada) that is budgeted for
Controllable Costs at such New Stabilized Facility for the calendar year or
partial calendar year following the execution and delivery of the Management
Agreement for such New Stabilized Facility and (y) increasing the Applicable
Cushion Amount by an amount, unless Ventas SSL and SSLI otherwise agree in
writing, equal to the product (rounded to the nearest whole number) of (1) the
annualized amount of the amount (translated into US Dollars, if applicable)
budgeted for Controllable Costs for such New Stabilized Facility for the
calendar year or portion thereof following the execution and delivery of the
Management Agreement for such New Stabilized Facility times (2) a fraction, the
numerator of which is the Applicable Cushion Amount immediately prior to such
execution and delivery date and the denominator of which is the Translated
Budgeted All Facilities Controllable Costs amount immediately prior to such
execution and delivery date (provided, however, that, except if such execution
and delivery date is January 1, (I) for the period from such execution and
delivery date through the end of the applicable calendar year, the amount
referenced in this subsection (y) shall be only a prorated portion of such
amount (rounded to the nearest whole number) for the portion of the applicable
calendar year on and after such execution and delivery date , and (II) as of the
beginning of the following calendar year, the full amount

 

4



--------------------------------------------------------------------------------

referenced in this subsection (y) shall be included in the Applicable Cushion
Amount and be subject to adjustment by the Applicable Cushion Amount US Index
Factor at the beginning of such following calendar year); and

(B) In the case of any such New Pre-Stabilized Facility, the Applicable
Aggregate Limit shall be increased, commencing with the first calendar year to
which Section 3.3 and Section 3.4 hereof shall apply to such New Pre-Stabilized
Facility (as provided in Section 3.3.3 hereof), by (x) including in the Budgeted
US Facilities Controllable Costs or the Translated Budgeted Canadian Facilities
Controllable Costs (as applicable depending upon whether such New Pre-Stabilized
Facility is located in the United States or Canada) the amount (translated into
US Dollars if such New Pre-Stabilized Facility is located in Canada) that is
budgeted for Controllable Costs at such New Pre-Stabilized Facility for the
aforesaid first calendar year and (y) increasing the Applicable Cushion Amount
by an amount, unless Ventas SSL and SSLI otherwise agree in writing, equal to
the product (rounded to the nearest whole number) of (1) the amount (translated
into US Dollars, if applicable) budgeted for Controllable Costs for such New
Pre-Stabilized Facility for the aforesaid first calendar year times (2) a
fraction, the numerator of which is the Applicable Cushion Amount immediately
prior to the commencement of such first calendar year and the denominator of
which is the Translated Budgeted All Facilities Controllable Costs amount for
such first calendar year (exclusive of any amount relative to such New
Pre-Stabilized Facility).

For example, assume that the amount of the Translated Budgeted All Facilities
Controllable Costs for a particular calendar year equaled $275,000,000.00, that
the amount of the budgeted aggregate Controllable Costs for Facility A, located
in the United States, for such calendar year equaled $3,500,000.00, that, as of
June 30 of such year, Facility A ceased to be managed under a Management
Agreement, that, other than the aforesaid cessation of management of Facility A,
no other Facility ceased, and no New Facility commenced, to be managed under a
Management Agreement during such calendar year, and that the Applicable Cushion
Amount US Index Factor that is applicable to such calendar year equaled 1.0000.
In such event, (a) as of the commencement of such year, the Applicable Aggregate
Limit would have equaled $285,000,000.00 ($275,000,000.00 + ($10,000,000.00 x
1.0000) = $285,000,000.00), (b) due to the aforesaid cessation of management of
Facility A on June 30, the Applicable Aggregate Limit would have been reduced to
equal $281,371,950.00 (the budgeted aggregate Controllable Costs for Facility A
represented 1.273% (rounded to the nearest one thousandth (1/1000) of a percent)
of the Translated Budgeted All Facilities Controllable Costs, so both the amount
of the Translated Budgeted All Facilities Controllable Costs and the aforesaid
$10,000,000.00 amount would be reduced by such 1.273% to calculate the reduced
Applicable Aggregate Limit after the aforesaid cessation of management of
Facility A) (i.e., ($275,000,000.00 - (1.273% of $275,000,000.00 = rounded to
the nearest whole number, $3,500,750.00) = $271,499,250.00) + ((($10,000,000.00
– (1.273% of $10,000,000.00 = rounded to the nearest whole number, $127,300.00)
= rounded to the nearest whole number, $9,872,700.00) x 1.0000) = rounded to the
nearest whole number, $9,872,700.00) = $281,371,950.00), and (c) for purposes of
determining whether an Aggregate Expense Termination Right exists with respect
to such calendar year, the amount of the actual aggregate Controllable Costs at
all of the remaining Facilities (i.e. exclusive of any Controllable Costs at
Facility A) for such calendar year would be compared to the

 

5



--------------------------------------------------------------------------------

Applicable Aggregate Limit (as reduced to $281,371,950.00 due to the aforesaid
cessation of management of Facility A) to determine if an Aggregate Expense
Termination Right has arisen.

“Applicable Cushion Amount US Index Factor” shall mean, as of any date within
2010, 1.0000, and, as of any date within a particular calendar year after 2010,
the sum of (a) one (1), plus or minus (as applicable) (b) the percentage
increase or decrease (as applicable and rounded to the nearest one hundredth
(1/100) of a percent) in the annual average (as described in the definition of
the “Applicable Index”) of the US Index for the full calendar year that is one
(1) year prior to the calendar year that includes such date in relation to the
annual average of the US Index for 2009. For example, if the annual average of
the US Index for 2010 is 105.111 and the annual average of the US Index for 2009
is 100.000, the Applicable Cushion Amount US Index Factor for any date within
2011 or for the year 2011 would be equal to 1.0511 (1 + (105.111 divided by
100.000 = 1.0511, which represents a 5.11% increase (rounded to the nearest one
hundredth (1/100) of a percent)) = 1 + 0.0511 = 1.0511).

“Applicable Facility Translation Rate” shall mean (a) as to an Existing
Facility, the rate for translating US Dollars into Canadian Dollars that is
applicable to such Existing Facility as set forth on Exhibit F attached hereto
and made a part hereof and (b) as to any New Facility, the Applicable
Translation Rate as of the date that the New Management Agreement relating to
such New Facility is executed and delivered by the parties thereto.

“Applicable Index” shall mean (a) relative to any Facility located in Canada,
the Canadian Index, and (b) relative to any Facility located in the United
States, the US Index. In any case where this Agreement provides for the
calculation of a year-over-year percentage increase or decrease in the
Applicable Index from a specified calendar year to a different calendar year,
except as otherwise expressly specified, such calculation shall be made by
comparing the annual average of the Applicable Index for the applicable calendar
years (for example, the year-over-year percentage increase in the Applicable
Index from 2009 to 2010 would be calculated by comparing the annual average of
the Applicable Index for 2009 to the annual average of the Applicable Index for
2010). An Applicable Index’s annual average for a given year is the annual
average for such Applicable Index as stated in the Applicable Index or, if no
annual average is stated, the mathematical average of the Applicable Index for
all months of such year.

“Applicable Local Currency” shall mean, relative to a particular Facility,
Canadian Dollars (if such Facility is located in Canada) or US Dollars (if such
Facility is located in the United States).

“Applicable Translation Rate” shall mean a rate for translating Canadian Dollars
into US Dollars, and US Dollars into Canadian Dollars, based upon the average
exchange rate quoted in The Wall Street Journal (or, if it ceases to quote such
exchange rate, another exchange rate source that is mutually agreed upon by SSLI
and Ventas SSL, each acting reasonably) as the rate for exchanging Canadian
Dollars for US Dollars, and for exchanging US Dollars for Canadian Dollars,
during the one (1) year period ending on (a) the last Business Day of the month,
calendar quarter or calendar year as to which any such currency translation is
to be made (e.g. the last Business Day of each calendar year, in the case of
currency translations under Section 4 or Section 6.1(i) hereof) or (b) if
subsection (a) above is not applicable, the last Business Day preceding the date
as of which any such currency translation is to be made.

 

6



--------------------------------------------------------------------------------

“Approved Budgets” shall mean the budgets approved by the applicable Owners for
the operation of particular Facilities as further described in the applicable
Management Agreements.

“Arm’s Length” shall have the meaning ascribed thereto in Exhibit D attached
hereto and made a part hereof.

“Assisted Living” shall mean housing facilities for seniors who seek housing
with supporting care and services including assistance with activities of daily
living (such as bathing, eating, dressing and monitoring medications),
Alzheimer’s care and other services such as housekeeping, meals and activities.

“Base Management Fee” shall mean the Base Management Fees referenced in the
Management Agreements, as adjusted pursuant to, and subject to the terms of,
Section 5 hereof.

“BMFEANOI Amount” shall have the following meaning: (a) subject to subsections
(c) and (d) below, for 2010 and 2011, the BMFEANOI Amount for a particular
Facility (including the Existing Pre-Stabilized Facilities) shall mean the
respective targets for such Facility for such calendar years that are set forth
on Exhibit C attached hereto and made a part hereof, (b) subject to subsections
(c) and (d) below, for 2012 and each subsequent year, the respective annual
BMFEANOI Amounts for each Facility as of the end of the preceding year shall be
adjusted by one hundred percent (100%) of the CPI Adjustment for the year that
is two (2) years prior to such 2012 or such subsequent year (for example, the
BMFEANOI Amount for 2012 would be calculated by increasing the BMFEANOI Amount
as of the end of 2011 by one hundred percent (100%) of the CPI Adjustment for
2010), (c) notwithstanding subsections (a) and (b) above but subject to
subsection (d) below, the “BMFEANOI Amount” for any New Stabilized Facility
and/or New Pre-Stabilized Facility that becomes a Facility on or after the
Agreement Date shall be equal to the ANOI for any such Facility for the one
(1) year period (the “New Stabilized/Pre-Stabilized Facility Period”) commencing
on the Expected Stabilization Date for such Facility, and the first CPI
Adjustment of the BMFEANOI Amount relative to any such Facility pursuant to
subsection (b) above shall occur at the beginning of the calendar year that
follows the calendar year that includes the last day of the applicable New
Stabilized/Pre-Stabilized Facility Period for such Facility (for example, if the
New Stabilized/Pre-Stabilized Facility Period relative to a particular New
Facility ended on June 30, 2013 and the BMFEANOI Amount for such New Facility as
of July 1, 2013 equaled $X, the first CPI Adjustment of such BMFEANOI Amount
would occur at the beginning of 2014, and such BMFEANOI Amount of $X would
increase on January 1, 2014 by one hundred percent (100%) of the CPI Adjustment
for the year that is two (2) years prior to 2014 (i.e., the BMFEANOI Amount of
$X for 2013 would be increased by one hundred percent (100%) of the CPI
Adjustment for 2012)), and (d) effective upon the Facility Cessation Date for a
Transferred Facility(ies) (as such terms are defined in Section 7 hereof), the
BMFEANOI Amount for each Transferred Facility and Continuing Facility (as such
terms are defined in Section 7 hereof) shall be adjusted as provided in Section
7.2.3 hereof, and, upon any such adjustment relative to a particular Facility,
such adjusted BMFEANOI Amount shall, subject to the terms of Section 7.2.3(c)
hereof and to further adjustment in the event another Facility Cessation Date
arises after the subject Facility Cessation Date, (i) if such adjustment occurs
during 2010, be the BMFEANOI Amount for such Facility for 2010 and 2011 and for
purposes of subsections (a) and (b) above, (ii) if such adjustment occurs during
2011, be the BMFEANOI Amount for such Facility for 2011 and for purposes of
subsections (a) and (b)

 

7



--------------------------------------------------------------------------------

above, and (iii) if such adjustment occurs during 2012 or any subsequent year,
be the BMFEANOI Amount for such Facility for such year and for purposes of
subsection (b) above.

“Business Day” shall mean any day on which the New York Stock Exchange is open
for some or all of such day. Notwithstanding the foregoing, however, for
purposes of determining the date by which any reports required under any
Management Agreement must be delivered to the owner under such Management
Agreement, where the term “Business Day” is used in determining the date by
which the applicable report(s) must be delivered (e.g., 8th Business Day Reports
(as defined in the Management Agreements)), the term “Business Day” shall not
include any day upon which all offices of the federal government located in
Washington, D.C. are closed, it being understood that the term “Business Day”
shall exclude any such day(s) only in those instances, and only for the
purposes, described in this sentence.

“Canadian Index” shall mean the All-Items Consumer Price Index (not seasonally
adjusted) for Canada or the equivalent thereof, or any comparable successor
index thereof, published from time to time by Statistics Canada or any other
equivalent or duly authorized department of the Government of Canada
(“Statistics Canada”). If the Statistics Canada changes the base reference
period for the Canadian Index from 1992 = 100, the consumer price index
adjustment shall be determined with the use of such conversion formula or table
as may be published by Statistics Canada. If Statistics Canada otherwise
substantially revises, or ceases publication of, the Canadian Index, then a
substitute index for determining consumer price index adjustments, issued by
Statistics Canada or by a reliable governmental or other nonpartisan
publication, shall be reasonably selected by Ventas SSL and Manager.

“CAN Manager” shall have the meaning ascribed thereto in the preamble to this
Agreement.

“ceased to be managed under a Management Agreement” or words to such effect
shall mean, with respect to a particular Facility, that the Management Agreement
for such Facility has expired or been terminated or, in the case of a
Transferred Facility, that the Management Agreement for such Transferred
Facility has been assumed by the applicable Successor Owner/Lessee pursuant to
the terms of Section 7 hereof.

“Certificate of Occupancy” shall mean a certificate or other permit or evidence
of approval provided by an appropriate governmental body or agency in respect of
a Facility, including a temporary or conditional certificate or permit, that
permits residents to occupy or reside in all residential areas of that Facility
and includes receipt of necessary seniors care licenses, if and to the extent
required by Legal Requirements.

“Certificate of Occupancy Date” shall mean the date upon which a Certificate of
Occupancy in respect of a Facility shall have been issued.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Controllable Costs” shall mean all Facility Expenses other than (a) Impositions
(excepting water, sewer or similar fees, rents, rates, charges, excises or
levies that vary based on usage), Costs of Insurance (e.g., insurance premiums)
and management fees (Base Management

 

8



--------------------------------------------------------------------------------

Fees and Incentive Management Fees) and (b) costs for non-recurring
extraordinary events reasonably approved by Ventas SSL.

“Costs of Insurance” shall have the meaning ascribed to such term within the
definition of “Facility Expenses” in the Management Agreements.

“CPI Adjustment” shall mean, with respect to any particular calendar year and
particular Facility, the year-over-year percentage increase or decrease in the
Applicable Index’s annual average (as described in the definition of the
“Applicable Index”) from the prior calendar year to the calendar year in
question, rounded, in the case of each calculation described below relating
thereto, to the nearest one hundredth (1/100) of a percentage or Used Index (as
defined below) (except if such Used Index is also equal to the Applicable Index)
or to the nearest one thousandth (1/1000) (in the case of a Used Index that is
also equal to the Applicable Index), as applicable, and not to exceed a 4%
increase or decrease; provided, however, that any increase or decrease in the
Applicable Index’s annual average that is excluded on account of such 4% cap
shall be taken into account, as illustrated below, in determining the CPI
Adjustment for future years. For example, if the Applicable Index’s annual
average for 2010 was 215.000, the Applicable Index’s annual average for 2011 was
236.500 (10% increase over 2010), the Applicable Index’s annual average for 2012
was 241.230 (2% increase over 2011), the Applicable Index’s annual average for
2013 was 241.230 (0% increase over 2012), the Applicable Index’s annual average
for 2014 was 229.169 (5% decrease from 2013) and the Applicable Index’s annual
average for 2015 was 236.044 (3% increase over 2014):

(a) the CPI Adjustment with respect to 2011 would be a 4% increase, i.e. treated
as if the Applicable Index’s annual average had only increased to 223.60 (the
value of the Applicable Index that is actually used to determine the CPI
Adjustment (e.g., because of the 4% cap) is referred to as the “Used Index”)
because of the operation of the 4% cap, and such 223.60 would be the value of
the Used Index for 2011 with regards to calculating the 2012 year-over-year
percentage increase or decrease in the Applicable Index’s annual average;

(b) the CPI Adjustment with respect to 2012 would be a 4% increase, i.e. treated
as if the Applicable Index’s annual average had only increased to 232.54 (the
maximum 4% increase over the Used Index for 2011), and such 232.54 would be the
value of the Used Index for 2012;

(c) the CPI Adjustment with respect to 2013 would be a 3.74% increase, i.e. the
actual percentage increase from 232.54 (the basis of the prior year’s increase,
which, because the CPI Adjustment for 2012 was affected by the 4% cap, was also
equal to the Used Index for 2012) to 241.230 (the Applicable Index’s annual
average for 2012) which increase for 2013 was less than the 4% cap, and the Used
Index would be 241.23 for 2013;

(d) the CPI Adjustment with respect to 2014 would be a 4% decrease, i.e. treated
as if the Applicable Index’s annual average had only decreased to 231.58 (the
maximum 4% decrease from the Used Index for 2013), and such 231.58 would be the
value of the Used Index for 2014; and

 

9



--------------------------------------------------------------------------------

(e) the CPI Adjustment with respect to 2015 would be a 1.93% increase, i.e.
treated as if the Applicable Index’s annual average had only increased from
231.58 to 236.044 (the increase over the Used Index for 2014), and 236.04 would
be the value of the Used Index (potentially relevant to future years) for 2015.

“Expected ANOI” shall have the following meaning: (a) subject to subsection
(c) below, for 2010 and 2011, the Expected ANOI for a particular Facility
(including the Existing Pre-Stabilized Facilities) shall mean the respective
targets for such Facility for such calendar years that are set forth on
Exhibit C attached hereto and made a part hereof, (b) subject to subsection
(c) below, for 2012 and each subsequent year, the respective annual Expected
ANOI target amounts shown on such Exhibit C for each Facility for the preceding
year shall be adjusted by one hundred percent (100%) of the CPI Adjustment for
the year that is two (2) years prior to such 2012 or such subsequent year (for
example, Expected ANOI for 2012 would be calculated by increasing the Expected
ANOI for 2011 by one hundred percent (100%) of the CPI Adjustment for 2010), and
(c) notwithstanding subsections (a) and (b) above, the “Expected ANOI” for any
New Stabilized Facility and/or New Pre-Stabilized Facility that becomes a
Facility on or after the Agreement Date shall be equal to the ANOI for any such
Facility for the one (1) year period (the “New Stabilized/Pre-Stabilized
Facility Period”) commencing on the Expected Stabilization Date for such
Facility, and the first CPI Adjustment of the Expected ANOI relative to any such
Facility pursuant to subsection (b) above shall occur at the beginning of the
calendar year that follows the calendar year that includes the last day of the
applicable New Stabilized/Pre-Stabilized Facility Period for such Facility (for
example, if the New Stabilized/Pre-Stabilized Facility Period relative to a
particular New Facility ended on June 30, 2013 and the Expected ANOI for such
New Facility as of July 1, 2013 equaled $X, the first CPI Adjustment of such
Expected ANOI would occur at the beginning of 2014, and such Expected ANOI of $X
would increase on January 1, 2014 by one hundred percent (100%) of the CPI
Adjustment for the year that is two (2) years prior to 2014 (i.e., the Expected
ANOI of $X for 2013 would be increased by one hundred percent (100%) of the CPI
Adjustment for 2012)).

“Expected Stabilization Date” shall mean the first (1st) day of the month
following the earlier of (a) the date by which a Facility is scheduled to
achieve initial Stabilization as set forth in the Approved Budget for such
Facility or (b) the date by which actual Stabilization is achieved for such
Facility; provided, however, that, in the case of any Existing Pre-Stabilized
Facility, the Expected Stabilization Date shall be deemed to be January 1, 2011
if the Expected Stabilization Date, as determined above, has not occurred by
such date with respect to any such Existing Pre-Stabilized Facility.

“Facilities” shall have the meaning ascribed thereto in Recital D, but subject
to the terms of Section 7 hereof.

“Facility Expenses” shall have the meaning ascribed to such term in the
Management Agreements.

“FF&E Reserve” shall have the meaning ascribed to such term in the Management
Agreements.

“Force Majeure” shall have the meaning ascribed to such term in the Management
Agreements.

 

10



--------------------------------------------------------------------------------

“GAAP” shall mean United States generally accepted accounting principles as
promulgated by the Financial Accounting Standards Board (“FASB”), and such other
accounting standards as may be required by the United States Securities and
Exchange Commission or FASB.

“Gross Revenues” shall have the meaning ascribed to such term in the Management
Agreements; provided, however, that “Gross Revenues” shall not include the
amount of any Property Performance Cure payment, Facility Expense Overage Cure
payment or Aggregate Expense Overage Cure payment or any portion thereof that,
as provided in Section 3 hereof, is deemed to have been received with respect to
any Facility for any period.

“Impositions” shall have the meaning ascribed to such term in Section 5.7 of the
Management Agreements.

“Incentive Fee Target” shall have the following meaning: (a) subject to
subsections (c) and (d) below, for 2010 and 2011, the Incentive Fee Target for a
particular Facility (including the Existing Pre-Stabilized Facilities) shall
mean the respective targets for such Facility for such calendar years that are
set forth on Exhibit C attached hereto and made a part hereof, (b) subject to
subsections (c) and (d) below, for 2012 and each subsequent year, the “Incentive
Fee Target” for a particular Facility for a particular calendar year shall mean
the Incentive Fee Target for such Facility as of the end of the immediately
preceding calendar year, increased by one hundred percent (100%) of the
year-over-year percentage increase in the Applicable Index (i.e. not less than
zero; any year-over-year percentage decrease in the Applicable Index shall be
treated as if the Applicable Index had remained unchanged) for the calendar year
that is two (2) years prior to the calendar year for which the Incentive Fee
Target is being established over the immediately preceding calendar year (e.g.,
the Incentive Fee Target for a particular Facility for 2012 would be the
Incentive Fee Target for such Facility as of the end of 2011, increased by 100%
of the year-over-year percentage increase in the Applicable Index from 2009 to
2010), (c) notwithstanding subsections (a) and (b) above but subject to
subsection (d) below, the “Incentive Fee Target” for any New Stabilized Facility
and/or New Pre-Stabilized Facility that becomes a Facility on or after the
Agreement Date shall be equal to the ANOI for any such Facility for the New
Stabilized/Pre-Stabilized Facility Period that is applicable to such Facility,
and the first year-over-year percentage increase of the Incentive Fee Target
relative to any such Facility pursuant to subsection (b) above shall occur at
the beginning of the calendar year that follows the calendar year that includes
the last day of the applicable New Stabilized/Pre-Stabilized Facility Period for
such Facility (for example, if the New Stabilized/Pre-Stabilized Facility Period
relative to a particular New Facility ended on June 30, 2013 and the Incentive
Fee Target for such New Facility as of July 1, 2013 equaled $X, the first
year-over-year percentage increase of such Incentive Fee Target would occur at
the beginning of 2014, and such Incentive Fee Target of $X would increase on
January 1, 2014 by one hundred percent (100%) of the year-over-year percentage
increase in the Applicable Index for the year that is two (2) years prior to
2014 (i.e., the Incentive Fee Target of $X for 2013 would be increased by one
hundred percent (100%) of the year-over-year percentage increase in the
Applicable Index from 2011 to 2012)), and (d) effective upon the Facility
Cessation Date for a Transferred Facility(ies) (as such terms are defined in
Section 7 hereof), the Incentive Fee Target for each Transferred Facility and
Continuing Facility (as such terms are defined in Section 7 hereof) shall be
adjusted as provided in Section 7.2.3 hereof, and, upon any such adjustment
relative to a particular Facility, such

 

11



--------------------------------------------------------------------------------

adjusted Incentive Fee Target shall, subject to the terms of Section 7.2.3(c)
hereof and to further adjustment in the event another Facility Cessation Date
arises after the subject Facility Cessation Date, (i) if such adjustment occurs
during 2010, be the Incentive Fee Target for such Facility for 2010 and 2011 and
for purposes of subsections (a) and (b) above, (ii) if such adjustment occurs
during 2011, be the Incentive Fee Target for such Facility for 2011 and for
purposes of subsections (a) and (b) above, and (iii) if such adjustment occurs
during 2012 or any subsequent year, be the Incentive Fee Target for such
Facility for such year and for purposes of subsection (b) above. Any
year-over-year percentage increase referenced herein shall be rounded to the
nearest one hundredth (1/100) of a percent.

“Incentive Management Fee” shall have the meaning ascribed to such term in
Section 6.1 hereof.

“Independent Living” shall mean senior housing facilities designed to meet the
needs of seniors who choose to live in an environment surrounded by their peers
where they receive services such as housekeeping, meals and activities, but are
not reliant on assistance with activities of daily living such as bathing,
eating and dressing (although some residents may contract out for those
services).

“January 14, 2007 Letter Agreement” shall have the meaning ascribed to such term
in Recital A.

“Joint Venture Agreement” shall mean any limited liability company operating
agreement, partnership agreement, joint venture agreement or other similar
agreement governing the rights of the owners of equity interests in any limited
liability company, partnership or other joint venture, the Seller Interests in
which have been sold by SSLI, US Manager, CAN Manager or any of their Affiliates
to Affiliates of Ventas SSL pursuant to the Purchase and Sale Agreement.

“Lease Up Period” shall mean, relative to any Facility, the period from the
Certificate of Occupancy Date for such Facility to the Expected Stabilization
Date for such Facility.

“Legal Requirements” shall have the meaning ascribed to such term in the
Management Agreements.

“Management Agreements” shall have the meaning ascribed to such term in Recital
D and includes any amendments, supplements, restatements or replacements thereof
from time to time, but subject to the terms of Section 7 hereof.

“Management Fee” shall mean the Base Management Fee and Incentive Management
Fee, subject to adjustment as provided in, and to the terms of, Section 5 and
Section 6 hereof.

“Manager” shall mean collectively US Manager and CAN Manager.

“Manager’s Standards” shall have the meaning ascribed to such term in the
Management Agreements.

 

12



--------------------------------------------------------------------------------

“Net Operating Income” shall mean Gross Revenues minus Facility Expenses;
provided, however, that, for any given calculation of Net Operating Income, the
amount of any Bad Debt (as defined in the applicable Management Agreement) that
has both increased the Facility Expenses in such calculation and reduced the
Gross Revenues in such calculation shall be added to Net Operating Income so as
to avoid double-counting of such Bad Debt.

“Obligations” shall mean the obligations and covenants to perform of any Manager
hereunder or under a Management Agreement.

“Owners” shall mean, collectively, Existing SF Owners, Existing PSF Owners, New
SF Owners and New PSF Owners, and “Owner” means any one of them.

“Person” shall mean an individual, sole proprietorship, partnership, limited
partnership, corporation, limited liability company, unincorporated association,
unincorporated syndicate, unincorporated organization, trust, body corporate,
joint venture or co-ownership, and a natural person in his or her capacity as a
trustee, executor, administrator or other legal representative.

“Pre-Stabilized Facilities” shall mean, collectively, Existing Pre-Stabilized
Facilities (as described, as of the Agreement Date, on Exhibit B hereto) and New
Pre-Stabilized Facilities, and “Pre-Stabilized Facility” means any one of them.

“PSA Date” shall mean October 1, 2010.

“Purchase and Sale Agreement” shall mean, collectively, that certain Purchase
and Sale Agreement dated October 1, 2010 by and among Sunrise Senior Living
Investments, Inc., SZR US Investments, Inc., Ventas REIT US Holdings, Inc. and
Ventas, Inc. and that certain Purchase and Sale Agreement dated October 1, 2010
by and between Sunrise North Senior Living Ltd. and Ventas SSL Ontario II, Inc.,
each as heretofore amended, supplemented or restated.

“REIT Compliance Requirements” shall have the meaning ascribed to such term in
Section 14 thereof.

“Resident Occupancy” shall have the meaning ascribed to such term in the
Management Agreements.

“Resident Occupancy Rate” shall have the meaning ascribed to such term in the
Management Agreements.

“Seller Interests” shall have the same meaning in this Agreement as in the
Purchase and Sale Agreement.

“Senior Living Facility” shall mean a senior housing facility, and, for
certainty, without limitation, includes Skilled Nursing, Assisted Living and
Independent Living facilities.

“Shared Expenses” shall have the meaning ascribed to such term in the Management
Agreements.

 

13



--------------------------------------------------------------------------------

“Skilled Nursing” shall mean senior housing facilities that meet the needs of
seniors who require a substantial level of skilled nursing services or who are
receiving rehabilitative services following an adverse event such as a broken
hip or stroke.

“Stabilization” shall have the meaning ascribed to such term in the Management
Agreements.

“Stabilized Facilities” shall mean, collectively, Existing Stabilized Facilities
and New Stabilized Facilities, and “Stabilized Facility” shall mean any one of
them.

“Strategic Alliance Agreement” shall mean that certain Strategic Alliance
Agreement dated December 23, 2004 by and between SSLI and Sunrise Senior Living
Real Estate Investment Trust, as the provisions of such agreement were
terminated (with certain limited exceptions) pursuant to the terms of the
January 14, 2007 Letter Agreement.

“Term” shall mean the term of each Management Agreement, as set forth in such
Management Agreement, unless amended by agreement of the applicable parties or
sooner terminated pursuant to the terms of the applicable Management Agreement
or this Agreement and, for greater certainty and without limitation of Section 7
hereof, this Agreement shall be automatically amended so as to no longer apply
to any Management Agreement that is no longer in effect or that has been
terminated.

“Test Period” shall have the meaning ascribed thereto in Section 3.1.

“Third Party” shall mean a Person that is at Arm’s Length with each Owner, as
well as to each party hereto.

“Treasury Regulations” shall mean the regulations promulgated under the Code, as
amended from time to time (including any successor regulations).

“US Index” shall mean the All-Items Consumer Price Index for All Urban
Consumers, U.S. City Average (not seasonally adjusted) (1982-84 = 100),
published by the Bureau of Labor Statistics, U.S. Department of Labor or any
successor thereto (the “BLS”), or such other renamed index. If the BLS changes
the base reference period for the US Index from 1982-84 = 100, the consumer
price index adjustment shall be determined with the use of such conversion
formula or table as may be published by the BLS. If the BLS otherwise
substantially revises, or ceases publication of, the US Index, then a substitute
index for determining consumer price index adjustments, issued by the BLS or by
a reliable governmental or other nonpartisan publication, shall be reasonably
selected by Ventas SSL and Manager.

“US Manager” shall have the meaning ascribed thereto in the preamble to this
Agreement.

“Ventas SSL Parties” shall mean, collectively, Ventas SSL and any other
Affiliate of Ventas SSL that may be a party to a Management Agreement, and
“applicable Ventas SSL Party” means any Ventas SSL Party that controls the Owner
of the applicable Facility.

 

14



--------------------------------------------------------------------------------

1.2 Additional Defined Terms. As used herein the following terms shall have the
meanings set forth in the preamble, recital or section indicated below:

 

$10B HCREIT

   2.3

15% Calculation

   6.1(iii)

2008 Letter Agreement

   Recital A

2009 Letter Agreement

   Recital A

7% Capped Calculation

   6.1(iv)

AAA

   15.1(a)

Accrued But Not Yet Due Fees and Expenses Reimbursements

   18.3

Affected Management Agreement

   7.1(d)

Aggregate Cure Limit

   3.5(a)

Aggregate Expense Overage

   3.4

Aggregate Expense Overage Amount

   3.4

Aggregate Expense Overage Cure

   3.4

Aggregate Expense Termination Right

   3.4

Agreement

   Preamble

Agreement Date

   Preamble

All Facilities Actual Percentage

   7.2.3(b)

ANOI Testing Date

   3.1.1

Applicable BMF Percentage

   5.2

Applicable Lenders

   18.4

Applicable Period

   7.2.3(b)

Arbitrable Dispute

   15.1(a)

Arbitration Notice

   15.1(a)

Beneficiaries

   16.1

BMF Continuing Facility Adjustment Factor

   7.2.3(a)

BMF/IMF Continuing Facility Percentage

   7.2.3(a)

BMF Transferred Facility Adjustment Factor

   7.2.3(a)

BMF/IMF Transferred Facility Percentage

   7.2.3(a)

Canadian Budget Percentage

   3.4.1(a)

Continuing Facilities

   7.2.1(a)

Continuing Facility Actual Percentage

   7.2.3(b)

Event of Default

   15.1

Existing Facilities

   Recital B

Existing Immediate or Unmatured Event of Default

   18.5(a)

Existing Loan Document

   18.4

Existing Management Agreement

   Recital C

Existing Master Agreement

   Recital A

Existing Owners

   Recital B

Existing Ventas/Sunrise Agreements

   18.2

Expense Termination Right

   3.4

Facility Cessation Date

   7.2

Facility Cure Limit

   3.2.2

Facility Expense Overage Cure

   3.3

 

15



--------------------------------------------------------------------------------

Facility Expense Termination Right

   3.3

Facility Performance Cure Amount

   3.4(ii)

IMF Continuing Facility Adjustment Factor

   7.2.3(a)

IMF Transferred Facility Adjustment Factor

   7.2.3(a)

Letter Agreements

   Recital A

Management Group

   18.3

Monetary Failure Notice

   15.1(a)

New Facilities

   Recital D

New Management Agreements

   Recital D

New PSF Owners

   Recital E

New Pre-Stabilized Facility

   Recital E

New SF Owners

   Recital E

New Stabilized Facility

   Recital E

Other Section 3.2.3 Termination Rights

   3.2.3(iii)

Payment/Credit-Back

   15.1(a)

Property Performance Cure

   3.2

Property Performance Termination Right

   3.1

REIT

   14

Related Agreement SSLI Event of Default/ Termination Right

   18.4

Related Agreements

   18.3

Released Matters

   18.4

Residents

   2.1(b)

Restated Management Agreement

   Recital C

SEC

   18.5(c)

Section 2.3 Person

   2.3

Section 3.2.3 Month

   3.2.3

Section 3.2.3 Period

   3.2.3(i)

Section 3.2.3 Termination Right

   3.2.3

Section 3.2.3 Waiver

   3.2.3

Severed Master Agreement

   7.2.2(a)

Shared Expenses Continuing Facilities Factor

   7.2.3(b)

Shared Expenses Percentage

   4

Shared Expenses Transferred Facilities Factor

   7.2.3(b)

Significant Actual Prejudice

   18.5(a)

SOX

   2.5

SSLI

   Preamble

Successor Owner/Lessee

   7.1(b)

Successor Parent Owner/Lessee

   7.1(c)

Sunrise Parties

   2.3

Terminated Facility

   5.5

Terminated Management Agreement

   5.5

Termination Effective Date

   5.5

Total Facility Overage Payments Amount

   3.4(i)

Total Performance Cure Amount

   3.4(ii)

Trailing Twelve Month Period

   7.2.3(a)

Transferred Facility

   7.1(a)

 

16



--------------------------------------------------------------------------------

Transferred Facilities

   7.1(c)

Transferred Facilities Actual Percentage

   7.2.3(b)

Translated Annual Incentive Management Fee

   6.1(iv)

Unadjusted Facility

   7.2.3(a)

US Budget Percentage

   3.4.1(b)

Ventas, Inc.

   Recital A

Ventas SSL

   Preamble

Ventas SSL’s Management Group

   18.4

1.3 Rules of Construction. Unless the context otherwise requires:

1.3.1. A capitalized term shall have the meaning assigned to it;

1.3.2. References to Articles, Sections and Exhibits shall refer to articles,
sections and exhibits of this Agreement, unless otherwise specified;

1.3.3. This Agreement shall be construed without regard to any presumption or
other rule requiring construction against the party that drafted and caused this
Agreement to be drafted;

1.3.4. References to “including” in this Agreement shall mean “including,
without limitation,” whether or not so specified; and

1.3.5. The word “extent” in the phrase “to the extent” shall mean the degree to
which a subject or other theory extends and such phrase shall not mean “if.”

1.4 Certain Provisions Regarding Currency Matters. Certain payments required
under this Agreement are designated as payments to be made in the Applicable
Local Currency, and other payments required under this Agreement are designated
as payments to be made in Canadian Dollars or US Dollars. In the absence of any
contrary provisions in this Agreement, any payments that are required under this
Agreement and that relate solely to a particular Facility and to the ANOI,
Expected ANOI, BMFEANOI Amount, Incentive Fee Target, Gross Revenues, Base
Management Fee or Facility Expenses applicable to such Facility shall be made in
the Applicable Local Currency and all other payments required under this
Agreement shall be made in US Dollars. Certain calculations and determinations
are required under this Agreement that involve the performance of mathematical
functions with respect to the combined amounts of the respective ANOIs, Expected
ANOIs, BMFEANOI Amounts, Incentive Fee Targets, Net Operating Incomes, Gross
Revenues, Facility Expenses and/or Shared Expenses for multiple Facilities, or
other combined amounts for multiple Facilities, and, in the case of some of such
calculations and determinations, some of the amounts to be combined and as to
which mathematical functions are to be performed have been initially determined
or accounted for in Canadian Dollars and others have been initially determined
or accounted for in US Dollars. In such cases, if this Agreement expressly
provides that such calculations and determinations are to be made after first
applying the Applicable Translation Rate or the Applicable Facility Translation
Rate to certain of such amounts, such instruction shall be followed.

 

17



--------------------------------------------------------------------------------

2. Performance; Prohibited Investments; Certifications; SOX/SAS 70

2.1 Goals. The joint goals of the parties hereto are to:

(a) Establish and maintain programs to promote the most effective and profitable
utilization of each Facility’s services;

(b) Provide quality services to individuals residing at each Facility (the
“Residents”) in a manner complying with the form of resident agreement in use at
such Facility, the Manager’s Standards and the applicable Approved Budget;

(c) Establish appropriate marketing programs and maintain a public image of
excellence and first-class operation for each Facility, all in accordance with
this Agreement, the applicable Management Agreement, the Manager’s Standards and
the applicable Approved Budget;

(d) Maintain well trained, adequately supervised, quality staff, in sufficient
number, at each Facility in a manner consistent with this Agreement, the
applicable Management Agreement, the Manager’s Standards and the applicable
Approved Budget;

(e) Operate each Facility prudently, on a sound financial basis and in a manner
consistent with this Agreement, the applicable Management Agreement, the
Manager’s Standards and the applicable Approved Budget;

(f) Establish and maintain a sound financial accounting system for each
Facility;

(g) Institute and maintain adequate internal fiscal controls through proper
budgeting, accounting procedures, and timely financial reporting in a manner
consistent with this Agreement, the applicable Management Agreement and the
applicable Approved Budget;

(h) Prevent loss of Gross Revenues for each Facility and institute and maintain
sound billing and collection procedures and methods;

(i) Maintain and increase Gross Revenues and Net Operating Income at each
Facility;

(j) Conform operations at each Facility to, and comply with, all applicable
Legal Requirements, this Agreement and the Manager’s Standards, including those
pertaining to licensing, and take all steps necessary to ensure that all
licenses and certificates necessary for the ownership, use and operation of each
Facility as a Senior Living Facility are maintained at all times, without
interruption; and

(k) Take such other steps as are necessary to provide high quality care to the
Residents, consistent with this Agreement, the Manager’s Standards and as

 

18



--------------------------------------------------------------------------------

otherwise reasonably requested by Owner, all consistent with the applicable
Approved Budget.

2.2 Standard of Care. SSLI shall cause each Manager to discharge its duties
under each Management Agreement in good faith, and to exercise, with respect to
all services provided by either Manager under or pursuant to this Agreement or
any Management Agreement, a standard of care, skill, prudence and diligence
under the circumstances then prevailing as would be expected of a prudent
manager who has a high level of experience and expertise with respect to such
matters and at or above the Manager’s Standards and in no event with less care,
skill, prudence or diligence as either Manager would customarily utilize in the
conduct of its business, and as is necessary for the maintenance of any license
or permit required for the applicable Facility and compliance with all Legal
Requirements and the Manager’s Standards.

2.3 Prohibited Investment. Without the prior written consent of Ventas SSL or
Ventas, Inc., neither SSLI nor US Manager nor CAN Manager nor any of their
respective Affiliates (each a “Sunrise Party” and collectively the “Sunrise
Parties”) shall become a party to, or participate in, or directly or indirectly
consent to or approve, any transaction or arrangement involving the direct or
indirect investment in any Sunrise Party by any healthcare real estate
investment trust having undepreciated total assets of more than Ten Billion US
Dollars ($10,000,000,000.00) as of the Agreement Date (herein, a “$10B HCREIT”)
or by any Person (herein, a “Section 2.3 Person”) as to which, at the time of
any such transaction or the commencement of any such arrangement, fifty percent
(50%) or more of the consolidated gross revenues or consolidated net operating
income of such Person and its consolidated Affiliates (in each case, as
determined in accordance with GAAP and for the current fiscal year and/or the
fiscal year preceding such current fiscal year and/or the fiscal year following
such current fiscal year of such Person and its consolidated Affiliates) has
historically been generated or received, or on a pro forma basis (taking into
account pending, announced and completed transactions) is expected to be
generated or received, in either case directly or indirectly, from facilities or
properties owned or controlled by a $10B HCREIT and/or its Affiliates. The
foregoing shall not be deemed to prohibit the following transactions to the
extent they are entered into by a Sunrise Party(ies) in the ordinary course of
its (their) business (and, in such regard, it is agreed by the parties that the
public filing by any Sunrise Party(ies) with the SEC (as defined in
Section 18.5(c) hereof) of a Form 8-K report relative to a particular
transaction shall not, by itself, mean that such transaction is outside of the
ordinary course of its (their) business):

(a) Sale(s) of real property or other real estate assets, or leasehold or joint
venture interests held by the Sunrise Parties in such assets, or interests of
any Sunrise Party(ies) as a manager under a management agreement(s) relating to
such assets, provided that any such interests do not include, directly or
indirectly, corporate or other voting rights in, or other rights to participate
in the management of or otherwise control, any Sunrise Party (except as the
parenthetical clause in subsection (b) below permits);

(b) Entry into a joint venture agreement or management agreement with a $10B
HCREIT or Section 2.3 Person, provided that such joint venture agreement or
management agreement relates only to a particular property or properties and
does not include, directly or indirectly, corporate or other voting rights in,
or other rights to participate in the management of or otherwise control, any
Sunrise Party

 

19



--------------------------------------------------------------------------------

(other than, in the case of a joint venture agreement, any such voting rights
in, or any such rights to participate in the management of or otherwise control,
the joint venture that is governed by such joint venture agreement); or

(c) Obtaining customary non-recourse mortgage financing from, or entering into a
lease with, a $10B HCREIT or Section 2.3 Person, provided that (i) such
financing is subject only to commercially customary non-recourse carveouts,
(ii) (x) such lease is non-recourse to any assets of any Sunrise Party (other
than the interest of the Sunrise Party that is the tenant under such lease in
the cash flow from, and in the leasehold interest and other rights created by
such lease in, the real property that is the subject of such lease and subject
to non-recourse carveouts that are similar in scope and impact to the
commercially customary non-recourse carveouts for mortgage financings permitted
under this subsection (c)) and (y) a default by a Sunrise Party under such lease
and/or any other lease between any Sunrise Party, as tenant, and such $10B
HCREIT and its Affiliates or such Section 2.3 Person and its Affiliates, as
applicable, as landlord, does not result in a default under any material
liability or obligation of SSLI and its consolidated Affiliates and (iii) such
financing and such lease do not include, directly or indirectly, corporate or
other voting rights in, or other rights to participate in the management of or
otherwise control, any Sunrise Party.

In addition, notwithstanding the foregoing, this Section 2.3 shall cease to
apply, and shall be of no further force or effect, at such time as SSLI, US
Manager and/or CAN Manager and/or their respective Affiliates cease to manage
under a Management Agreement twenty (20) or more Facilities in the aggregate
that are owned or controlled by Ventas SSL or its Affiliates.

2.4 Annual Certifications. On or before February 15 of each calendar year, SSLI
shall cause to be executed and delivered to Ventas SSL a certificate, executed
by an executive officer of SSLI, certifying, to the knowledge of SSLI, US
Manager and CAN Manager, (a) as to each Facility, the number of Property
Performance Termination Rights and Facility Expense Termination Rights that have
arisen with respect to such Facility (i) during the preceding calendar year and
(ii) since the Agreement Date, (b) as to each Facility that has ceased to be
managed under a Management Agreement since the Agreement Date, the number of
Property Performance Termination Rights and Facility Expense Termination Rights
that arose with respect to such Facility (i) during the preceding calendar year
and (ii) during the period from the Agreement Date through the date such
Facility ceased to be managed under a Management Agreement, (c) the number of
Aggregate Expense Termination Rights that have arisen under this Agreement since
the Agreement Date, (d) the aggregate number of Property Performance Termination
Rights and/or Expense Termination Rights that, through the end of the preceding
calendar year, have occurred, and count towards the Aggregate Cure Limit, for
purposes of Section 3.5(a) hereof, and (e) as to each Facility, the respective
Expected ANOI, BMFEANOI Amount and Incentive Fee Target that are applicable to
such Facility for the current calendar year.

2.5 SOX; SAS 70. Each of SSLI, US Manager and CAN Manager acknowledges that the
financial reports and other information provided by them, under this Agreement
or the Management Agreements, must be included in Ventas, Inc.’s or its
Affiliates’ public disclosure documentation in order for Ventas, Inc. or its
Affiliates to comply with NYSE public company

 

20



--------------------------------------------------------------------------------

and real estate investment trust reporting and certification obligations. Each
of SSLI, US Manager and CAN Manager covenants that all such reporting provided
by them, under this Agreement or the Management Agreements, in connection with
this Agreement or the Management Agreements shall be in a form that allows
Ventas, Inc. and its Affiliates to comply with Ventas, Inc.’s and its
Affiliates’ reporting and certification requirements under all Legal
Requirements and shall implement a system to allow Ventas, Inc. and its
Affiliates to do control testing pursuant to the certification requirements of
the Sarbanes-Oxley Act of 2002 (as amended, supplemented, restated or replaced
from time to time, “SOX”) or any similar or related requirements that may from
time to time become Legal Requirements. Ventas SSL and its Affiliates shall have
the right to review or audit (and SSLI, US Manager and CAN Manager, upon request
from time to time by Ventas SSL or its Affiliates, shall provide Ventas SSL and
its Affiliates with electronic copies of) the books and records with respect to
each Facility located at each Facility or at the applicable Manager’s or its
Affiliates’ offices, as applicable. Each of SSLI, US Manager and CAN Manager
shall cooperate with Ventas, Inc. and its Affiliates in complying with its and
their obligations pursuant to SOX and other Legal Requirements, including
promptly providing or causing its auditors to provide SAS 70 reports upon
request by Ventas SSL or its Affiliates (any such SAS 70 reports that are so
requested by Ventas SSL or its Affiliates shall be at the expense of Ventas SSL,
provided, however, that, if SSLI, US Manager and/or CAN Manager or their
Affiliates provide the same SAS 70 report for the same accounting period to
another owner or other owners of facilities managed by SSLI or its Affiliates to
be relied upon by such owner(s) in preparing financial statements of such
owner(s), the cost to Ventas SSL of the SAS 70 report provided to it or its
Affiliates will be limited to Ventas SSL’s proportionate share of the cost of
such SAS 70 report, based upon the number of facilities managed by SSLI or its
Affiliates that are owned, respectively, by Ventas SSL or its Affiliates and by
such other owner(s) to whom the SAS 70 report is provided) and assisting Ventas,
Inc. and its Affiliates and their internal and external independent auditors in
completing procedures to comply with their obligations under SOX and other Legal
Requirements in a timely manner. To facilitate the foregoing, SSLI, US Manager
and CAN Manager shall maintain SOX-compliant internal controls over financial
reporting at each Facility to the extent required to accomplish the purposes set
forth above.

 

3. Certain Termination Rights

3.1 Monthly Facility-Level ANOI Test. Subject to Section 3.1.1 below regarding
Pre-Stabilized Facilities that become Stabilized Facilities, as of the end of
each calendar month, commencing with the end of December, 2011 (unless a Manager
Event of Default arises under the Management Agreement relating to a particular
Stabilized Facility, in which case this Section 3.1 shall commence to apply to
any such Stabilized Facility at the end of the month during which such Manager
Event of Default arises), the Expected ANOI for each Stabilized Facility shall
be compared to the ANOI for such Stabilized Facility, in each case for the
trailing twelve-month period then ending (such a trailing twelve-month period is
herein referred to as a “Test Period”) (in the case of the Expected ANOI, using
a weighted average (weighted by the number of months in a given year that are in
the subject Test Period) Expected ANOI for any Test Period that includes parts
of two (2) calendar years (e.g., if the Expected ANOI for year 1 is X and for
year 2 is 1.03X, in the case of the Expected ANOI for the Test Period ending on
June 30 of year 2, the weighted average Expected ANOI would equal 1.015X ((X x
 1/2 year) + (1.03X x  1/2 year) = 0.5X + 0.515X = 1.015X))). If any such
comparison for any such Test

 

21



--------------------------------------------------------------------------------

Period reflects that the ANOI for a Stabilized Facility is less than
seventy-five percent (75%) of the applicable Expected ANOI for such Stabilized
Facility (in any case in this Agreement where a specified amount or measurement
is required to be more or less than, or equal to or greater than, or equal to or
less than, a specified other amount or measurement, such requirement may not be
met through rounding; for example, in this Section 3.1, if the applicable ANOI
was equal to $74,999.00 and the applicable Expected ANOI was equal to
$100,000.00, the aforesaid seventy-five percent (75%) test may not be met by
rounding 74.999% up to 75%), the Owner of such Stabilized Facility shall have
the right, in its sole discretion and at its option at any time thereafter, to
terminate the Management Agreement for such Stabilized Facility by notice to the
applicable Manager of such Stabilized Facility (any such termination right under
this Section 3.1, or under Section 3.2 below, is herein referred to as a
“Property Performance Termination Right”).

3.1.1. Certain Provisions Regarding Pre-Stabilized Facilities and ANOI. In the
case of any Pre-Stabilized Facility, (a) the provisions of Section 3.1 above and
Section 3.2 below shall commence to apply thereto, and such Facility shall
commence to be included in the determinations with respect to all Stabilized
Facilities under such Sections 3.1 and 3.2 and be treated as a Stabilized
Facility for purposes of such Sections 3.1 and 3.2, as of the applicable
Expected Stabilization Date (in the case of any Existing Pre-Stabilized
Facility) and as of the day following the last day of the applicable New
Stabilized/Pre-Stabilized Facility Period (in the case of any other
Pre-Stabilized Facility) (the aforesaid commencement date for a particular
Existing Pre-Stabilized Facility or New Pre-Stabilized Facility is herein
referred to as the “ANOI Testing Date”), and (b) for purposes of any
calculations of ANOI relative to any Existing Pre-Stabilized Facility as to
which such Sections 3.1 and 3.2 have commenced to apply, relative to any month
of any Test Period that precedes the ANOI Testing Date that is applicable to
such Existing Pre-Stabilized Facility, such Facility shall be deemed to have an
ANOI equal to one-twelfth (1/12) of the target amount of Expected ANOI for such
Facility shown on Exhibit C hereto for the calendar year that includes such
month.

3.1.2. Certain Provisions Regarding Calculations, Determinations and Cure
Payments. Section 3.1, Section 3.2 and Section 4 hereof contemplate certain
monthly calculations and determinations regarding each Facility, Section 3.3
hereof contemplates certain annual calculations and determinations regarding
each Facility, and Section 3.4 hereof contemplates certain annual calculations
and determinations regarding the Facilities. In the case of each of such
Sections, (a) on or before the date of the Applicable Payment/Credit-Back Date
(as described below), SSLI and Manager shall cause to be delivered to Ventas SSL
a worksheet or other document that sets forth, in detail, the calculations,
determinations and data necessary or appropriate to assessing whether, for the
particular month or year, as applicable, (i) termination rights have arisen in
favor of Ventas SSL or an applicable Owner, (ii) a payment is permitted (and the
amount of such payment that would be necessary) from SSLI or a Manager if it
desires to cure such a termination right or (iii) a Shared Expenses credit-back
(or reversal adjustment thereof) (in each case as described in Section 4 hereof)
is required (and, if so, the aggregate amount of such credit-back (or reversal
adjustment thereof) (expressed in US Dollars) and the Facility-by-Facility
amounts of such credits-back (or reversal adjustments thereof) (expressed in US
Dollars, in the case of each Facility located in the United States, and in both
US Dollars and Canadian Dollars, in the case of each Facility located in Canada)
(and any such worksheet or other document shall be accompanied by supporting
documentation that is in form, substance

 

22



--------------------------------------------------------------------------------

and detail satisfactory to Ventas SSL), and (b) on or before the Applicable
Payment/Credit-Back Date, if a curable termination right has arisen in favor of
Ventas SSL or an applicable Owner that SSLI or a Manager desires to cure or an
obligation to make a Shared Expenses credit-back (or reversal adjustment
thereof) has arisen, SSLI or such Manager shall make such cure payment or such
Shared Expenses credit-back (or reversal adjustment), as applicable. As used in
this Section 3.1.2, the “Applicable Payment/Credit-Back Date” shall mean (x) in
the case of Section 3.1 or Section 3.2 hereof, the fifth (5th) day after the
eighth (8th) Business Day of the month following the end of the subject Test
Period (except that, in the case of any Test Period ending on December 31, the
date in this subsection (x) shall be the January 31 following the end of such
Test Period, in order to allow time for the completion of final, calendar year
end accounting adjustments), (y) in the case of Section 3.3 or Section 3.4
hereof, the February 15 that follows the end of the applicable calendar year,
and (z) in the case of Section 3.4 hereof, the fifth (5th) day after the eighth
(8th) Business Day of the month following the month to which the applicable
credit-back (or reversal adjustment) relates (except that, if the month to which
the applicable credit-back (or reversal adjustment) relates is December, the
date in this subsection (z) shall be the January 31 following such December, in
order to allow time for the completion of final, calendar year end accounting
adjustments).

3.2 Monthly Facility-Level ANOI Plus Applicable Previous Cure Payments Test.
Subject to Section 3.1.1 above regarding Pre-Stabilized Facilities that become
Stabilized Facilities, as of the end of each calendar month, commencing with the
end of December, 2011 (unless a Manager Event of Default arises under the
Management Agreement relating to a particular Stabilized Facility, in which case
this Section 3.2 shall commence to apply to any such Stabilized Facility at the
end of the month during which such Manager Event of Default arises), the
Expected ANOI for each Stabilized Facility shall be compared to the ANOI Plus
Applicable Previous Cure Payments for such Stabilized Facility, in each case for
the Test Period then ending (in the case of the Expected ANOI, using a weighted
average Expected ANOI for any Test Period that includes parts of two
(2) calendar years). If any such comparison for any such Test Period reflects
that the ANOI Plus Applicable Previous Cure Payments for a Stabilized Facility
is less than eighty-five percent (85%) of the applicable Expected ANOI for such
Stabilized Facility, the Owner of such Stabilized Facility shall have a Property
Performance Termination Right, in its sole discretion and at its option at any
time thereafter (or, if the applicable Manager of such Stabilized Facility
qualifies for a cure period as set forth below, at any time after the cure
period set forth below), to terminate the Management Agreement for such
Stabilized Facility by notice to the applicable Manager of such Stabilized
Facility; provided, however, that, on the conditions that no Event of Default
then exists under this Agreement and no Manager Event of Default then exists
under such Management Agreement and subject to Section 3.2.2 and Section 3.5
below, such Manager may prevent such Owner from exercising its aforesaid
Property Performance Termination Right, by making a non-refundable payment
(herein, a “Property Performance Cure”) to such Owner and in the Applicable
Local Currency, on or before five (5) days after the eighth (8th) Business Day
of the month following the end of the subject Test Period (or, in the case of
any Test Period ending on December 31, on or before the following January 31),
in an amount equal to the amount by which eighty-five percent (85%) of the
Expected ANOI for such Stabilized Facility exceeded the ANOI Plus Applicable
Previous Cure Payments for such Stabilized Facility, in each case for the
applicable Test Period.

 

23



--------------------------------------------------------------------------------

3.2.1. Deemed Impact of Property Performance Cure Payments on Revenue. Solely
for purposes of making determinations of (a) whether a Property Performance
Termination Right has arisen with respect to future Test Periods (i.e., Test
Periods ending on a future date) and (b) the amount of any required Facility
Expense Overage Cure and/or Aggregate Expense Overage Cure payment, the amount
of any Property Performance Cure payment that is made by Manager with respect to
a particular Stabilized Facility and Test Period shall be deemed to be
additional revenue that was received by the applicable Stabilized Facility in
equal monthly installments during the aforesaid particular Test Period. For
example, if a Property Performance Cure payment in the amount of $120,000.00 is
made by Manager with respect to a particular Stabilized Facility for the Test
Period ending on December 31, 2011, such Property Performance Cure payment shall
be treated as having been received with respect to such Stabilized Facility in
equal $10,000.00 monthly installments during 2011 (i.e. $10,000.00 deemed
received in January, 2011, $10,000.00 deemed received in February, 2011, and so
forth), so that, when such Stabilized Facility’s ANOI Plus Applicable Previous
Cure Payments is calculated for Test Periods ending during 2012, the actual
revenues at such Stabilized Facility shall be deemed to have been increased by
$10,000.00 in each of the months in 2011 that are included in the applicable
Test Period ending during 2012 (e.g., for the Test Periods ending on
February 29, 2012, April 30, 2012 and November 30, 2012, the actual revenues at
the applicable Stabilized Facility shall include, respectively, ten months x
$10,000.00, eight months x $10,000.00 and one month x $10,000.00 of such deemed
additional revenue).

3.2.2. Limits on Cure of Property Performance Termination Rights.
Notwithstanding anything to the contrary contained in Section 3.2 above, the
applicable Manager with respect to a particular Stabilized Facility shall be
permitted to cure Property Performance Termination Rights that arise with
respect to such Stabilized Facility no more than three (3) times per Stabilized
Facility during the term of the Management Agreement that is applicable to such
Stabilized Facility (such cure limitation is herein referred to as the “Facility
Cure Limit”). For purposes of the Facility Cure Limit and the Aggregate Cure
Limit referenced in Section 3.5 below, any group of Property Performance Cure
payments that relate to a particular Stabilized Facility and to a set of ten
(10) consecutive Test Periods shall be treated as a single Property Performance
Cure; provided, however, that (a) no Property Performance Termination Right
shall have arisen with respect to such Stabilized Facility under Section 3.1
hereof and with respect to any of such ten (10) consecutive Test Periods, (b) no
prior Property Performance Cure shall have been exercised by the applicable
Manager of such Stabilized Facility with respect to any of the ten (10) Test
Periods immediately preceding the Test Period that relates to the first Property
Performance Cure in such group and (c) Property Performance Cure payments shall
have been made by such Manager with respect to all of the to-be-grouped Property
Performance Cure payments. For example, if Manager exercised a Property
Performance Cure relative to the Test Periods ending January 31, 2012 (with no
prior Property Performance Cures), March 31, 2012, October 31, 2012, August 31,
2013, and September 30, 2013, then: (i) the group of Property Performance Cures
relative to the Test Periods ending January 31, 2012, March 31, 2012 and
October 31, 2012 would constitute a single Property Performance Cure for
purposes of the Facility Cure Limit and the Aggregate Cure Limit, (ii) the
Property Performance Cure for the Test Period ending August 31, 2013 would
constitute a second Property Performance Cure, and (iii) the Property
Performance Cure relative to the Test Period ending September 30, 2013 would
constitute a third Property Performance Cure because the Property Performance
Cure relative to

 

24



--------------------------------------------------------------------------------

the Test Period ending August 31, 2013 would be too proximate to the Property
Performance Cure relative to the Test Period ending October 31, 2012 to be
eligible for grouping.

3.2.3. Waiver of Certain Property Performance Termination Rights. In the event
(a) a Property Performance Termination Right arises under Section 3.2 hereof
relative to a particular Stabilized Facility and a particular month (the
“Section 3.2.3 Month”) and (b) such Property Performance Termination Right is
not cured in a timely manner by the applicable Manager or is not curable by the
applicable Manager in accordance with the terms of Section 3.2 (e.g., due to the
exhaustion of the Facility Cure Limit relative to such Stabilized Facility)
(such uncured Property Performance Termination Right relative to such
Section 3.2.3 Month is herein referred to as the “Section 3.2.3 Termination
Right”), the right of the Owner of such Stabilized Facility to terminate the
Management Agreement for such Stabilized Facility on account of such
Section 3.2.3 Termination Right shall be deemed to have been waived by such
Owner (any such waiver is herein referred to as a “Section 3.2.3 Waiver”)
provided and on the condition that all of the following conditions are satisfied
by the applicable Manager and subject to all of the following terms:

(i) During the period (the “Section 3.2.3 Period”) from the date when such
Owner’s Section 3.2.3 Termination Right arises until the date, if ever, that the
applicable Manager satisfies all of the conditions to such Section 3.2.3 Waiver
that are set forth in this Section 3.2.3, such Owner shall retain the right, in
its sole discretion and at its option at any time during such period, to
terminate the Management Agreement for such Stabilized Facility by notice to the
applicable Manager of such Stabilized Facility;

(ii) As a condition to such Section 3.2.3 Waiver, for any period of six
(6) consecutive months following the Section 3.2.3 Month (and the first month of
such six (6) consecutive month period need not be the month that immediately
follows the Section 3.2.3 Month (e.g., such first month could be a number of
months after the Section 3.2.3 Month)), no Property Performance Termination
Right shall have arisen with respect to such Stabilized Facility;

(iii) As a condition to such Section 3.2.3 Waiver and at a time when no other
default then exists under this Agreement and no Manager Event of Default then
exists under such Management Agreement, the applicable Manager shall have
delivered to such Owner (x) a notice stating that the applicable Manager desires
to exercise its right to obtain a Section 3.2.3 Waiver as provided in this
Section 3.2.3 and identifying the Section 3.2.3 Termination Right, Section 3.2.3
Month and the Other Section 3.2.3 Termination Rights (as defined below) to which
such notice relates and (y) a non-refundable payment, which payment shall not be
included in or otherwise affect the ANOI or ANOI Plus Applicable Previous Cure
Payments for such Stabilized Facility, in an amount equal to one-half (1/2) of
the aggregate amount of the Property Performance Cure payments that such Owner
would have received from the applicable Manager if the applicable Manager had
been allowed to cure (e.g., without being restricted by the Facility Cure Limit
that applies to such Stabilized Facility), and had cured, (1) the Section 3.2.3
Termination Right and (2) every other Property Performance Termination Right
that arose under Section 3.2 hereof during the Section 3.2.3

 

25



--------------------------------------------------------------------------------

Period with respect to such Stabilized Facility (herein, the “Other
Section 3.2.3 Termination Rights”); and

(iv) If the applicable Manager satisfies all of the conditions to such
Section 3.2.3 Waiver that are set forth in this Section 3.2.3 and the other
terms of this Section 3.2.3 are satisfied, the Section 3.2.3 Termination Right
relative to the Section 3.2.3 Month and the Other Section 3.2.3 Termination
Rights, in each case as such termination rights relate solely to such Stabilized
Facility, shall be deemed to have been waived by such Owner, but such waiver
shall not limit or impair the right of such Owner to terminate such Management
Agreement in the event a Property Performance Termination Right arises under
Section 3.2 hereof with respect to such Stabilized Facility and any month
following the end of the Section 3.2.3 Period or the rights of such Owner or any
other Owner on account of any Property Performance Termination Right arising at
any time under Section 3.1 hereof or the rights of any other Owner on account of
any Property Performance Termination Right arising at any time under Section 3.2
hereof with respect to another Stabilized Facility. In addition, a Property
Performance Termination Right that is waived with respect to a particular
Stabilized Facility pursuant to the terms of this Section 3.2.3 shall
nevertheless continue to be counted as having occurred for purposes of the
Facility Cure Limit that is applicable to such Stabilized Facility and of the
Aggregate Cure Limit referenced in Section 3.5 below.

3.3 Annual Facility-Level Controllable Costs Test. As of the end of each
calendar year, commencing with the end of 2010, subject to Section 3.3.3 hereof,
the actual aggregate Controllable Costs for each Facility shall be compared to
the budgeted aggregate Controllable Costs for such Facility, in each case for
the calendar year then ending. If any such comparison for any calendar year
reflects that the actual aggregate Controllable Costs for a Facility exceed one
hundred ten percent (110%) of the budgeted aggregate Controllable Costs for such
Facility, the Owner of such Facility shall have the right, in its sole
discretion and at its option at any time thereafter (or, if the applicable
Manager of such Facility qualifies for a cure period as set forth below, at any
time after the cure period set forth below), to terminate the Management
Agreement for such Facility by notice to the applicable Manager of such Facility
(any such termination right under this Section 3.3 is herein referred to as a
“Facility Expense Termination Right”); provided, however, that, on the
conditions that no Event of Default then exists under this Agreement and no
Manager Event of Default then exists under such Management Agreement and subject
to Section 3.3.2 and Section 3.5 below, such Manager may prevent such Owner from
exercising its aforesaid Facility Expense Termination Right, by making a
non-refundable payment (herein, a “Facility Expense Overage Cure”) to such Owner
and in the Applicable Local Currency, on or before the February 15 that follows
the end of the such calendar year, of an amount, not less than zero, equal to
(a) the amount by which the actual aggregate Controllable Costs for such
Facility and such calendar year exceeded one hundred ten percent (110%) of the
budgeted aggregate Controllable Costs for such Facility and such calendar year,
minus (b) if a Property Performance Cure payment(s) has (have) been made with
respect to such Facility and any Test Period ending during the calendar year as
to which such Facility Expense Overage Cure payment is being made, that portion
of such Property Performance Cure payment(s) that, as described in Section 3.2.1
above, is (are) deemed to have been received at

 

26



--------------------------------------------------------------------------------

such Facility during the calendar year to which such Facility Expense Overage
Cure payment relates (and, if the amount referenced in subsection (b) above
exceeds the amount referenced in subsection (a) above, the amount determined
pursuant to such subsections (a) and (b) shall be deemed to be equal to zero).

3.3.1. Deemed Impact of Facility Expense Overage Cure Payments on Revenue.
Solely for purposes of making determinations of whether a Property Performance
Termination Right has arisen with respect to future Test Periods (e.g., the Test
Period ending on the January 31st that follows the end of the calendar year to
which any Facility Expense Overage Cure payment relates), with respect to each
month of the calendar year as to which a Facility Expense Overage Cure payment
is being made, one-twelfth (1/12) of the amount of such Facility Expense Overage
Cure shall be deemed to be additional monthly revenue that was received by the
applicable Facility. For example, relative to a particular Facility and calendar
year 2011, if the amount in Section 3.3(a) above is $250,000.00 and the amount
in Section 3.3(b) above is $70,000.00, the amount of the required Facility
Expense Overage Cure would equal $180,000.00, and 1/12th ($15,000.00) of such
$180,000.00 would be deemed to have been received by such Facility during each
month of such calendar year 2011, so that, when such Facility’s ANOI Plus
Applicable Previous Cure Payments is calculated for Test Periods ending during
2012, the actual revenues at such Facility shall be deemed to have been
increased by $15,000.00 in each of the months in 2011 that are included in the
applicable Test Period ending during 2012 (e.g., for the Test Periods ending on
February 29, 2012, April 30, 2012 and November 30, 2012, the actual revenues at
the applicable Facility shall include, respectively, ten months x $15,000.00,
eight months x $15,000.00 and one month x $15,000.00 of such deemed additional
revenue).

3.3.2. Limits on Cure of Facility Expense Termination Rights. Notwithstanding
anything to the contrary contained in Section 3.3 above or 3.4 below but subject
to Section 3.5(3) below, Manager shall be permitted to cure Facility Expense
Termination Rights that arise with respect to a particular Facility no more than
three (3) times per Facility during the term of the Management Agreement that is
applicable to such Facility.

3.3.3. Certain Provisions Regarding Pre-Stabilized Facilities and Controllable
Costs. In the case of any Pre-Stabilized Facility, the provisions of
Sections 3.3 and 3.4 hereof shall commence to apply thereto, and such Facility
shall commence to be included in the determinations with respect to Controllable
Costs under Sections 3.3 and 3.4 hereof, as of the Expected Stabilization Date
that is applicable to such Facility (if such Expected Stabilization Date is the
first (1st) day of a calendar year) and otherwise as of the first (1st) day of
the first (1st) calendar year that follows such Expected Stabilization Date,
and, solely for purposes of such Sections 3.3 and 3.4 hereof, during any period
prior to such commencement date relative to any such Facility, such Facility
shall be treated as if it was not a “Facility”.

3.4 Annual All-Facilities Controllable Costs Test. As of the end of each
calendar year, commencing with the end of 2010, subject to Section 3.3.3 hereof,
the sum of the actual aggregate Controllable Costs for all Facilities then under
Management Agreements, plus the aggregate amount of the respective Former
Facility-Controllable Costs Adjustments (as described in Section 3.4.3 below)
relative to all Facilities that ceased to be managed under Management Agreements
during such calendar year (if any or all of such respective Former
Facility-Controllable Costs Adjustments are negative amounts as described in
Section 3.4.3

 

27



--------------------------------------------------------------------------------

below, the “aggregate amount of the respective Former Facility-Controllable
Costs Adjustments” that is referenced above shall be the net amount of such
positive and negative Former Facility-Controllable Costs Adjustments, and, if
such net amount is a negative number, the “plus” referenced above shall result
in a reduction rather than an increase), in each case determined after first
translating any amounts that are expressed in Canadian Dollars into US Dollars
using the Applicable Translation Rate as of the end of such calendar year, shall
be compared to the Applicable Aggregate Limit (reduced (or increased) as
provided in the definition thereof on account of any cessation(s) (or
commencement(s)) of management that occurred during such calendar year), in each
case for the calendar year then ending. If any such comparison for any calendar
year reflects that (a) the aforesaid sum of the actual aggregate Controllable
Costs for all Facilities then under Management Agreements plus the aforesaid
aggregate amount of such Former Facility-Controllable Costs Adjustments exceeds
(b) such Applicable Aggregate Limit (the amount of any such excess is herein
referred to as the “Aggregate Expense Overage Amount”), Ventas SSL shall have
the right, in its sole discretion and at its option at any time thereafter (or,
if Manager qualifies for a cure period as set forth below, at any time after the
cure period set forth below), to terminate any one (1) or more, or all, of the
Management Agreements by notice to Manager (any such termination right under
this Section 3.4 is herein referred to as an “Aggregate Expense Termination
Right”, and a Facility Expense Termination Right and/or Aggregate Expense
Termination Right is herein referred to, individually or collectively as the
context requires, as an “Expense Termination Right”); provided, however, that,
on the condition that no Event of Default then exists under this Agreement and
subject to Section 3.3.2 above and Section 3.5 below, Manager may prevent Ventas
SSL from exercising its aforesaid Aggregate Expense Termination Right, by making
a non-refundable payment (herein, an “Aggregate Expense Overage Cure”) to Ventas
SSL, on or before the February 15 that follows the end of such calendar year and
in US Dollars, of an amount determined as follows:

(i) if a Facility Expense Overage Cure payment (or payments) has (have) been
made with respect to the calendar year as to which such Aggregate Expense
Overage Cure payment is being made, the aggregate amount of such Facility
Expense Overage Cure payment (or payments) shall be determined (although, in the
case of any such payment that was made in Canadian Dollars, the amount of such
payment shall be translated into US Dollars, using the Applicable Translation
Rate as of the end of such calendar year, prior to performing such aggregation)
(such aggregate amount is herein referred to as the “Total Facility Overage
Payments Amount”);

(ii) if a Property Performance Cure payment (or payments) has (have) been made
with respect to any Facility and any Test Period ending during the calendar year
as to which such Aggregate Expense Overage Cure payment is being made, then,
(x) the portion of each such Property Performance Cure payment that is, pursuant
to Section 3.2.1 hereof, deemed to have been received as additional revenue at
such Facility during such calendar year shall be determined, and, in the case of
any such Facility as to which multiple Property Performance Cure payments were
made relative to Test Periods ending during such calendar year, the aggregate
amount of such portions for each such Facility shall be determined, in each case
in this subsection (x) with any such amounts relative to any such Facility
located in Canada to be translated into US Dollars as

 

28



--------------------------------------------------------------------------------

provided in subsection (y) below (each such amount (or aggregated amount, if
applicable) for each such Facility is herein referred to as the “Facility
Performance Cure Amount”), and (y) the aggregate amount of the respective
Facility Performance Cure Amounts for the Facilities referenced in this
subsection (ii) shall be determined (although, in the case of any such Facility
located in Canada, the aforesaid amount for any such Facility shall be
translated into US Dollars, using the Applicable Translation Rate as of the end
of such calendar year, prior to performing such aggregation) (such aggregate
amount referenced in this subsection (y) is herein referred to as the “Total
Performance Cure Amount”); and

(iii) the amount of the required Aggregate Expense Overage Cure payment shall
equal, in US Dollars, the amount, if any, by which the Aggregate Expense Overage
Amount exceeds the sum of (x) the Total Facility Overage Payments Amount
determined in subsection (i) above, plus (y) the Total Performance Cure Amount
determined in subsection (ii) above.

3.4.1. Deemed Impact of Aggregate Expense Overage Cure Payments on Revenue.
Solely for purposes of making determinations of whether a Property Performance
Termination Right has arisen with respect to future Test Periods, with respect
to each month of the calendar year as to which an Aggregate Expense Overage Cure
payment is being made, one-twelfth (1/12) of the amount of the Aggregate Expense
Overage Cure payment shall be deemed to be additional monthly revenue that was
received by all Facilities (exclusive of any Facility(ies) that ceased to be
managed under a Management Agreement during such calendar year), and such
additional monthly revenue amount shall be spread among the aforesaid Facilities
in the following manner:

(a) the portion of such additional monthly revenue amount that relates to
Facilities located in Canada shall be deemed to equal the product of (i) the
amount of such additional monthly revenue amount times (ii) the percentage,
determined exclusive of any amounts budgeted for any Facility(ies) that ceased
to be managed under a Management Agreement during such calendar year, calculated
by dividing the Translated Budgeted Canadian Facilities Controllable Costs by
the Translated Budgeted All Facilities Controllable Costs (such percentage is
herein referred to as the “Canadian Budget Percentage”);

(b) the portion of such additional monthly revenue amount that relates to
Facilities located in the United States shall be deemed to equal the product of
(i) the amount of such additional monthly revenue amount times (ii) the
percentage, determined exclusive of any amounts budgeted for any Facility(ies)
that ceased to be managed under a Management Agreement during such calendar
year, calculated by dividing the Budgeted US Facilities Controllable Costs by
the Translated Budgeted All Facilities Controllable Costs (such percentage is
herein referred to as the “US Budget Percentage”);

(c) the portion of such additional monthly revenue amount that relates to
Facilities located in Canada, as determined pursuant to subsection (a) above,
shall be translated into Canadian Dollars, using the Applicable Translation Rate
as of

 

29



--------------------------------------------------------------------------------

the end of the calendar year to which such Aggregate Expense Overage Cure
payment relates, and such translated amount of Canadian Dollars shall be spread
among the Facilities located in Canada (exclusive of any Facility(ies) that
ceased to be managed under a Management Agreement during such calendar year) in
the same proportion that the budgeted aggregate Controllable Costs at each of
such Facilities located in Canada bears to the amount of the budgeted aggregate
Controllable Costs for all such Facilities located in Canada, in each case for
such calendar year; and

(d) the portion of such additional monthly revenue amount that relates to
Facilities located in the United States, as determined pursuant to subsection
(b) above, shall be spread among the Facilities located in the United States
(exclusive of any Facility(ies) that ceased to be managed under a Management
Agreement during the calendar year to which such Aggregate Expense Overage Cure
payment relates) in the same proportion that the budgeted aggregate Controllable
Costs at each of such Facilities located in the United States bears to the
amount of the budgeted aggregate Controllable Costs for all such Facilities
located in the United States, in each case for such calendar year.

For example, relative to calendar year 2011, assume that (i) the amount of the
required Aggregate Expense Overage Cure payment is $60,000.00, in US Dollars,
(ii) the Canadian Budget Percentage is 20%, (iii) the Applicable Translation
Rate as of the end of 2011 is 1.00 US Dollars for 1.03 Canadian Dollars and
(iv) budgeted aggregate Controllable Costs at Facility A, located in Canada, for
such calendar year 2011 equaled 15% of the aggregate amount of the budgeted
aggregate Controllable Costs at all Facilities located in Canada for such
calendar year 2011. In such example, (w) 1/12th ($5,000.00) of such $60,000.00
would be deemed to have been received as additional monthly revenue at all of
the Facilities collectively (exclusive of any Facility(ies) that ceased to be
managed under a Management Agreement during such calendar year 2011) in each
month of calendar year 2011, (x) $1,000.00 of such additional $5,000.00 of
monthly revenue would be treated as having been received at Facilities located
in Canada, based upon the assumed 20% Canadian Budget Percentage, (y) such
$1,000.00 in US Dollars would, as translated, equal $1,030.00 in Canadian
Dollars, using the above referenced assumed Applicable Translation Rate, and
(z) 15% ($154.50 in Canadian Dollars) of such $1,030.00 in Canadian Dollars
would be treated as additional monthly revenue received by Facility A during
each month of such calendar year 2011, so that, when such Facility’s ANOI Plus
Applicable Previous Cure Payments is calculated for Test Periods ending during
2012, the actual monthly revenues at such Facility shall be deemed to have been
increased by $154.50 in Canadian Dollars in each of the months in 2011 that are
included in the applicable Test Period ending during 2012 (e.g., for the Test
Periods ending on February 29, 2012, April 30, 2012 and November 30, 2012, the
actual revenues at the applicable Facility shall include, respectively and in
Canadian Dollars, ten months x $154.50, eight months x $154.50 and one month x
$154.50 of such deemed additional revenue).

3.4.2. Aggregate Expense Overage Cure Payment Example. For example, relative to
calendar year 2012, assume that:

(a) throughout such year there were four (4) Facilities in the aggregate under
Management Agreements,

 

30



--------------------------------------------------------------------------------

(b) at Canadian Facility A, a Facility Expense Overage Cure payment was made in
the amount of $20.00 Canadian Dollars with respect to such year, and at none of
the other Facilities was a Facility Expense Overage Cure payment required with
respect to such year,

(c) at US Facility C, a Property Performance Cure payment was made in the amount
of $12.00 US Dollars relative to the month of June, 2012, and at none of the
other Facilities was a Property Performance Cure payment required with respect
to such year,

(d) the Applicable Translation Rate as of the end of 2012 is 1.00 US Dollars for
1.03 Canadian Dollars and the Applicable Cushion Amount US Index Factor is
1.0000 for 2012,

(e) at Canadian Facility A, the budgeted amount of the Controllable Costs for
such year equaled $5,000.00 Canadian Dollars (as translated, $4,854.37 US
Dollars) and the actual amount of the Controllable Costs incurred at such
Facility during such year equaled $5,520.00 Canadian Dollars (as translated,
$5,359.22 US Dollars),

(f) at Canadian Facility B, the budgeted amount of the Controllable Costs for
such year equaled $4,000.00 Canadian Dollars (as translated, $3,883.50 US
Dollars) and the actual amount of the Controllable Costs incurred at such
Facility during such year equaled $4,395.00 Canadian Dollars (as translated,
$4,266.99 US Dollars),

(g) at US Facility C, the budgeted amount of the Controllable Costs for such
year equaled $5,000.00 US Dollars and the actual amount of the Controllable
Costs incurred at such Facility during such year equaled $5,495.00 US Dollars,

(h) at US Facility D, the budgeted amount of the Controllable Costs for such
year equaled $6,000.00 US Dollars and the actual amount of the Controllable
Costs incurred at such Facility during such year equaled $6,595.00 US Dollars,
and

(i) the Applicable Aggregate Limit equaled $21,237.87 throughout such year (as
set forth in the definition of Applicable Aggregate Limit, assuming no prior
reductions or increases thereof, such limit equals the Translated Budgeted All
Facilities Controllable Costs for the applicable calendar year, plus the product
of $10,000,000.00 US Dollars times the Applicable Cushion Amount US Index
Factor; on account of the small number of Facilities and the small scale of the
budgeted and actual Controllable Costs that were assumed in this example, such
$10,000,000.00 amount would, if used in this example, make this example less
useful as an illustrative tool, and, accordingly, solely for purposes of this
example, such $10,000,000.00 US Dollars amount has been reduced to $1,500.00 US
Dollars).

 

31



--------------------------------------------------------------------------------

Under the aforesaid assumed facts, an Aggregate Expense Overage Amount equal to
$478.34 Dollars would exist (the actual Controllable Costs at the Facilities, as
translated in the case of Canadian Facilities A and B, would equal $21,716.21 US
Dollars ($5,359.22 + $4,266.99 + $5,495.00 + $6,595.00 = $21,716.21); the
Translated Budgeted All Facilities Controllable Costs would equal $19,737.87 US
Dollars ($4,854.37 + $3,883.50 + $5,000.00 + $6,000.00 = $19,737.87); the
Applicable Aggregate Limit would equal $21,237.87 US Dollars ($19,737.87 +
($1,500.00 x 1.0000) = $21,237.87); and the aforesaid actual Controllable Costs
of $21,716.21 US Dollars would exceed the aforesaid Applicable Aggregate Limit
of $21,237.87 US Dollars by such Aggregate Expense Overage Amount of $478.34 US
Dollars), and the amount of the required Aggregate Expense Overage Cure payment
would be determined as follows:

(i) the Total Facility Overage Payments Amounts equals $19.42 US Dollars (the
Facility Expense Overage Cure payment of $20.00 Canadian Dollars relative to
Canadian Facility A equals $19.42 US Dollars ($20.00 Canadian Dollars divided by
1.03 = $19.42 US Dollars)),

(ii) in the case of US Facility C, a Property Performance Cure payment, and no
Facility Expense Overage Cure payment, was made with respect to such calendar
year, and the Facility Performance Cure Amount relative to US Facility C equals
$6.00 US Dollars (relative to the Property Performance Cure payment made
relative to the month of June, 2012, pursuant to Section 3.2.1 hereof, one-half
of such payment (i.e.,  1/2 of $12.00) is deemed to have been received at such
US Facility C during 2012, and such Facility Performance Cure Amount of $6.00 US
Dollars is also the Total Performance Cure Amount (no translation of the
aforesaid Facility Performance Cure Amount relative to US Facility C into
US Dollars is necessary, as such amount was initially calculated in US Dollars),
and

(iii) the amount of the required Aggregate Expense Overage Cure payment equals
$452.92 US Dollars (the Aggregate Expense Overage Amount of $478.34 US Dollars
as described above minus the sum of the Total Facility Overage Payments Amount
of $19.42 US Dollars referenced in subsection (i) above and the Total
Performance Cure Amount of $6.00 US Dollars referenced in subsection (ii) above
= $478.34 US Dollars - ($19.42 US Dollars + $6.00 US Dollars) = $452.92 US
Dollars).

3.4.3. Former Facility-Controllable Costs Adjustment. In the event that a
Facility ceases to be managed under a Management Agreement during a particular
calendar year, the amount of the “Former Facility-Controllable Costs Adjustment”
shall be determined, and such amount shall be determined as follows, in the case
of any Facility located in Canada after first translating any amounts that are
expressed in Canadian Dollars into US Dollars, using the Applicable Translation
Rate: (i) the respective amounts of the actual and budgeted Controllable Costs
for such Facility for the portion of such calendar year that preceded such
cessation shall be determined in US Dollars (respectively, the “Former Facility
Actual Controllable Costs” and the “Former Facility Budgeted Controllable
Costs”), (ii) as of the commencement of such calendar year (i.e., before any
reduction (or increase) of the Applicable Aggregate Limit on account of
cessations (or commencements) of management occurring during such calendar
year), the respective percentages of the Applicable Aggregate Limit as of such
commencement that

 

32



--------------------------------------------------------------------------------

relate to (x) the Translated Budgeted All Facilities Controllable Costs
(including any Facilities that ceased to be managed under a Management Agreement
during such calendar year) and (y) the Applicable Cushion Amount as of such
commencement shall be determined (the percentage for the component referenced in
subsection (y), rounded to the nearest one-hundredth of a percent, is herein
referred to as the “Component Percentage”), and (iii) the amount of the Former
Facility-Controllable Costs Adjustment for such Facility shall be equal to
(x) the amount by which the Former Facility Actual Controllable Costs for such
Facility exceeds (y) the product of the Former Facility Budgeted Controllable
Costs times the sum of one (1) plus the Component Percentage (expressed as a
number (e.g., 5.55% would equal 0.0555)) (or, if the amount referenced in
subsection (y) exceeds the amount referenced in subsection (x), the amount of
the Former Facility-Controllable Costs Adjustment shall be a negative number
equal to the amount of such excess of the subsection (y) amount over the
subsection (x) amount).

3.5 Aggregate Cure Limit; Additional Limitations on Cures. Notwithstanding
anything to the contrary contained in this Section 3, Manager shall not be
permitted to cure any Property Performance Termination Right or Expense
Termination Right that may arise, or to exercise or make any Property
Performance Cure payment, Facility Expense Overage Cure payment and/or Aggregate
Expense Overage Cure payment, as applicable, to cure such termination right, if:

(a) subject to Section 3.5(5) hereof, the number of Property Performance
Termination Rights and/or Expense Termination Rights (inclusive of the aforesaid
termination right in question and whether or not curable (in the case of
Property Performance Termination Rights arising under Section 3.1 hereof) or
cured and whether or not the applicable Management Agreements remain in effect
(i.e. Property Performance Termination Rights and/or Facility Expense
Termination Rights and/or Aggregate Expense Termination Rights that occurred
with respect to a Facility while a Management Agreement was in effect relative
to such Facility shall nevertheless count towards the aggregate limit referenced
in this subsection (a) (such aggregate limit is herein referred to as the
“Aggregate Cure Limit”) regardless of whether such Facility ceases to be managed
under a Management Agreement)) that have occurred, in the aggregate, is equal to
or greater than fifty (50); or

(b) during any consecutive sixty (60) month period, the sum of (i) the number of
Management Agreements with respect to which a Manager Event of Default then
exists plus (ii) the number of Management Agreements that have been terminated
during such period on account of Manager Events of Default is ten (10) or more
(which number shall not include terminations solely due to cross-default
provisions resulting from being in a pool of mortgage loans, as opposed to a
Manager Event of Default with respect to the applicable Facility; provided,
however, that Manager pays any and all prepayment penalties, default interest
and other lender fees, costs and expenses contemplated by the applicable loan
documents and actually incurred by any Ventas SSL Party in connection with such
terminations and with respect to the entire pool in connection with such
terminations due to such cross-default provisions).

 

33



--------------------------------------------------------------------------------

For purposes of the Aggregate Cure Limit and notwithstanding anything to the
contrary contained in this Section 3, (1) subject to subsection (4) below, the
occurrence of an Aggregate Expense Termination Right relative to a particular
calendar year shall be counted, and treated, as if one (1) Expense Termination
Right had occurred during such calendar year, (2) as to each Stabilized
Facility, no more than a total of three (3) Property Performance Termination
Rights relative to such Stabilized Facility, and, as to each Facility, subject
to subsection (3) below, no more than a total of three (3) Facility Expense
Termination Rights relative to such Facility, shall be counted towards the
Aggregate Cure Limit, (3) if a Facility Expense Termination Right arises
relative to a particular Facility for a particular calendar year, and, as
provided in Section 3.3 hereof, it is determined that the amount referenced in
Section 3.3(b) hereof exceeds the amount referenced in Section 3.3(a) hereof, so
that no Facility Expense Overage Cure payment is required relative to such
Facility for such calendar year, for purposes of the Aggregate Cure Limit and
the limit on the number of Facility Expense Termination Rights relative to such
Facility, no Facility Expense Termination Right shall be deemed to have arisen
and no Expense Termination Right that is counted against the Aggregate Cure
Limit shall be deemed to have occurred with respect to such Facility, (4) if an
Aggregate Expense Termination Right arises relative to a particular calendar
year and, as provided in Section 3.4(iii) hereof, it is determined that no
Aggregate Expense Overage Cure payment is required relative to such calendar
year, for purposes of the Aggregate Cure Limit, no Expense Termination Right
that is counted against the Aggregate Cure Limit shall be deemed to have
occurred, and (5) solely for purposes of the Aggregate Cure Limit, upon the
occurrence, relative to a particular Facility, of (x) any Property Performance
Termination Right under Section 3.1 hereof, (y) any uncured Property Performance
Termination Right under Section 3.2 hereof or (z) any uncured Facility Expense
Termination Right under Section 3.3 hereof, the first such Property Performance
Termination Right or Facility Expense Termination Right shall be counted against
the Aggregate Cure Limit as two (2) Property Performance Termination Rights or
Expense Termination Rights, as the case may be (and no additional Property
Performance Termination Right or Facility Expense Termination Right that may
occur relative to such Facility shall be counted against the Aggregate Cure
Limit).

3.5.1. Aggregate Cure Limit Example. For example relative to Section 3.5(a)
above, assume that, at the beginning of calendar year 2013, there are three
(3) Facilities in the aggregate under Management Agreements, that all of such
Facilities are Stabilized Facilities located in the United States, that no
Property Performance Termination Rights arose with respect to any of the
Facilities during 2012 and that, during such calendar year 2013:

(a) at Facility A, (i) a Property Performance Termination Right arises, based on
the required monthly testing, as of the end of months 1 and 12, (ii) the
applicable Manager cures such termination rights by making Property Performance
Cure payments, and (iii) at the end of month 12, the actual aggregate
Controllable Costs at such Facility A for calendar year 2013 are compared to the
budgeted aggregate Controllable Costs for such Facility A for calendar year 2013
and such actual costs do not exceed 110% of such budgeted costs, so no Facility
Expense Termination Right arises under Section 3.3 hereof with respect to
Facility A for such calendar year 2013;

 

34



--------------------------------------------------------------------------------

(b) at Facility B, (i) a Property Performance Termination Right arises, based on
the required monthly testing, as of the end of months 6 and 9, (ii) the
applicable Manager cures such termination rights by making Property Performance
Cure payments, (iii) a Property Performance Termination Right would have arisen
with respect to Facility B in each of months 10 and 11 of such calendar year if
not for the impact of the Property Performance Cure payments made by such
Manager with respect to such months 6 and 9 upon the deemed revenues at such
Facility B in some of the twelve months preceding the end of such months 10 and
11, and (iv) at the end of month 12, the actual aggregate Controllable Costs at
such Facility B for calendar year 2013 are compared to the budgeted aggregate
Controllable Costs for such Facility B for calendar year 2013 and such actual
costs exceed 110% of such budgeted costs, so a Facility Expense Termination
Right arises under Section 3.3 hereof with respect to Facility B for such
calendar year 2013, and a Facility Expense Overage Cure payment is made by such
Manager (due to the amount by which such actual costs exceeded such budgeted
costs, it is determined that a Facility Expense Overage Cure payment is
required, notwithstanding taking into account the effect of the Property
Performance Cure payments made by such Manager with respect to months 6 and 9 on
the calculation of whether a Facility Expense Overage Cure payment is required);

(c) at Facility C, (i) a Property Performance Termination Right arises, based on
the required monthly testing, as of the end of months 4, 5 and 6, (ii) the
applicable Manager does not cure such termination rights by making Property
Performance Cure payments, and (iii) at the end of month 7, the Management
Agreement relative to Facility C is terminated by the applicable Owner; and

(d) at the end of month 12, the sum of the actual aggregate Controllable Costs
at Facilities A and B plus the Former Facility-Controllable Costs Adjustment
relative to Facility C is calculated and such sum is determined to exceed the
Applicable Aggregate Limit (after reducing the Applicable Aggregate Limit due to
the cessation of management of Facility C), so that an Aggregate Expense
Termination Right arises under Section 3.4 hereof with respect to such calendar
year 2013, and an Aggregate Expense Overage Cure payment is made by Manager (due
to the amount by which such sum exceeded such Applicable Aggregate Limit, it is
determined that an Aggregate Expense Overage Cure payment is required,
notwithstanding taking into account the effect of the Property Performance Cure
payment made by the applicable Manager with respect to Facility A (because no
Facility Expense Termination Right arose with respect to Facility A for such
calendar year 2013), and the effect of the Facility Expense Overage Cure payment
made by the applicable Manager with respect to Facility B, on the calculation of
whether an Aggregate Expense Overage Cure payment is required).

In such example, a total of six (6) Property Performance Termination Rights and
two (2) Expense Termination Rights would have occurred with respect to such
calendar year 2013 (consisting of (w) relative to Facility A, two (2) Property
Performance Termination Rights (the

 

35



--------------------------------------------------------------------------------

Property Performance Termination Right relative to month 12 would not be
proximate enough to the Property Performance Termination Right relative to month
1 to be grouped as provided in Section 3.2.2 hereof, so, for purposes of the
Facility Cure Limit, two (2), not one (1), Property Performance Termination
Rights would have occurred), (x) relative to Facility B, one (1) Property
Performance Termination Right (due to the grouping provisions of Section 3.2.2
hereof) and one (1) Expense Termination Right (due to the occurrence of one
(1) Facility Expense Termination Right), (y) relative to Facility C, three
(3) Property Performance Termination Rights (the Property Performance
Termination Rights relative to Facility C count as separate, not grouped,
Property Performance Termination Rights because the applicable Manager did not
cure each of such termination rights), and (z) one (1) additional Expense
Termination Right (due to the occurrence of one (1) Aggregate Expense
Termination Right relative to such calendar year)), and, for purposes of the
Aggregate Cure Limit, pursuant to Sections 3.5(1) and 3.5(5) above, seven
(7) Property Performance Termination Rights and/or Expense Termination Rights
would be counted against the Aggregate Cure Limit (consisting of two (2) such
termination rights relative to Facility A, two (2) such termination rights
relative to Facility B, two (2) such termination rights relative to Facility C
(pursuant to Section 3.5(5) above, the uncured Property Performance Termination
Right relative to month 4 at Facility C would count as two (2) termination
rights against the Aggregate Cure Limit and the Property Performance Termination
Rights relative to months 5 and 6 at Facility C would not count against the
Aggregate Cure Limit) and one (1) such termination right on account of the
Aggregate Expense Termination Right relative to such calendar year).

3.5.2. Certain Provisions Regarding Pre-Stabilized Facilities and Certain Cure
Limitations. In the case of any Pre-Stabilized Facility, the provisions of
Section 3.5 hereof shall commence to apply thereto, and such Facility shall
commence to be included in the determinations under such Section 3.5, as of the
Expected Stabilization Date that is applicable to such Facility.

 

4. Shared Expenses Credits-Back

Any credits-back to the Facilities (or reversal adjustments thereof) that are
required to be made by the terms of this Section 4 with respect to any month
shall be made prior to the making of any calculations or determinations that are
required under Section 3 hereof. At the end of each month of each calendar year
(including each December of each calendar year), Shared Expenses shall be
allocated by Manager to each Facility in the manner described in the respective
Management Agreements. At the end of each calendar month and after the aforesaid
allocations of Shared Expenses to individual Facilities, the aggregate amount of
the Shared Expenses for all Facilities for such calendar-year-to-date shall be
determined (but, in the case of any such Shared Expenses allocated to Facilities
located in Canada, with the amount of any such Shared Expenses first to be
translated into US Dollars using the Applicable Translation Rate as of the date
of such determination), and, if (a) such aggregate amount is greater than
(b) the product of one and two-tenths percent (1.2%) (such percentage, as
adjusted in accordance with Section 7.2.3(b) hereof, the “Shared Expenses
Percentage”) times the Gross Revenues at all of the Facilities for such calendar
year (determined after first translating into US Dollars the amount of any such
Gross Revenues at Facilities located in Canada, using the Applicable Translation
Rate as of the date of such determination), then the amount of any such excess,
as determined through the end of a particular calendar month, shall be credited
back to the Facilities, as a

 

36



--------------------------------------------------------------------------------

reduction (or reversal adjustment) in the Facility Expenses for such calendar
month, and the amount of such credit through a particular calendar month shall
be allocated among the Facilities in proportion to the respective amounts that,
on a calendar-year-to-date basis, were budgeted for Shared Expenses at each
Facility (but, for purposes of determining such proportionate shares, any such
calendar-year-to-date budgeted amounts of Shared Expenses at Facilities located
in Canada shall first be translated into US Dollars using the Applicable
Translation Rate as of the end of such calendar month, and, once the respective
amounts of the above-referenced excess that are to be credited back to
individual Facilities have been determined, in the case of each Facility located
in Canada, its proportionate share of the credit-back shall have been determined
in US Dollars, so, in order to reflect such credit-back as a reduction, in the
Applicable Local Currency, of the Facility Expenses for such Facility for such
calendar month, the amount of such credit-back for each Facility located in
Canada shall be translated from US Dollars into Canadian Dollars, using the
Applicable Translation Rate as of the end of such calendar month). In the event
that a Shared Expenses credit-back arises in one (1) or more months of a
particular calendar year and, thereafter in the same calendar year, the product
referenced in subsection (b) above for the calendar-year-to-date is greater than
the aggregate amount referenced in subsection (a) above for the
calendar-year-to-date, Shared Expenses credits-back relative to such calendar
year shall be reversed (sometimes referred to, in Section 3.1.2 and elsewhere in
this Agreement, as a “reversal adjustment thereof” or a “reversal adjustment”)
in an amount (the “Reversal Amount”) equal to the lesser of (i) the amount of
such excess or (ii) the net amount of the Shared Expenses credits-back relative
to prior months of such calendar year (after taking into account the aggregate
amount of any Reversal Amounts relative to prior months of such calendar year),
and such Reversal Amount shall be treated as an increase in the Facility
Expenses for such calendar month and be allocated among the individual
Facilities using the same methodology as was used for allocating Shared Expenses
credits-back among the individual Facilities as described above. For example,
if, in month 1 of a particular calendar year, a Shared Expenses credit-back in
the amount of $5.00 arises and if the product referenced in subsection (b) above
for the calendar-year-to-date is greater than the aggregate amount referenced in
subsection (a) above for the calendar-year-to-date by $3.00 in month 2, and by
$4.00 in month 3, of such calendar year, for such month 2 there would be a
Reversal Amount equal to $3.00 and for such month 3 there would be a Reversal
Amount of $2.00 (representing the lesser of the subsection (i) above amount of
$4.00 and the subsection (ii) above amount of $2.00 (the net amount of the
prior-months Shared Expenses credits-back would equal $5.00 (month 1) - $3.00
(month 2) = $2.00)).

 

5. Base Management Fee

5.1 Base Management Fee for 2010 and 2011. The Base Management Fee for each
Stabilized Facility and Pre-Stabilized Facility, for calendar years 2010 and
2011, shall be equal to the respective amounts, in US Dollars or Canadian
Dollars, as applicable, that are shown on Exhibit I attached hereto and made a
part hereof for the period from January 1, 2010 through March 31, 2010, and
shall be equal to three and one-half percent (3.5%) (in the case of the last
nine (9) months of 2010), and three and three-quarters percent (3.75%) (in the
case of 2011), of the Gross Revenues for such Stabilized or Pre-Stabilized
Facility for the applicable period.

5.2 Base Management Fee from and after 2012 – Stabilized Facilities. Subject to
Section 5.5 hereof, the Base Management Fee for each Stabilized Facility for
calendar year 2012

 

37



--------------------------------------------------------------------------------

and each subsequent calendar year shall be equal to the product of (a) the Gross
Revenues for such Stabilized Facility for the calendar year in question
(calculated in the Applicable Local Currency) times (b) a percentage (the
“Applicable BMF Percentage”) for such calendar year equal to the greater of
(i) five percent (5%) or (ii) the percentage equal to six percent (6%) less
one-quarter of one percent (0.25%) for each one percent (1%) (or part thereof)
by which the ANOI for all Stabilized Facilities for such calendar year
(calculated, in the case of each Stabilized Facility located in the United
States, after first translating the amount of such ANOI into Canadian Dollars,
using the Applicable Facility Translation Rate that is applicable to such
Stabilized Facility) is less than the BMFEANOI Amount for all Stabilized
Facilities for such calendar year (calculated, in the case of each Stabilized
Facility located in the United States, after first translating the amount of
such BMFEANOI Amount into Canadian Dollars, using the Applicable Facility
Translation Rate that is applicable to such Stabilized Facility) (for example,
if the ANOI for all Stabilized Facilities for a particular calendar year is
99,750.00 Canadian Dollars and the BMFEANOI Amount for all Stabilized Facilities
for such calendar year is 100,000.00 Canadian Dollars, the amount referenced in
this subsection (ii) would equal five and three-quarters percent
(5.75%) (99,750.00 Canadian Dollars is less than 100,000.00 Canadian Dollars by
250.00 Canadian Dollars, which, expressed as a percentage of such 100,000.00
Canadian Dollars (and rounded up to the nearest whole number, due to the “(or
part thereof)” language above) is 1%, and the percentage in subsection
(ii) accordingly equals 6% - (0.25% for each 1% or part thereof = 0.25% x 1 =
0.25%) = 5.75%, and, accordingly, in the case, for example, of a particular
Stabilized Facility located in the United States that, for the calendar year in
question, had Gross Revenues of 10,000.00 US Dollars, the Base Management Fee
would equal 575.00 US Dollars and would be paid in US Dollars).

5.3 Base Management Fee – Estimated and Reconciling Payments – Stabilized
Facilities. At the end of each January, February, April, May, July, August,
October and November, commencing with January 2012, the Base Management Fee
relative to each Stabilized Facility shall be determined and an estimated amount
on account of the Base Management Fee for such Stabilized Facility shall be
paid, in the Applicable Local Currency, in the manner described in the
applicable Management Agreements, (a) based upon the Gross Revenues for such
Stabilized Facility for such month (calculated in the Applicable Local
Currency), (b) using as the estimated Applicable BMF Percentage for such month
(i) the Applicable BMF Percentage for the preceding calendar year (in the case
of any such estimated payment for a January or February) or (ii) the estimated
Applicable BMF Percentage as of the end of the preceding calendar quarter (as
determined below in this Section 5.3) (in the case of any such estimated payment
for an April, May, July, August, October or November), and (c) subject to the
adjustments described in this Section 5.3. At the end of each calendar quarter
of each calendar year (commencing with the first quarter of 2012), (x) subject
to Section 5.5 hereof, the Applicable BMF Percentage referenced in
Section 5.2(b) above shall be estimated (or, in the case of any calendar year
end calculation, determined) based upon the calendar-year-to-date ANOI and
BMFEANOI Amount for all Stabilized Facilities (calculated, in each case for each
Stabilized Facility located in the United States, after first translating the
respective amounts of such calendar-year-to date ANOI and BMFEANOI Amount for
each such Stabilized Facility into Canadian Dollars, using the Applicable
Facility Translation Rate that is applicable to such Stabilized Facility), and
(y) using such estimated (or, in the case of any calendar year calculation,
determined) Applicable BMF Percentage, the Base Management Fee paid with respect
to each Stabilized Facility shall be reconciled, by a payment, in the Applicable
Local Currency, from the

 

38



--------------------------------------------------------------------------------

applicable Owner to Manager (which may be made through the retention by Manager
of the appropriate amount from the Operating Account (as defined in the
applicable Management Agreement) containing Gross Revenues of such Stabilized
Facility) or by Manager to the applicable Owner, as applicable, of the amount
necessary so that the calendar-year-to-date amount of the Base Management Fee
paid with respect to such Stabilized Facility equals the product of the
calendar-year-to-date Gross Revenues for such Stabilized Facility (calculated in
the Applicable Local Currency) times the aforesaid estimated Applicable BMF
Percentage (or final Applicable BMF Percentage, in the case of any calendar year
end determination). Each such reconciling payment shall be made by the required
payor by on or before the seventh (7th) day after the eighth (8th) Business Day
of the month that follows the end of the applicable calendar quarter (or, in the
case of any calendar quarter ending on December 31, by on or before the
following January 31).

5.4 Base Management Fee – Pre-Stabilized Facilities. For calendar year 2012 and
thereafter, a Base Management Fee shall be payable with respect to any
Pre-Stabilized Facility for the period prior to the Expected Stabilization Date
that is applicable to any such Pre-Stabilized Facility on the terms provided in
the Management Agreement relating thereto.

5.5 Certain Provisions Regarding Base Management Fees Upon Expiration or
Termination of a Management Agreement. In the case of any Management Agreement
that expires or is terminated effective on any date other than December 31 (any
such Management Agreement that expires or is terminated (but, as described
below, not including any Management Agreement that is an Affected Management
Agreement pursuant to the provisions of Section 7) effective on any date other
than December 31 is herein referred to as a “Terminated Management Agreement”,
and such effective date is herein referred to as the “Termination Effective
Date”), the Base Management Fee calculations and payments referenced in this
Section 5 for the calendar year that includes such Termination Effective Date
shall be affected as described in this Section 5.5. With respect to the Facility
to which any such expiration or termination relates (the “Terminated Facility”),
(x) if such Termination Effective Date occurs during 2010 or 2011, the Manager
of the Terminated Facility shall be paid an amount as the Base Management Fee
for such Facility equal to the Gross Revenues of such Terminated Facility
through the Termination Effective Date times the applicable Base Management Fee
percentage set forth in Section 5.1 (i.e., 3.5% or 3.75%, as applicable) (after
considering any payments to Manager as set forth in Section 5.3) or (y) if such
Termination Effective Date occurs during, or after, 2012, the Base Management
Fee with respect to such Terminated Facility shall be determined and an
estimated amount on account of the Base Management Fee for such Terminated
Facility shall be paid as provided in Section 5.3 of this Agreement and the
Terminated Management Agreement for the period through the Termination Effective
Date (in the case of an expiration or termination on a date other than at a
month end, the estimated Applicable BMF Percentage for the last full month prior
to such expiration or termination shall be used and applied to determine the
Base Management Fee for such Terminated Facility for such partial month (subject
to any reconciling payment as described below)). At the end of the calendar year
that includes such Termination Effective Date, the ANOI relative to such
Terminated Facility through the Termination Effective Date, and a prorated
portion of the BMFEANOI Amount for such Terminated Facility through the
Termination Effective Date, shall be included in the aggregations of ANOIs and
BMFEANOI Amounts that are used to determine the Applicable BMF Percentage
referenced in Section 5.2(b) hereof that is applicable for such

 

39



--------------------------------------------------------------------------------

calendar year (but, in the case of each Terminated Facility that is located in
the United States, with such ANOI and BMFEANOI Amount relative to each such
Terminated Facility first to be translated into Canadian Dollars using the
Applicable Facility Translation Rate that is applicable to such Terminated
Facility). Using the aforesaid Applicable BMF Percentage that is applicable for
such calendar year, the Base Management Fee for such Terminated Facility for
such calendar year through the Termination Effective Date shall be reconciled,
by a payment, in the Applicable Local Currency, from the applicable Owner to
Manager or by Manager to the applicable Owner, as applicable, of the amount
necessary so that the calendar-year-through-the-Termination-Effective-Date
amount of the Base Management Fee paid with respect to such Terminated Facility
equals the product of the Gross Revenues at such Terminated Facility through the
Termination Effective Date times the aforesaid Applicable BMF Percentage, and
each such reconciling payment shall be made by the required payor by on or
before the January 31 following the end of such calendar year. This Section 5.5
shall not apply in the case of a severance transaction of the nature described
in Section 7 hereof, as in such a severance transaction the Affected Management
Agreement (as defined in Section 7 hereof) is not terminated.

 

6. Incentive Management Fee

6.1 Incentive Management Fee – Stabilized Facilities. There shall be no
Incentive Management Fee due or payable with respect to any Stabilized Facility
for 2010 or 2011. Commencing with 2012 but subject to Section 6.2 and
Section 6.3 below, an Incentive Management Fee (the “Incentive Management Fee”)
shall be due and payable with respect to the Stabilized Facilities as provided
in this Section 6.1. At the end of each calendar year (commencing with 2012),
after the reconciliations of Base Management Fees that are provided for in
Section 5.3 hereof and subject to Section 6.3 below:

(i) as to each Stabilized Facility located in the United States, (x) the amounts
of the Gross Revenues, the ANOI and the Incentive Fee Target for such calendar
year and each such Stabilized Facility shall be translated into Canadian
Dollars, using the Applicable Facility Translation Rate that is applicable to
such Stabilized Facility, and (y) the Base Management Fee for such calendar year
and each such Stabilized Facility shall be translated into Canadian Dollars,
using the Applicable Translation Rate;

(ii) such translated amounts of Gross Revenues, ANOIs, Incentive Fee Targets and
Base Management Fees paid for such US Stabilized Facilities shall be added to
the respective amounts of the Gross Revenues, ANOIs, Incentive Fee Targets and
Base Management Fees paid for such calendar year for Stabilized Facilities
located in Canada;

(iii) fifteen percent (15%) of the amount, if any, by which the aggregated
amount of such ANOIs, as determined in subsection (ii) above, exceeds the
aggregated amount of such Incentive Fee Targets, as determined in subsection
(ii) above, shall be determined (such amount, not less than zero, is herein
referred to as the “15% Calculation”);

 

40



--------------------------------------------------------------------------------

(iv) the amount, if any, by which seven percent (7%) of the aggregated amount of
such Gross Revenues, as determined in subsection (ii) above, exceeds the
aggregated amount of such Base Management Fees, as determined in subsection
(ii) above, shall be determined (such amount, not less than zero, is herein
referred to as the “7% Capped Calculation”; the lesser of the 15% Calculation
and the 7% Capped Calculation is herein referred to as the “Translated Annual
Incentive Management Fee”); and

(v) if the Translated Annual Incentive Management Fee is a positive number, such
amount, which shall have been calculated in Canadian Dollars, shall be
translated into US Dollars, using the Applicable Translation Rate as of the end
of such calendar year, and Ventas SSL shall pay to Manager, as the Incentive
Management Fee for such calendar year and in US Dollars, the amount of such
Translated Annual Incentive Management Fee (as so translated into US Dollars),
on or before the February 15 that follows the end of such calendar year.

6.2 Incentive Management Fee – Pre-Stabilized Facilities. No Incentive
Management Fee shall be payable with respect to any Pre-Stabilized Facility
during any period on or prior to the end of the calendar year during which the
first (1st) anniversary of the Expected Stabilization Date occurs (or, if the
Expected Stabilization Date occurs on a January 1, the end of the calendar year
that includes the Expected Stabilization Date), and, solely for purposes of
Section 6.1 hereof, during any such period relative to a particular
Pre-Stabilized Facility, such Facility shall be treated as if it was not a
Stabilized Facility, notwithstanding that the Expected Stabilization Date may
have occurred with respect thereto.

6.3 Certain Provisions Regarding Incentive Management Fees Upon Expiration or
Termination of a Management Agreement. In the case of any Terminated Management
Agreement, the Incentive Management Fee calculations and payments referenced in
this Section 6 for the calendar year that includes the Termination Effective
Date that is applicable to such Terminated Management Agreement shall be
affected as provided in this Section 6.3. When the amount, if any, of the
Incentive Management Fee is calculated at the end of the calendar year that
includes such Termination Effective Date, such calculation shall include
therein, for purposes of the various calculations referenced in Section 6.1
hereof, the Gross Revenues and ANOI relative to the Terminated Facility to which
such Terminated Management Agreement related through such Termination Effective
Date, a prorated portion of the Incentive Fee Target for such Terminated
Facility for such calendar year through such Termination Effective Date and the
reconciled-amount of the Base Management Fee relative to such Terminated
Facility through such Termination Effective Date (as calculated pursuant to
Section 5.5 above), and, again for purposes of the aforesaid calculations, in
the case of each Terminated Facility that is located in the United States, any
Base Management Fees relating to such Terminated Facility that have been paid in
US Dollars shall be translated into Canadian Dollars using the Applicable
Translation Rate and any of the aforesaid other amounts relating to such
Terminated Facility that have been determined or paid in US Dollars shall be
translated into Canadian Dollars using the Applicable Facility Translation Rate
that is applicable to such Terminated Facility. This Section 6.3 shall not apply
in the case of a severance transaction of the nature described in Section 7
hereof, as in such a severance transaction the Affected Management Agreement (as
defined in Section 7 hereof) is not terminated.

 

41



--------------------------------------------------------------------------------

7. Severance of Transferred Facility(ies)

7.1 Certain Definitions. For purposes of this Section 7:

(a) Any Facility that ceases to be controlled, directly or indirectly, by any
Ventas SSL Party, whether by sale or otherwise, is herein referred to as a
“Transferred Facility”;

(b) The Person that, upon the cessation of control by any Ventas SSL Party as
described in subsection (a) above, owns the fee simple or leasehold interest in
a Transferred Facility that has so ceased to be controlled by a Ventas SSL Party
is herein referred to as the “Successor Owner/Lessee” (such Successor
Owner/Lessee may be the same Person that was the owner of the aforesaid fee
simple or leasehold interest if, for example, such Person is a limited liability
company and the Ventas SSL Parties’ cessation of control resulted from their
sale to an unrelated third party of 100% of the membership interests in such
limited liability company);

(c) If the transaction that resulted in such cessation of control by any Ventas
SSL Party also resulted in such a cessation of control relative to multiple
Facilities, as to each of which the Successor Owner/Lessee is controlled,
directly or indirectly, by the same Person, (i) such Facilities are herein
referred to collectively as the “Transferred Facilities” and (ii) such Person is
herein referred to as the “Successor Parent Owner/Lessee” (and such Successor
Parent Owner/Lessee shall have the same rights and duties with respect to the
Transferred Facility(ies) under the hereinafter described Severed Master
Agreement as Ventas SSL has with respect to the Facilities under this Agreement,
except as otherwise set forth herein);

(d) The Management Agreement relating to a Transferred Facility (or, if
applicable, each of such Transferred Facilities) is herein referred to as the
“Affected Management Agreement” and, if applicable, the Management Agreements
relating to the Transferred Facilities are herein referred to collectively as
the “Affected Management Agreements”; and

(e) The term “control” (including, with correlative meanings, the terms
“controlling”, “controlled by”, and “under common control with”), as used in
this Section 7 with respect to any Person, shall mean having the right to elect
a majority of the board of directors or other comparable body responsible for
the management and direction of a Person, or otherwise having, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such Person, by contract or by ownership of voting securities.

7.2 Severance of Transferred Facility(ies). If any Facility(ies) ceases to be
controlled, as described in Section 7.1 above, by any Ventas SSL Party and
becomes a Transferred Facility(ies), the Affected Management Agreement(s) shall
nevertheless continue in full force and effect between the applicable Manager
and the applicable Successor Owner/Lessee, but the following provisions shall
take effect upon any such cessation (the date of

 

42



--------------------------------------------------------------------------------

any such cessation relative to a particular Transferred Facility is herein
referred to as the “Facility Cessation Date”):

7.2.1. Provisions Relative to this Agreement. The following provisions shall,
without further action of the parties to this Agreement, take effect relative to
this Agreement upon the Facility Cessation Date for a Transferred Facility(ies):

(a) The Transferred Facility(ies) shall, for all purposes of this Agreement,
cease to be one of the “Facilities” under this Agreement and be treated as
having “ceased to be managed under a Management Agreement” (so that, for
example, upon the Facility Cessation Date for such Transferred Facility(ies),
(i) the Applicable Aggregate Limit would be reduced as provided in the
definition of such term and (ii) the Controllable Costs at the Transferred
Facility(ies) would be excluded from the actual and budgeted Controllable Costs
for the Facilities that continue to be governed by this Agreement (the
Facilities that so continue to be governed by this Agreement are herein referred
to as the “Continuing Facilities”) for purposes of, for example, calculations
under Section 3.4 hereof (but subject to the inclusion of the Former
Facility-Controllable Costs Adjustments relative to such Transferred
Facility(ies), as described in Section 3.4 and Section 3.4.3 hereof);

(b) The Affected Management Agreement(s) shall, for all purposes of this
Agreement, cease to be one of the “Management Agreements” under this Agreement;

(c) The provisions of Section 7.2.3 hereof shall be effective and apply with
respect to the Continuing Facilities; and

(d) If, following any Facility Cessation Date, the number of Facilities that are
subject to Management Agreements under this Agreement is ten (10) or fewer, the
provisions of Section 3.4 of this Agreement shall no longer apply to such
Facilities after such Facility Cessation Date, and such Section 3.4, and
references thereto, shall be deemed deleted from this Agreement;

7.2.2. Provisions Relative to the Affected Management Agreement(s) and
Transferred Facility(ies). The following provisions shall take effect relative
to the Affected Management Agreement(s) and Transferred Facility(ies) upon the
Facility Cessation Date for a Transferred Facility(ies):

(a) Contemporaneously with the Facility Cessation Date for such Transferred
Facility(ies), Ventas SSL shall (i) notify SSLI of such Facility Cessation Date
and provide a list of the Transferred Facilities severed from this Agreement on
such Facility Cessation Date, (ii) cause the applicable Successor Owner/Lessee
of each Transferred Facility to assume all obligations of the applicable “Owner”
under the Affected Management Agreement relating to such Transferred Facility
that arise from and after such Facility Cessation Date and (iii) cause the
Successor Parent Owner/Lessee (or, if there is no such Successor Parent
Owner/Lessee, the applicable Successor Owner(s)/Lessee(s)) to enter into a
separate, new Master

 

43



--------------------------------------------------------------------------------

Agreement (herein, the “Severed Master Agreement”) with the parties to this
Agreement (exclusive of Ventas SSL) on the same terms as this Agreement, with
the Successor Parent/Owner Lessee or Successor Owner(s)/Lessee(s), as
applicable, having the same rights and obligations as Ventas SSL relative to the
Transferred Facilities, except for the following changes and differences, any
other changes or differences required to conform the Severed Master Agreement
for the Successor Owner(s)/Lessee(s)’ identity and organization type and such
other changes upon which SSLI and the Successor Parent Owner/Lessee (or, if
applicable, Successor Owner(s)/Lessee(s)) may agree:

(i) References to the “Facilities” shall mean the Transferred Facility (or, if
applicable, the Transferred Facilities);

(ii) References to the “Management Agreements” shall mean the Affected
Management Agreement (or, if applicable, the Affected Management Agreements);

(iii) Subject to Section 7.2.3 hereof, references to the ANOI, ANOI Plus
Applicable Previous Cure Payments, Expected ANOI, BMFEANOI Amount, Incentive Fee
Target, Net Operating Income, Gross Revenues, Facility Expenses, Controllable
Costs, Approved Budget and other monetary terms or items shall, insofar as such
terms are used in this Agreement with respect to a particular Facility, mean and
refer to the aforesaid terms or items, calculated or determined with reference,
or as they relate, to only the Transferred Facility or Transferred Facilities,
as applicable, so that the aforesaid terms or items shall, unless the context
otherwise requires, carry over to the Severed Master Agreement, but without the
inclusion therein of data or information from any Facility other than the
Transferred Facility(ies);

(iv) Without limitation of subsection (vi) below relative to the Aggregate Cure
Limit, insofar as Facility-level events occurring at the Transferred
Facility(ies) prior to the applicable Facility Cessation Date would have had a
Facility-level impact on such Transferred Facility(ies) and the parties to this
Agreement if not for the occurrence of such Facility Cessation Date, such events
shall, pursuant to the Severed Master Agreement, carry over and continue to
impact such Transferred Facility(ies) and the parties to the Severed Master
Agreement in the same manner after the Facility Cessation Date (for example, if,
relative to a particular Transferred Facility and prior to the applicable
Facility Cessation Date, Manager had (x) cured one (1) Property Performance
Termination Right, (y) made a Property Performance Cure payment several months
prior to the Facility Cessation Date, and (z) with respect to the calendar year
that includes the Facility Cessation Date, received various
calendar-year-to-date payments on account of the Base Management Fee, then, for
purposes of the Severed Master Agreement, (1) such cure of a Property
Performance Termination Right would count towards the
no-more-than-three-(3)-times-per-Stabilized-Facility limit set

 

44



--------------------------------------------------------------------------------

forth in Section 3.2.2 of the Severed Master Agreement, (2) the additional
revenue that, pursuant to Section 3.2.1 hereof, is deemed to have been received
at such Transferred Facility on account of Manager’s Property Performance Cure
payment and with respect to periods prior to the Facility Cessation Date would
continue to be counted as and to the extent provided in Section 3.2.1 of the
Severed Master Agreement with respect to Test Periods ending after the Facility
Cessation Date but including periods prior to the Facility Cessation Date (for
purposes of, for example, Section 3.2 of the Severed Master Agreement), and
(3) when the amount of the Base Management Fee is calculated at the end of such
calendar year under Section 5 of the Severed Master Agreement and relating to
the Transferred Facility(ies), the amounts of the aforesaid
calendar-year-to-date payments would be counted and reconciled at such year end,
notwithstanding that such payments occurred prior to the Facility Cessation
Date);

(v) The initial Applicable Aggregate Limit, and the initial Applicable Cushion
Amount, under the Severed Master Agreement shall be equal to the respective
amounts, expressed in US Dollars, by which the Applicable Aggregate Limit, and
the Applicable Cushion Amount, under this Agreement were reduced as of the
Facility Cessation Date, and, for purposes of Section 3.4 of the Severed Master
Agreement, at the end of the calendar year that includes the Facility Cessation
Date (and assuming that no Transferred Facility has, following the Facility
Cessation Date, ceased to be managed under a Management Agreement for purposes
of the Severed Master Agreement), the actual aggregate Controllable Costs for
the Transferred Facility or the Transferred Facilities, as applicable, for such
calendar year shall be compared to such initial Applicable Aggregate Limit (for
purposes of such comparison, in each case after first translating into US
Dollars the amount of any actual Controllable Costs relative to any Transferred
Facility(ies) located in Canada, using the Applicable Translation Rate as of the
end of such calendar year), in order to determine if an Aggregate Expense
Termination Right has arisen under the Severed Master Agreement with respect to
such calendar year;

(vi) The Aggregate Cure Limit shall not apply to the Transferred Facility(ies),
and references to the Aggregate Cure Limit would be deleted from the Severed
Master Agreement, but the limitations set forth in Section 3.5(b) of this
Agreement shall also apply in the Severed Master Agreement;

(vii) If, following any Facility Cessation Date, the number of Facilities that
are subject to Management Agreements under a Severed Master Agreement is ten
(10) or fewer, the provisions of Section 3.4 shall not apply to the Transferred
Facilities under such Severed Master Agreement, and the provisions and terms of
Section 3.4, and references thereto, shall be deleted from such Severed Master
Agreement;

 

45



--------------------------------------------------------------------------------

(viii) The Severed Master Agreement shall apply only to the Transferred
Facility(ies) and shall not, except as the parties to such Severed Master
Agreement may otherwise agree in writing, apply to any other facilities that may
at any time be owned or leased by any Successor Owner/Lessee or Successor Parent
Owner/Lessee or any of their respective Affiliates and managed by any Manager or
SSLI or any of their respective Affiliates (and, accordingly, for example,
(x) the provisions of this Agreement relative to New Facilities and New
Management Agreements would be omitted from the Severed Master Agreement, and
(y) if each Transferred Facility is a Stabilized Facility as of the Facility
Cessation Date and has been such a Stabilized Facility for, for example, three
(3) years preceding the Facility Cessation Date, the provisions of this
Agreement relative to Pre-Stabilized Facilities, and to Pre-Stabilized
Facilities becoming Stabilized Facilities, would be omitted from the Severed
Master Agreement);

(ix) If the Successor Owner(s)/Lessee(s) and/or the Successor Parent
Owner/Lessee, if applicable, or any of their respective Affiliates is a real
estate investment trust, Section 14 hereof shall be revised to provide to such
Successor Owner(s)/Lessee(s) and the Successor Parent Owner/Lessee, if
applicable, the same assurances and protections, in substance, as are provided
to Ventas, Inc. and Ventas SSL and their Affiliates by Section 14; and

(x) The provisions of Section 7.2.3 hereof shall be effective and apply to the
Transferred Facilities,

and SSLI shall cause the parties to this Agreement (exclusive of Ventas SSL) to
enter into the Severed Master Agreement; and

(b) Each Affected Management Agreement shall be amended in the following
respects (and Ventas SSL shall cause the Successor Owner/Lessee of each
Transferred Facility, and SSLI shall cause the applicable Manager of each such
Transferred Facility, to enter into an instrument implementing the aforesaid
amendments that is in form and substance reasonably acceptable to Ventas SSL,
the applicable Successor Owner/Lessee and the applicable Manager):

(i) References to the “Master Agreement” shall mean the Severed Master
Agreement, as it shall thereafter be amended, supplemented, restated or
replaced; and

(ii) Each Affected Management Agreement shall otherwise be amended as may be
necessary or appropriate to conform such Affected Management Agreement for the
applicable Successor Owner/Lessee’s identity and organization type or to
incorporate any other changes thereto upon which Ventas SSL, the applicable
Successor Owner/Lessee and the applicable Manager may agree.

 

46



--------------------------------------------------------------------------------

7.2.3. Adjustment of BMFEANOI Amounts, Incentive Fee Targets and Shared Expenses
Percentages.

(a) Effective upon the Facility Cessation Date for a Transferred Facility(ies),
the BMFEANOI Amount and Incentive Fee Target of each Transferred Facility that
is subject to the Severed Master Agreement created as of such Facility Cessation
Date, and of each Continuing Facility, shall be adjusted as follows:

(i) In the case of any New Stabilized Facility or New Pre-Stabilized Facility
(x) that is one of the Transferred Facilities or of the Continuing Facilities
and (y) as to which the applicable New Stabilized/Pre-Stabilized Facility Period
has not ended as of such Facility Cessation Date (herein, an “Unadjusted
Facility”), there shall be no adjustment of its existing BMFEANOI Amount or
existing Incentive Fee Target;

(ii) The BMFEANOI Amount of each such Transferred Facility (other than any
Unadjusted Facility), expressed in the Applicable Local Currency for such
Transferred Facility, shall be adjusted to equal the product (rounded to the
nearest whole number) of (x) the BMF Transferred Facility Adjustment Factor
related to such Facility Cessation Date, times (y) the BMFEANOI Amount of such
Transferred Facility as of immediately prior to such Facility Cessation Date;

(iii) The BMFEANOI Amount of each Continuing Facility (other than any Unadjusted
Facility), expressed in the Applicable Local Currency for such Continuing
Facility, shall be adjusted to equal the product (rounded to the nearest whole
number) of (x) the BMF Continuing Facility Adjustment Factor related to such
Facility Cessation Date, times (y) the BMFEANOI Amount of such Continuing
Facility as of immediately prior to such Facility Cessation Date;

(iv) The Incentive Fee Target of each such Transferred Facility (other than any
Unadjusted Facility), expressed in the Applicable Local Currency for such
Transferred Facility, shall be adjusted to equal the product (rounded to the
nearest whole number) of (x) the IMF Transferred Facility Adjustment Factor
related to such Facility Cessation Date, times (y) the Incentive Fee Target of
such Transferred Facility as of immediately prior to such Facility Cessation
Date; and

(v) The Incentive Fee Target of each Continuing Facility (other than any
Unadjusted Facility), expressed in the Applicable Local Currency for such
Continuing Facility, shall be adjusted to equal the product (rounded to the
nearest whole number) of (x) the IMF Continuing Facility Adjustment Factor
related to such Facility Cessation Date, times (y) the Incentive Fee Target of
such Continuing Facility as of immediately prior to such Facility Cessation
Date.

 

47



--------------------------------------------------------------------------------

As used in this subsection (a), the following terms shall have the following
meanings (and, in the case of each calculation referenced in the following
definitions, any calculation relating to a Continuing Facility or Transferred
Facility that is located in the United States shall be made after first
translating the BMFEANOI Amount, Incentive Fee Target or ANOI, as applicable,
relating thereto into Canadian Dollars, using the Applicable Facility
Translation Rate that is applicable to such Continuing Facility or Transferred
Facility):

“BMF Continuing Facility Adjustment Factor” related to a Facility Cessation Date
shall mean the product (rounded to the nearest one hundredth (1/100)) of (x) the
BMF/IMF Continuing Facility Percentage, times (y) the quotient (rounded to the
nearest one hundredth (1/100)) of (A) the sum of the BMFEANOI Amounts, as of
immediately prior to such Facility Cessation Date, for all Facilities that were
subject to this Agreement as of such time (other than any Unadjusted
Facility(ies)), divided by (B) the sum of the BMFEANOI Amounts, as of
immediately prior to such Facility Cessation Date, for all Facilities that will
be Continuing Facilities following such Facility Cessation Date (other than any
Unadjusted Facility(ies)).

“BMF/IMF Continuing Facility Percentage” related to a Facility Cessation Date
shall mean the quotient (expressed as a percentage and rounded to the nearest
one hundredth (1/100) of a percent) of (x) the sum of the ANOIs for all
Facilities that will be Continuing Facilities following such Facility Cessation
Date (other than any Unadjusted Facility(ies)) for the Trailing Twelve Month
Period, divided by (y) the sum of the ANOIs for all Facilities (other than any
Unadjusted Facility(ies)) for the Trailing Twelve Month Period.

“BMF/IMF Transferred Facility Percentage” related to a Facility Cessation Date
shall mean the quotient (expressed as a percentage and rounded to the nearest
one hundredth (1/100) of a percent) of (x) the sum of the ANOIs for all
Transferred Facilities (other than any Unadjusted Facility(ies)) for the
Trailing Twelve Month Period, divided by (y) the sum of the ANOIs for all
Facilities (other than any Unadjusted Facility(ies)) for the Trailing Twelve
Month Period.

“BMF Transferred Facility Adjustment Factor” related to a Facility Cessation
Date shall mean the product (rounded to the nearest one hundredth (1/100)) of
(x) the BMF/IMF Transferred Facility Percentage, times (y) the quotient (rounded
to the nearest one hundredth (1/100)) of (A) the sum of the BMFEANOI Amounts, as
of immediately prior to such Facility Cessation Date, for all Facilities that
were subject to this Agreement as of such time (other than any Unadjusted
Facility(ies)), divided by (B) the sum of the BMFEANOI Amounts, as of
immediately prior to such Facility Cessation Date, for all Transferred
Facilities (other than any Unadjusted Facility(ies)).

“IMF Continuing Facility Adjustment Factor” related to a Facility Cessation Date
shall mean the product (rounded to the nearest one hundredth (1/100)) of (x) the
BMF Continuing Facility Percentage, times (y) the quotient (rounded to

 

48



--------------------------------------------------------------------------------

the nearest one hundredth (1/100)) of (A) the sum of the Incentive Fee Targets,
as of immediately prior to such Facility Cessation Date, for all Facilities that
were subject to this Agreement as of such time (other than any Unadjusted
Facility(ies)), divided by (B) the sum of the Incentive Fee Targets, as of
immediately prior to such Facility Cessation Date, for all Facilities that will
be Continuing Facilities following such Facility Cessation Date (other than any
Unadjusted Facility(ies)).

“IMF Transferred Facility Adjustment Factor” related to a Facility Cessation
Date shall mean the product (rounded to the nearest one hundredth (1/100)) of
(x) the BMF Transferred Facility Percentage, times (y) the quotient (rounded to
the nearest one hundredth (1/100)) of (A) the sum of the Incentive Fee Targets,
as of immediately prior to such Facility Cessation Date, for all Facilities that
were subject to this Agreement as of such time (other than any Unadjusted
Facility(ies)), divided by (B) the sum of the Incentive Fee Targets, as of
immediately prior to such Facility Cessation Date, for all Transferred
Facilities (other than any Unadjusted Facility(ies)).

“Trailing Twelve Month Period” shall mean the twelve (12) month period ending on
the last day of the month preceding the Facility Cessation Date.

(b) Effective upon the Facility Cessation Date for a Transferred Facility(ies),
the Shared Expenses Percentage for the Severed Master Agreement created as of
such Facility Cessation Date, and for this Agreement, shall, instead of 1.20% or
any other percentage previously determined to be the Shared Expenses Percentage
in accordance with this subsection (b), be the percentage calculated as follows:

(i) The Shared Expenses Percentage for this Agreement shall be changed to equal
the product (rounded to the nearest one hundredth (1/100) of a percent) of
(x) the Shared Expenses Continuing Facilities Factor related to such Facility
Cessation Date, times (y) the Shared Expenses Percentage under this Agreement as
of immediately prior to such Facility Cessation Date; and

(ii) The Shared Expenses Percentage for such Severed Master Agreement shall be
changed to equal the product (rounded to the nearest one hundredth (1/100) of a
percent) of (x) the Shared Expenses Transferred Facilities Factor related to
such Facility Cessation Date, times (y) the Shared Expenses Percentage under
this Agreement as of immediately prior to such Facility Cessation Date; and

As used in this subsection (b), the following terms shall have the following
meanings (and, in the case of each calculation referenced in the following
definitions, any calculation relating to a Continuing Facility or Transferred
Facility that is located in Canada shall be made after first translating the
Shared Expenses, Gross Revenues or Shared Expenses credits-back, as applicable,

 

49



--------------------------------------------------------------------------------

relating thereto into US Dollars, using the Applicable Translation Rate as of
such Facility Cessation Date):

“Applicable Period” related to a Facility Cessation Date shall mean the last
full calendar year ended immediately prior to such Facility Cessation Date.

“All Facilities Actual Percentage” shall mean the quotient (expressed as a
percentage and rounded to the nearest one hundredth (1/100) of a percent) of
(x) the sum of the Shared Expenses for the Applicable Period for All Facilities
that were subject to this Agreement immediately prior to such Facility Cessation
Date, calculated without any reduction(s) thereof on account of Shared Expenses
credits-back that were allocated to such Facilities for any month(s) of such
Applicable Period pursuant to Section 4 of this Agreement, divided by (y) the
sum of the Gross Revenues for all such Facilities during the Applicable Period.

“Continuing Facilities Actual Percentage” shall mean the quotient (expressed as
a percentage and rounded to the nearest one hundredth (1/100) of a percent) of
(x) the sum of the Shared Expenses for the Applicable Period for all Continuing
Facilities, calculated without any reduction(s) thereof on account of Shared
Expenses credits-back that were allocated to such Continuing Facilities for any
month(s) of such Applicable Period pursuant to Section 4 of this Agreement,
divided by (y) the sum of the Gross Revenues for all Continuing Facilities
during the Applicable Period.

“Shared Expenses Continuing Facilities Factor” shall mean the quotient (rounded
to the nearest one hundredth (1/00)) of (x) the Continuing Facilities Actual
Percentage, divided by (y) the All Facilities Actual Percentage.

“Shared Expenses Transferred Facilities Factor” shall mean the quotient (rounded
to the nearest one hundredth (1/00)) of (x) the Transferred Facilities Actual
Percentage, divided by (y) the All Facilities Actual Percentage.

“Transferred Facilities Actual Percentage” shall mean the quotient (expressed as
a percentage and rounded to the nearest one hundredth (1/100) of a percent) of
(x) the sum of the Shared Expenses for the Applicable Period for all Transferred
Facilities, calculated without any reduction(s) thereof on account of Shared
Expenses credits-back that were allocated to such Transferred Facilities for any
month(s) of such Applicable Period pursuant to Section 4 of this Agreement,
divided by (y) the sum of the Gross Revenues for all Transferred Facilities
during the Applicable Period.

(c) The adjustments and changes that are referenced in subsections (a) and
(b) above shall be effective upon the applicable Facility Cessation Date, but
shall also affect the Base Management Fee, the Incentive Management Fee and the
Shared Expenses credits-back, under this Agreement and the Severed Master
Agreement, prior to such Facility Cessation Date in the manner illustrated by,
or stated in, the example below. To illustrate such affect, assume that (i) from
January 1, 2013 through April 15, 2013, there were four (4) Stabilized
Facilities under

 

50



--------------------------------------------------------------------------------

Management Agreements and this Agreement (Facilities A, B, C and D, all located
in Canada), (ii) on April 15, 2013, a Severed Master Agreement was entered into
with respect to Facilities C and D, as Transferred Facilities, (iii) the
Applicable BMF Percentage for 2012 was 5.50%, (iv) the estimated Applicable BMF
Percentage for Facilities A, B, C and D as of March 31, 2013 was 5.75%, as
calculated under the terms of this Agreement and using BMFEANOI Amounts that had
not been adjusted due to the transaction that resulted in the aforesaid Severed
Master Agreement, and (v) the Shared Expenses Percentage that was in effect
prior to the Facility Cessation Date of April 15, 2013 was 1.2%, and, pursuant
to subsection (b) above, on April 15, 2013, such Shared Expenses Percentage was
changed to 1.30% relative to this Agreement and Facilities A and B and to 1.10%
relative to the Severed Master Agreement and Facilities C and D. In such event:

(1) The estimated amounts of the Base Management Fee for each of Facilities A,
B, C and D for each of January, 2013 and February, 2013 shall be based upon the
Gross Revenues at such Facility and the 5.50% Applicable BMF Percentage for
2012, pursuant to the terms of Section 5.3(b)(i) of this Agreement;

(2) The estimated Applicable BMF Percentage that is to be used for purposes of
calculating the estimated amounts of the Base Management Fee for each of
Facilities A, B, C and D for the calendar-year-to-date through March 31, 2013
shall be based upon the calendar-year-to-date ANOIs and unadjusted BMFEANOI
Amounts for Facilities A, B, C and D, and, using such percentage, the Base
Management Fee for each of Facilities A, B, C and D shall be reconciled as
provided in Section 5.3 of this Agreement through March 31, 2013 (by assumption,
such Applicable BMF Percentage as of March 31, 2013 is equal to 5.75%);

(3) The estimated amounts of the Base Management Fee for each of Facilities A
and B for each of April, 2013 and May, 2013 shall be based upon the Gross
Revenues at such Facility and the 5.75% Applicable BMF Percentage as of
March 31, 2013, pursuant to the terms of Section 5.3(b)(ii) of this Agreement
(i.e., as provided in this subsection (3) and in subsection (4) below, the
estimated Applicable BMF Percentage that is calculated under Section 5.3(b)(ii)
of the Agreement as of the end of the calendar quarter that precedes the
calendar quarter that includes the Facility Cessation Date (or, if the Facility
Cessation Date occurs during the period from January 1 through March 30 of any
year, is calculated under Section 5.3(b)(i) of this Agreement for the preceding
calendar year) shall be used for the two (2) months that follow such preceding
calendar quarter (or, if applicable, preceding calendar year) to calculate
estimated Base Management Fees for such months under this Agreement and the
Severed Master Agreement, notwithstanding that such estimated Applicable BMF
Percentage was calculated using unadjusted BMFEANOI Amounts);

(4) The estimated amounts of the Base Management Fee for each of Facilities C
and D for each of April, 2013 and May, 2013 shall be based upon the Gross
Revenues at such Facility and the 5.75% Applicable BMF Percentage as of

 

51



--------------------------------------------------------------------------------

March 31, 2013, pursuant to the terms of Section 5.3(b)(ii) of the Severed
Master Agreement;

(5) At the end of June, 2013, the estimated Applicable BMF Percentage that is to
be used for purposes of calculating the estimated amounts of the Base Management
Fee for each of Facilities A and B for the calendar-year-to-date through
June 30, 2013 shall be based upon the calendar-year-to-date ANOIs at Facilities
A and B and the calendar-year-to-date adjusted BMFEANOI Amounts for Facilities A
and B (if, for example, the unadjusted BMFEANOI Amounts for Facilities A and B
equaled, respectively, $100,000.00 and $102,000.00, and the adjusted BMFEANOI
Amounts for Facilities A and B equaled $103,000.00 and $105,060.00, the
calendar-year-to-date amounts of the adjusted BMFEANOI Amounts for Facilities A
and B would equal, respectively, $51,500.00 and $52,530.00 (i.e., in effect, as
provided in this subsection (5) and in subsection (6) below, the adjusted
BMFEANOI Amount is treated as applying during the partial calendar year that
precedes the Facility Cessation Date for purposes of quarter-end (and year-end)
calculations of the Applicable BMF Percentage under Section 5.3 of this
Agreement that occur on or after the Facility Cessation Date));

(6) At the end of June, 2013, the estimated Applicable BMF Percentage that is to
be used for purposes of calculating the estimated amounts of the Base Management
Fee for each of Facilities C and D for the calendar-year-to-date through
June 30, 2013 shall be based upon the calendar-year-to-date ANOIs at Facilities
C and D and the calendar-year-to-date adjusted BMFEANOI Amounts for Facilities C
and D (if, for example, the unadjusted BMFEANOI Amounts for Facilities C and D
equaled, respectively, $100,000.00 and $102,000.00, and the adjusted BMFEANOI
Amounts for Facilities C and D equaled $98,000.00 and $99,960.00, the
calendar-year-to-date amounts of the adjusted BMFEANOI Amounts for Facilities C
and D would equal, respectively, $49,000.00 and $49,980.00);

(7) When the Incentive Management Fee is calculated (x) at the end of 2013,
(y) with respect to Facilities A and B and (z) under this Agreement, the
references in Section 6.1 and Section 6.3 of this Agreement to the “Incentive
Fee Targets” shall refer to the adjusted Incentive Fee Targets for Facilities A
and B (i.e. in effect, as provided in this subsection (7) and in subsection
(8) below, the adjusted Incentive Fee Targets are treated as applying during the
partial calendar year that precedes the Facility Cessation Date for purposes of
the year-end calculation of the Incentive Management Fee for 2013) (in the event
that, for example, Facility A became a Terminated Facility during 2013, for
purposes of Section 6.3 of this Agreement, references therein to the Incentive
Fee Target for such Terminated Facility would refer to the unadjusted Incentive
Fee Target (if the Termination Effective Date for Facility A preceded the
Facility Cessation Date) and to the adjusted Incentive Fee Target (if the
Termination Effective Date for Facility A was on or after the Facility Cessation
Date));

(8) When the Incentive Management Fee is calculated (x) at the end of 2013,
(y) with respect to Facilities C and D and (z) under the Severed Master

 

52



--------------------------------------------------------------------------------

Agreement, the references in Section 6.1 and Section 6.3 of the Severed Master
Agreement to the “Incentive Fee Targets” shall refer to the adjusted Incentive
Fee Targets for Facilities C and D;

(9) For each of January, February and March of 2013, the calendar-year-to-date
determinations relating to Shared Expenses at Facilities A, B, C and D that are
described in Section 4 of this Agreement shall be made using the unadjusted
Shared Expenses Percentage of 1.2%;

(10) For April and each subsequent month of 2013, the calendar-year-to-date
determinations relating to Shared Expenses at Facilities A and B that are
described in Section 4 of this Agreement shall be made using 1.30% as the Shared
Expenses Percentage for such month, and all preceding months of 2013, and, if
any Shared Expenses credit-back is required for a particular month that
includes, or is after, the Facility Cessation Date, such credit-back shall
reduce the Facility Expenses for such month (e.g., if a Shared Expenses
credit-back is required under this Agreement for April, 2013, none of such
Shared Expenses credit-back shall be treated as affecting the Facility Expenses
at Facilities A and B for any prior month of such calendar year (including
months prior to the month that includes the Facility Cessation Date)); and

(11) For April and each subsequent month of 2013, the calendar-year-to-date
determinations relating to Shared Expenses at Facilities C and D that are
described in Section 4 of the Severed Master Agreement shall be made using 1.10%
as the Shared Expenses Percentage for such month, and all preceding months of
2013, and, if any Shared Expenses credit-back is required for a particular month
that includes, or is after, the Facility Cessation Date, such credit-back shall
reduce the Facility Expenses for such month (e.g., if a Shared Expenses
credit-back is required under the Severed Master Agreement for April, 2013, none
of such Shared Expenses credit-back shall be treated as affecting the Facility
Expenses at Facilities C and D for any prior month of such calendar year
(including months prior to the month that includes the Facility Cessation
Date)).

7.2.4. Transition. Relative to any Transferred Facility, Manager shall be
compensated for its services relative to such Transferred Facility by the
applicable Ventas SSL Party that was the Owner under the Affected Management
Agreement only through the applicable Facility Cessation Date, and Manager shall
thereafter look to the applicable Successor Owner/Lessee for such compensation
and performance of the obligations of such Owner that relate to such Transferred
Facility and arise after the applicable Facility Cessation Date (and Ventas SSL
and such Owner (unless such Owner is the Successor Owner/Lessee) shall be
released from liability for any such post-Facility Cessation Date compensation
or performance). Further, in the event this Section 7 becomes applicable to any
Transferred Facility(ies), each of Ventas SSL, Manager and SSLI shall fully
cooperate with one another and with the applicable Successor Owner(s)/Lessee(s)
and, if applicable, the Successor Parent Owner/Lessee to ensure a smooth
transition of ownership relative to the affected Transferred Facility(ies).
Manager’s and SSLI’s cooperation activities shall include, without limitation:

 

53



--------------------------------------------------------------------------------

(a) cooperating in connection with complying with any Legal Requirements that
may be applicable to the transfer of the applicable Transferred Facility(ies) to
the Successor Owner(s)/Lessee(s), including transferring any license and/or
certificate (or obtaining a new license and/or certificate, if necessary)
required in connection with the operation of the applicable Transferred
Facility(ies), but Manager and SSLI shall not be required to incur any monetary
expenditures in connection therewith (unless the applicable Ventas SSL Party or
the applicable Successor Owner/Lessee agrees to reimburse Manager or SSLI, as
applicable, for the same); and

(b) providing such estoppel certificates relative to this Agreement (and the
Management Agreements thereunder) and the Severed Master Agreement (and the
Affected Management Agreement(s) thereunder) and/or additional instruments as
Ventas SSL or any other Ventas SSL Party, the Successor Owner(s)/Lessee(s)
and/or the Successor Parent Owner/Lessee may reasonably request to fully
effectuate the severance of the Transferred Facility(ies) and Affected
Management Agreement(s) that is described in, and/or the provisions and intent
of, this Section 7.

In connection with any such transition, Manager shall deliver to the applicable
Ventas SSL Party as soon as reasonably possible, but not later than ninety
(90) days after the Facility Cessation Date, a final accounting, reflecting the
balance of income and expenses of the applicable Transferred Facility(ies) as of
the applicable Facility Cessation Date, and any balance of monies of the
applicable Ventas SSL Party that is held by Manager with respect to the
applicable Transferred Facility(ies).

7.3 Certain Provisions Regarding Transfer. Notwithstanding anything to the
contrary in this Agreement, Ventas SSL agrees that Paragraph 7 of the
January 14, 2007 Letter Agreement is applicable to any transfers of a Facility
by Ventas SSL, and further agrees, and each Severed Master Agreement shall
provide, that any Transferred Facility may be transferred only in compliance
with the provisions of Paragraph 7 of the January 14, 2007 Letter Agreement,
which Paragraph 7 Ventas SSL acknowledges and agrees is applicable and is in
full force and effect as of the Agreement Date notwithstanding the sale of the
Seller Interests pursuant to the Purchase and Sale Agreement.

 

8. Representations of US Manager and CAN Manager (Internal Controls)

8.1 Manager will at all times maintain appropriate and proper accounting
systems, books of account and records on a Facility-by-Facility, and all
Facilities, basis and relating to all transactions entered into in the
performance of its obligations under the Management Agreements and this
Agreement. Manager will maintain appropriate internal controls over financial
reporting in connection with its duties, obligations and services provided under
the Management Agreements and this Agreement and, at the request of any Owner,
will provide appropriate documentation with respect to the nature of, and
existence, of such internal controls over financial reporting. Without in any
way limiting the foregoing, Manager will also maintain, on a
Facility-by-Facility basis, and a portfolio-wide basis, appropriate business
interruption and disaster recovery controls, procedures and systems. Each Owner
will have the right, at such Owner’s expense and through any agents or employees
designated by such Owner or by any

 

54



--------------------------------------------------------------------------------

independent public accountants or chartered accountants designated by such
Owner, at reasonable times to inspect the Facilities and the books and records
maintained by Manager or to cause an inspection to be made and to make copies of
or extracts from the books of account and records or to perform such
investigations or procedures relative to Manager’s internal controls over
financial reporting as such Owner reasonably deems appropriate. In addition,
Manager will provide promptly to the Owners copies of any electronic and
computer records and disks that may be reasonably requested by any Owner from
time to time. Manager will, in addition to the applicable Approved Budget and
accounting information specified in the Management Agreements or this Agreement,
supply, at any Owner’s request, such Owner with such additional information
reasonably required by such Owner, at such Owner’s expense. Manager agrees that,
as and when required by any Owner in order to permit it and its management to
comply with Legal Requirements, Manager will, to the extent reasonably required,
cooperate with, and assist, any Owner in respect of the foregoing. In that
regard, Manager will supply, on request, such written representations by Manager
to the best of its knowledge and belief as such Owner may reasonably request in
connection with Manager’s internal controls over financial reporting on a
portfolio-wide basis, including (a) the absence of significant deficiencies or
material weaknesses in the design or operation of such internal controls over
financial reporting which are reasonably likely to adversely affect Manager’s
ability to record, process, summarize and report information to such Owner as
required by such Owner for such Owner’s own internal controls over financial
reporting; (b) the absence of material changes to, or violations of, Manager’s
internal controls over financial reporting; and (c) the absence of any fraud,
whether or not material, that involves management or any employees of Manager
who have a significant role in Manager’s internal controls over financial
reporting. At any time should Manager become aware of items described in (a),
(b) and (c) above, Manager will notify the applicable Owner immediately. All
books, records, reports or other papers maintained by Manager in connection with
its duties, obligations and services provided under this Agreement or the
Management Agreements will be maintained by Manager, and shall not be destroyed,
within six (6) years of the making thereof without the prior written approval of
the Owners. It is acknowledged and agreed that the requests, reports and
representations referenced above, if requested by Ventas SSL, will be provided
to Ventas SSL, at Ventas SSL’s expense.

8.2 If any of the reports required by this Section 8 are not furnished on a
timely basis, and Manager does not provide the same within ten (10) Business
Days after notice from Owner thereof, Owner shall have the right, at Manager’s
expense, to cause the books and records of Manager relating to the affected
Facility(ies) to be audited; provided, however, that the foregoing right shall
be in addition to, and not in lieu of, any other right or remedy available to
Owner under this Agreement or the Management Agreements. Manager shall promptly
correct all accounting method deficiencies and errors disclosed by Owner’s
audits and shall timely inform Owner of all corrective actions taken. Except as
set forth above, Owner’s audit shall be at Owner’s expense unless an error on
the part of Manager or its accountant is discovered which affects Owner
adversely and is equal to or greater than five percent (5%) of the greater of
gross Facility Expenses or Gross Revenues for the most recent twelve (12) month
period, in which case Manager shall bear the reasonable cost of the audit.

8.3 Each Manager and SSLI hereby covenants and agrees to provide reasonable
co-operation and assistance to Ventas SSL and its Affiliates in order to enable
them to prepare their

 

55



--------------------------------------------------------------------------------

respective or consolidated financial statements and other financial reports in
accordance with GAAP.

 

9. Representations and Warranties of US Manager

9.1 US Manager is a corporation, duly organized and validly existing under the
laws of the Commonwealth of Virginia, and, to the extent necessary, duly
qualified to do business in each of the states in which a Facility is located,
with the full power and authority and legal right to carry on its business in
the manner and in the locations in which such business has been and is now being
conducted by it, to execute and deliver this Agreement and each Management
Agreement to which it is a party and to perform its obligations hereunder and
thereunder.

9.2 No consent of any third party is required as a condition to the entering
into of this Agreement by US Manager and each Management Agreement to which it
is a party other than such consent as has been previously obtained.

9.3 US Manager has authorized the execution and delivery of this Agreement and
each Management Agreement to which it is a party and each of this Agreement and
each Management Agreement to which it is a party constitutes the valid and
binding obligation and agreement of US Manager, enforceable in accordance with
its terms (subject to the effect of bankruptcy, insolvency or creditor’s rights
generally, and to limitations imposed by general principles of equity).

9.4 Neither the execution and delivery of this Agreement and each Management
Agreement to which it is a party, nor compliance with the terms and provisions
hereof or thereof, will result in any breach of the terms, conditions or
provisions of, or conflict with or constitute a default under, or result in the
creation of any lien, charge or encumbrance upon any Facility or the assets of
US Manager pursuant to the terms of, any indenture, mortgage, deed of trust,
note, evidence of indebtedness, agreement or other instrument to which US
Manager or any Affiliate thereof may be party or by which it or they or any of
its or their properties or assets may be bound, or violate any provision of law,
or any applicable order, writ, injunction, judgment or decree of any court, or
any order or other public regulation of any governmental commission, bureau or
administrative agency.

9.5 No order, permission, consent, approval, license, authorization,
registration or validation of, or filing with, or exemption by, any governmental
agency, commission, board or public authority is required to authorize, or is
required in connection with the execution, delivery and performance by US
Manager of this Agreement or any Management Agreement to which it is a party or
the taking of any action hereby or thereby contemplated, which has not been
obtained.

 

10. Representations and Warranties of CAN Manager

10.1 CAN Manager is a corporation, duly organized and validly existing under the
laws of the Province of New Brunswick and, to the extent necessary, duly
qualified to do business in each of the jurisdictions in which a Facility is
located, with the full power and authority and legal right to carry on its
business in the manner and in the locations in which such business has been and
is now being conducted by it, to execute and deliver this Agreement and

 

56



--------------------------------------------------------------------------------

each Management Agreement to which it is a party and to perform its obligations
hereunder and thereunder.

10.2 No consent of any third party is required as a condition to the entering
into of this Agreement by CAN Manager and each Management Agreement to which it
is a party other than such consent as has been previously obtained.

10.3 CAN Manager has authorized the execution and delivery of this Agreement and
each Management Agreement to which it is a party and each of this Agreement and
each Management Agreement to which it is a party constitutes the valid and
binding obligation and agreement of CAN Manager, enforceable in accordance with
its terms (subject to the effect of bankruptcy, insolvency or creditor’s rights
generally, and to limitations imposed by general principles of equity).

10.4 Neither the execution and delivery of this Agreement or any Management
Agreement to which it is a party, nor compliance with the terms and provisions
hereof or thereof, will result in any breach of the terms, conditions or
provisions of, or conflict with or constitute a default under, or result in the
creation of any lien, charge or encumbrance upon any Facility or the assets of
CAN Manager pursuant to the terms of, any indenture, mortgage, deed of trust,
note, evidence of indebtedness, agreement or other instrument to which CAN
Manager or any Affiliate thereof may be party or by which it or they or any of
its or their properties or assets may be bound, or violate any provision of law,
or any applicable order, writ, injunction, judgment or decree of any court, or
any order or other public regulation of any governmental commission, bureau or
administrative agency.

10.5 No order, permission, consent, approval, license, authorization,
registration or validation of, or filing with, or exemption by, any governmental
agency, commission, board or public authority is required to authorize, or is
required in connection with the execution, delivery and performance by CAN
Manager of this Agreement or any Management Agreement to which it is a party or
the taking of any action hereby or thereby contemplated, which has not been
obtained.

 

11. Representations and Warranties of SSLI

11.1 SSLI is a corporation duly organized and validly existing under the laws of
the State of Delaware, with full power and authority and legal right to carry on
its business in the manner and in the locations in which such business has been
and is now being conducted by it, to execute and deliver this Agreement and to
perform its obligations hereunder.

11.2 No consent of any third party is required as a condition to the entering
into of this Agreement by SSLI other than such consent as has been previously
obtained.

11.3 SSLI has authorized the execution and delivery of this Agreement and this
Agreement constitutes the valid and binding obligation and agreement of SSLI,
enforceable in accordance with its terms (subject to the effect of bankruptcy,
insolvency or creditor’s rights generally, and to limitations imposed by general
principals of equity).

 

57



--------------------------------------------------------------------------------

11.4 Neither the execution and delivery of this Agreement, nor compliance with
the terms and provisions hereof, will result in any breach of the terms,
conditions or provisions of, or conflict with or constitute a default under, or
result in the creation of any lien, charge or encumbrance upon the property or
assets of SSLI pursuant to the terms of any indenture, mortgage, deed of trust,
note, evidence of indebtedness, agreement or other instrument to which SSLI or
any Affiliate thereof may be party or by which it or they or any of its or their
properties or assets may be bound, or violate any provision of law, or any
applicable order, writ, injunction, judgment or decree of any court, or any
order or other public regulation of any governmental commission, bureau or
administrative agency.

11.5 No order, permission, consent, approval, license, authorization,
registration or validation of, or filing with, or exemption by, any governmental
agency, commission, board or public authority is required to authorize, or is
required in connection with the execution, delivery and performance by SSLI of
this Agreement or the taking of any action hereby contemplated, which has not
been obtained.

 

12. Representations and Warranties of Ventas SSL

12.1 Ventas SSL is a corporation duly organized and validly existing under the
laws of the State of Delaware, with full power and authority and legal right to
carry on its business in the manner and in the locations in which such business
has been and is now being conducted by it, to execute and deliver this Agreement
and to perform its obligations hereunder.

12.2 No consent of any third party is required as a condition to the entering
into of this Agreement by Ventas SSL other than such consent as has been
previously obtained.

12.3 Ventas SSL has authorized the execution and delivery of this Agreement and
this Agreement constitutes the valid and binding obligation and agreement of
Ventas SSL, enforceable in accordance with its terms (subject to the effect of
bankruptcy, insolvency or creditor’s rights generally, and to limitations
imposed by general principals of equity).

12.4 Neither the execution and delivery of this Agreement, nor compliance with
the terms and provisions hereof, will result in any breach of the terms,
conditions or provisions of, or conflict with or constitute a default under, or
result in the creation of any lien, charge or encumbrance upon the property or
assets of Ventas SSL pursuant to the terms of any indenture, mortgage, deed of
trust, note, evidence of indebtedness, agreement or other instrument to which
Ventas SSL or any Affiliate thereof may be party or by which it or they or any
of its or their properties or assets may be bound, or violate any provision of
law, or any applicable order, writ, injunction, judgment or decree of any court,
or any order or other public regulation of any governmental commission, bureau
or administrative agency.

12.5 No order, permission, consent, approval, license, authorization,
registration or validation of, or filing with, or exemption by, any governmental
agency, commission, board or public authority is required to authorize, or is
required in connection with the execution, delivery and performance by Ventas
SSL of this Agreement or the taking of any action hereby contemplated, which has
not been obtained.

 

13. Miscellaneous

 

58



--------------------------------------------------------------------------------

13.1 Notices. Any and all notices, demands, consents, approvals, offers,
elections, reports, designations or information, responses and other
communications required or permitted under this Agreement (collectively,
“notices”) shall be governed by the notice provisions set forth in the
Management Agreements; provided, however, that all such notices shall be in
writing and be addressed:

If to US Manager or CAN Manager, to:

Sunrise Senior Living Management, Inc. or Sunrise North Senior Living Ltd., as
applicable

c/o Sunrise Senior Living Management, Inc.

7900 Westpark Drive, Suite T-900

McLean, Virginia 22102

Attention: General Counsel

Telecopier: (703) 744-1628

with a copy to:

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 20001

Attention:  Paul M. Reinstein, Esq.

                   Richard A. Steinwurtzel, Esq.

Telecopier: (212) 859-4000

If to SSLI, to:

Sunrise Senior Living, Inc.

7900 Westpark Drive, Suite T-900

McLean, Virginia 22102

Attention: General Counsel

Telecopier: (703) 744-1628

with a copy to:

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 20001

Attention:  Paul M. Reinstein, Esq.

                   Richard A. Steinwurtzel, Esq.

Telecopier: (212) 859-4000

 

59



--------------------------------------------------------------------------------

If to any Ventas SSL Party, to:

c/o Ventas Realty, Limited Partnership

111 South Wacker Drive

Suite 4800

Chicago, Illinois 60606

Attn: Asset Manager

Telecopier: (312) 660-3850

with a copy to:

c/o Ventas, Inc.

10350 Ormsby Park Place, Suite 300

Louisville, Kentucky 40223

Attention: General Counsel

Telecopier: (502) 357-9001

with a copy to:

Barack Ferrazzano Kirschbaum & Nagelberg LLP

200 West Madison Street, Suite 3900

Chicago, Illinois 60606

Attention: Douglas W. Anderson, Esq.

Telecopier: (312) 984-3150

or to such other address and to the attention of such other person as any party
may from time to time designate in writing to the other non-affiliated parties
hereto. Refusal to accept delivery shall constitute receipt. Whenever under this
Agreement a notice is required to be delivered, or an action is required to be
taken, on a day which is not a Business Day or is required to be delivered, or
an action is required to be taken, not later than a specific day which is not a
Business Day, the day of required delivery or required action shall
automatically be extended to the next Business Day; provided, however, that the
provisions of this sentence shall not apply insofar as they conflict with the
proviso (relating to limited grace periods under Section 14.1(a)(v) of the
Management Agreements) contained in Section 18.8 of the Management Agreements.
Any receipt of notice after the recipient’s normal business hours shall be
deemed to have been received on the next Business Day.

13.2 Amendments. No modifications, changes, amendments or additions to this
Agreement shall be recognized or enforceable unless and until made in writing
and signed by the parties hereto. The parties to this Agreement acknowledge and
agree that (a) “REIT”, “Canadian LP”, “Aurora LP”, “UPREIT” and “US Co” (as such
terms are defined in the Existing Master Agreement), who were parties to the
Existing Master Agreement, have either been dissolved or no longer hold
interests in the Facilities that necessitate their joining in this Agreement
amending and restating the Existing Master Agreement and (b) this Agreement is
binding on the parties hereto, notwithstanding the removal of such former
parties from this Agreement.

 

60



--------------------------------------------------------------------------------

13.3 Interpretation. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia without regard to the
principles of conflicts of law. Any dispute arising in connection with this
Agreement shall be resolved in a court of competent jurisdiction, and each party
hereby submits to the jurisdiction of that court. Each party hereby waives its
right to trial by jury in connection with any dispute between any of the parties
to this Agreement arising out of this Agreement or the rights or obligations of
the parties hereunder. The titles of the Articles and Sections in this Agreement
are for convenience only and shall not be considered in construing this
Agreement. Pronouns used herein shall be construed to refer to the masculine,
feminine, neuter, singular and plural as the identity of the individual or
entity referred to may require. No provision of this Agreement shall be
interpreted as bestowing any rights whatsoever upon any third party. A cross
reference to another section shall be deemed to be to such section of this
Agreement, unless explicitly stated otherwise. Unless the context otherwise
requires, reference herein to a particular Section shall refer also to the
subsections of such Section (e.g., a reference to Section 3 shall refer also to
Sections 3.1, 3.1.1, 3.1.2, 3.2, etc., and a reference to Section 3.1 shall
refer also to Sections 3.1.1 and 3.1.2).

13.4 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original.

13.5 Severability. If any provision of this Agreement is determined to be
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, to achieve the intent of the parties. In any event, all other
provisions shall be deemed valid and enforceable to the greatest possible
extent.

13.6 Binding on Successors; Assignment. The rights and obligations of the
parties under this Agreement shall bind their respective successors and assigns
and shall inure to the benefit of their successors and permitted assigns. This
Agreement may not be assigned by SSLI or any Manager. Ventas SSL may assign, and
any assignee of this Agreement may assign, its rights under this Agreement only
in compliance with the provisions of Paragraph 7 of the January 14, 2007 Letter
Agreement, which Paragraph 7 Ventas SSL acknowledges and agrees is applicable
and is in full force and effect as of the Agreement Date notwithstanding the
sale of the Seller Interests pursuant to the Purchase and Sale Agreement.

13.7 Confidentiality. The provisions as to confidentiality in the Management
Agreements shall apply to the parties hereto as if such provisions were
expressly set forth herein.

13.8 Time is of the Essence. Time is of the essence with respect to all time or
notice deadlines set forth herein; provided, however, this provision shall not
affect the rights of any defaulting party hereunder to cure such default within
the time periods (if any) explicitly set forth herein, if and as so permitted
pursuant to the terms of this Agreement.

13.9 Taxes. All payments hereunder or under any Management Agreement shall be
made subject to any withholding required by applicable law and shall be
exclusive of tax payable under Part IX of the Excise Tax Act (Canada), if
applicable.

 

61



--------------------------------------------------------------------------------

14. REIT Compliance

Each of SSLI, US Manager and CAN Manager hereby agrees, for itself and its
Affiliates, to comply with the provisions of this Section 14 (the “REIT
Compliance Requirements”) as follows:

(a) It shall, at any time and from time to time, cooperate, and cause its
Affiliates to cooperate, with Ventas SSL, Ventas, Inc. and their respective
Affiliates to effectuate structural changes in the arrangements between
(i) SSLI, US Manager and CAN Manager and their respective Affiliates and
(ii) Ventas SSL, Ventas, Inc. and their respective Affiliates that address the
United States real estate investment trust (“REIT”) tax concerns of Ventas, Inc.
and its Affiliates, provided that SSLI, US Manager and CAN Manager shall not be
required to take any action under this subsection (a) if such action would have
an adverse impact on the aggregate amount of, or the manner in which SSLI and
its Affiliates would be required to account for, the Management Fees unless
Ventas SSL agrees to bear the cost of such impact. For example, if requested by
Ventas SSL, SSLI, US Manager and CAN Manager shall cooperate with Ventas SSL,
Ventas, Inc. and their respective Affiliates to modify the Existing
Ventas/Sunrise Agreements (as defined in Section 18.2 below), this Agreement
and/or the Restated Management Agreements in order for Ventas, Inc. and its
Affiliates to comply with the requirements of the Code applicable to a REIT and
taxable REIT subsidiaries, as applicable, including to accommodate (x) Ventas,
Inc. or its Affiliates leasing one or more of the properties that were acquired
from Sunrise Senior Living Real Estate Investment Trust to a third party lessee
(reasonably acceptable to SSLI in terms of its ability to obtain any required
regulatory license) who would be the counterparty to a Management Agreement(s)
and (y) Ventas, Inc. or its Affiliates subsequently unwinding such third party
leases and directly or indirectly entering into Management Agreement(s) with
Manager on the same terms as the Management Agreement(s) with such third party
lessee(s)/counterparty(ies). In the case of (x) above, Ventas, Inc. or an
appropriate subsidiary will also agree to replace any lessee whose conduct would
permit the Manager to terminate the Management Agreement for the leased Facility
or whose tenancy is otherwise terminated by lessee or Ventas, Inc. or its
Affiliate so that the Manager’s rights under the Management Agreement would be
unaffected by the existence of the lease structure. Also in the case of
(x) above, Ventas, Inc. or an appropriate subsidiary will guarantee the
obligations of the lessee under the Management Agreement to the maximum extent
consistent with the REIT status of Ventas, Inc., in the reasonable opinion of
Ventas, Inc. Furthermore, Ventas SSL agrees to make SSLI whole for (1) any third
party costs incurred by SSLI or the Facilities, and (2) any one time or
recurring charges assessed against SSLI or the Facilities (e.g., real property
transfer tax), in either case in connection with the implementation or unwinding
of any structural changes made to accommodate the US REIT tax concerns of
Ventas, Inc. Without limiting the generality of the foregoing:

 

62



--------------------------------------------------------------------------------

(A) SSLI shall advise Ventas SSL and Ventas, Inc. as promptly as practicable
(but in any event prior to doing so) if SSLI enters into an agreement to acquire
or be acquired or is acquired (in each case by any form of Transfer, as defined
in the JV Agreements, as in effect immediately prior to the Agreement Date (and
the term “JV Agreements” shall have the same meaning in this Section 14 as it
has in Paragraph 6 of the January 14, 2007 Letter Agreement, as in effect
immediately prior to the Agreement Date)) by any tenant of Ventas, Inc. or its
Affiliates that is named in Exhibit E attached hereto and made a part hereof (as
such Exhibit E may be supplemented by Ventas SSL or Ventas, Inc. from time to
time by notice to SSLI) or by Affiliates of any such tenant;

(B) SSLI shall reasonably cooperate and provide to Ventas, Inc. and its
Affiliates such other information with regard to properties managed by SSLI, US
Manager or CAN Manager or their Affiliates that are owned in whole or in part by
Ventas, Inc. or its Affiliates or related matters as Ventas SSL or Ventas, Inc.
may reasonably request from time to time in connection with the verification or
protection of Ventas, Inc.’s qualification as a REIT under the Code;

(C) without limitation of subsection (c) below, SSLI shall use its reasonable
best efforts to qualify and maintain qualification as an “eligible independent
contractor” under Section 856(d)(9) of the Code; and

(D) if requested by Ventas SSL or Ventas, Inc., SSLI shall cooperate reasonably
with Ventas, Inc. and its Affiliates and shall exercise reasonable efforts to
try to find solutions or “workarounds” to any issues that any of the foregoing
matters disclosed to Ventas SSL, Ventas, Inc. and their respective Affiliates or
any other matters might create in respect of the REIT qualification of Ventas,
Inc. and its Affiliates.

(b) Each of US Manager and CAN Manager shall be (i) either (x) an entity that is
treated as a “corporation” under Treasury Regulation Section 301.7701-2 or
(y) an entity that is treated as a “disregarded entity” under Treasury
Regulation Section 301.7701-3 that is wholly owned by another entity that is
treated as a “corporation” under Treasury Regulation Section 301.7701-2 (in
which case references to the “Manager” or “US Manager” or “CAN Manager”, for
purposes of this Section 14, shall include the “corporation” that is considered
for United States federal income tax purposes to own the assets and conduct the
activities of the Manager, US Manager or CAN Manager, as applicable), and
(ii) maintained so that it will be respected as a separate operating corporation
for United States federal income tax purposes.

(c) Each of US Manager and CAN Manager shall be maintained to qualify as an
eligible independent contractor under Section 856(d)(9) of the Code, and no
Manager or any Person that is a direct or indirect and wholly or partially owned
subsidiary of any Manager shall at any time: (i) lease any assets from Ventas,
Inc. or any of its Affiliates, or (ii) borrow, directly or indirectly, as
primary obligor,

 

63



--------------------------------------------------------------------------------

surety or otherwise, money from Ventas, Inc. or any of its Affiliates. For
purposes of clarity, Ventas SSL agrees, for itself and Ventas, Inc., that, for
purposes of determining whether a Manager shall be considered for the purposes
hereof to be maintained to qualify as an eligible independent contractor under
Section 856(d)(9) of the Code, a Manager (x) may be a separate corporate
subsidiary (as determined for U.S. federal income tax purposes) of an entity
that leases assets from or borrows money from Ventas, Inc. and (y) may have a
common parent with an entity that leases assets from or borrows money from
Ventas, Inc.

(d) If there shall be an amendment or modification to Section 856(d)(9) of the
Code after the Agreement Date that adversely impacts any Manager’s qualification
as an “eligible independent contractor” under such section of the Code, SSLI and
its Affiliates shall cooperate reasonably with Ventas SSL, Ventas, Inc. and
their respective Affiliates and shall exercise reasonable efforts to effectuate
solutions or “workarounds” to address the REIT qualification concerns under the
Code of Ventas, Inc. and its Affiliates arising out of any such amendment or
modification.

(e) SSLI, US Manager and CAN Manager shall not be in breach of this Section 14
solely on account of the fact that Persons who own, in the aggregate, more than
thirty-five percent (35%) of Ventas, Inc. also own, in the aggregate, more than
thirty-five percent (35%) of SSLI, each as calculated under Section 856(d)(3) of
the Code, so long as such situation did not result from any knowing actions or
intentional encouragement of SSLI or its Affiliates.

(f) Within three (3) Business Days of Ventas SSL’s request, SSLI shall deliver
to Ventas SSL a certificate, executed by an executive officer of SSLI, addressed
to Ventas, Inc. and confirming that SSLI, US Manager, CAN Manager and their
respective subsidiaries and Affiliates are, and have at all times from and after
the date of the January 14, 2007 Letter Agreement been, in compliance with the
terms of this Section 14 and such January 14, 2007 Letter Agreement.

(g) The terms and provisions of this Section 14 shall supercede Paragraph 6 of
the January 14, 2007 Letter Agreement as of the Agreement Date.

(h) Each of SSLI, US Manager and CAN Manager agrees that Ventas SSL, Ventas,
Inc. and/or their respective Affiliates may suffer immediate and irreparable
harm in the event of any breach by SSLI, US Manager, CAN Manager or any of their
respective subsidiaries or Affiliates of any of their respective obligations
contained in this Section 14 and, accordingly, that Ventas SSL, Ventas, Inc.
and/or their respective Affiliates shall be entitled in such an event to
equitable relief, including an injunction and an order of specific performance,
in addition to all other remedies available to them.

(i) The parties hereto hereby acknowledge and agree that Ventas, Inc. and its
Affiliates are intended to be, and are, third party beneficiaries of all of the
terms and provisions of this Section 14, and, in the event of any default by
SSLI, US

 

64



--------------------------------------------------------------------------------

Manager, CAN Manager and/or any of their respective Affiliates of their
respective duties, liabilities and obligations under this Section 14, Ventas,
Inc. and its Affiliates shall be entitled to exercise any and all rights and
remedies as may be available to any of them and/or Ventas SSL at law, in equity
or under this Section 14 (including the rights and remedies referenced in
subsection (h) above), on account of such default.

(j) This Section 14 shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns, including any
transferee of any interest, beneficial or otherwise, in or to a Manager or any
Person that is a direct or indirect parent of a Manager, including SSLI. Nothing
herein shall act as a consent to any such transfer.

 

15. Events of Default

15.1 Events of Default. Each of the following shall constitute an “Event of
Default” by SSLI, US Manager and CAN Manager after the expiration of the
applicable notice and cure periods, if any, that are expressly provided below,
and with no additional notice or cure rights (it being expressly understood
that, in the event no notice and/or cure periods are expressly provided below,
it shall be an automatic Event of Default if SSLI, US Manager and/or CAN Manager
does not strictly comply with and perform the applicable obligation(s) in
accordance with the terms and conditions set forth for the performance of such
obligation(s) in this Agreement):

(a) The failure of SSLI, US Manager and/or CAN Manager to make any payment
required by the terms of this Agreement, or to make any Shared Expenses
credit-back required by the terms of Section 4 hereof (any such payment or
Shared Expenses credit-back is herein referred to as a “Payment/Credit-Back”),
in either case by its due date as provided in this Agreement, and, within thirty
(30) days following notice from Ventas SSL of such failure (herein, a “Monetary
Failure Notice”), such failure has not been cured, provided, however, that, if,
within the aforesaid thirty (30) day period following such Monetary Failure
Notice, SSLI, US Manager and CAN Manager (i) notify Ventas SSL that SSLI, US
Manager and CAN Manager dispute in good faith all or a portion of the amount of
the Payment/Credit-Back that Ventas SSL’s Monetary Failure Notice states is past
due and that such disputed amount is less than One Million Two Hundred Fifty
Thousand US Dollars ($1,250,000.00) (for all purposes of this subsection (a),
the amount of any Payment/Credit-Back (or disputed or undisputed portion
thereof) that is expressed in Canadian Dollars shall be translated into US
Dollars using the Applicable Translation Rate as of the date of Ventas SSL’s
Monetary Failure Notice) and (ii) pay to Ventas SSL the amount of such
Payment/Credit-Back that is not so disputed in good faith, then, (x) the failure
of SSLI, US Manager and/or CAN Manager to pay such disputed amount of the
Payment/Credit-Back shall, without limiting Ventas SSL’s other rights and
remedies on account of an Event of Default, not give rise to a right to
terminate any Management Agreement, except as provided below in this subsection
(a) (and provided, however, that, if and for so long as Ventas SSL’s aforesaid
right to terminate is suspended as provided in this subsection (a), Ventas SSL
agrees that

 

65



--------------------------------------------------------------------------------

the existence of the Event of Default on account of which Ventas SSL’s right to
terminate is suspended (and any Cross Default (as defined in the Management
Agreements) arising solely due to the existence of such Event of Default) shall
not (X) by itself, preclude SSLI, US Manager or CAN Manager from exercising any
cure right to which it is entitled under Section 3 hereof and which is
conditional upon no Event of Default being in existence under this Agreement and
no Manager Event of Default being in existence under a specific Management
Agreement or any of the Management Agreements, as applicable, and (Y) be counted
as a Manager Event of Default for purposes of Section 3.5(b) hereof), and
(y) upon the written request of Ventas SSL, such dispute (an “Arbitrable
Dispute”) shall be resolved through arbitration as provided in this subsection
(a). Ventas SSL may initiate arbitration, with respect to an Arbitrable Dispute
and as provided in subsection (y) above, by delivering written notice (an
“Arbitration Notice”) to SSLI, US Manager and CAN Manager (each of SSLI, US
Manager and CAN Manager together or Ventas SSL alone is sometimes referred to in
this subsection (a) as a “party” or collectively as the “parties”), and filing
at the Chicago, Illinois regional office of the American Arbitration Association
(the “AAA”) three copies of such Arbitration Notice and three copies of this
subsection (a), together with the appropriate filing fee as provided in the
AAA’s then current schedule of fees. Such Arbitration Notice shall include a
copy of Ventas SSL’s Monetary Failure Notice and of the notice from SSLI, US
Manager and CAN Manager pursuant to subsection (i) above. In the event that
Ventas SSL invokes arbitration as provided above, Ventas SSL may not revoke its
election to arbitrate, and shall be bound to proceed with arbitration of, the
subject Arbitrable Dispute, and the subject Arbitrable Dispute shall be settled
by binding arbitration in Chicago, Illinois administered by the AAA pursuant to
the Expedited Procedures under its Commercial Arbitration Rules (but not
including or allowing application of any of the Procedures for Large, Complex
Commercial Disputes included in such Commercial Arbitration Rules and further
not including or allowing application of Rule E-2 thereof, or any other
provision of such Commercial Arbitration Rules, that would cause the arbitration
to be administered under the regular procedures of such Commercial Arbitration
Rules instead of the Expedited Procedures and as otherwise modified by this
subsection (a)), and judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. Anything in the applicable
rules of the AAA to the contrary notwithstanding, (1) the determination of the
Arbitrable Dispute by the arbitrator shall be conclusive upon the parties and a
final, unappealable judgment rendered by such arbitrator relative to the
Arbitrable Dispute may be entered in any court having appropriate jurisdiction,
(2) the arbitrator shall furnish to each party a signed copy of his/her
determination of the Arbitrable Dispute, (3) subject to subsection (5) below,
each party shall pay its own attorneys’ fees and the witness fees and similar
expenses of preparing for its presentation of evidence and arguments at the
arbitration hearing(s) and of making such presentation, (4) subject to
subsection (5) below, each party shall share equally any fees payable to the
arbitrator, (5) notwithstanding subsections (3) and (4) above, the arbitrator
shall have the authority to require that the non-prevailing party in the
arbitration pay to or reimburse the prevailing party for the costs and expenses
of the nature

 

66



--------------------------------------------------------------------------------

described in subsections (3) and (4) above for which the prevailing party would
otherwise have been responsible or for such portion of such costs and expenses
as the arbitrator so requires that the non-prevailing party pay or reimburse,
and (6) in the event the arbitrator determines that any amount is owed by SSLI,
US Manager and/or CAN Manager to Ventas SSL (A) as a result of his/her
determination of the Arbitrable Dispute and/or (B) pursuant to subsection
(5) hereof, such amount shall bear interest at the rate of ten percent (10%) per
annum from the date of Ventas SSL’s aforesaid Monetary Failure Notice (in the
case of amounts owed under subsection (6)(A) above) or from the fifth
(5th) Business Day after the arbitrator’s delivery of his/her determination as
provided in subsection (2) above (in the case of amounts owed under subsection
(6)(B) above), and, in the event such amount, with the applicable interest, is
not paid by SSLI, US Manager and CAN Manager within five (5 Business Days after
written demand therefor by Ventas SSL, Ventas SSL shall have the right to
terminate any or all of the Management Agreements as provided in Section 15.2
below, in addition to all other rights and remedies on account of an Event of
Default hereunder. In the event SSLI, US Manager and CAN Manager comply with
subsections (i) and (ii) above, but, in lieu of proceeding to arbitrate the
Arbitrable Dispute as described above, (I) Ventas SSL sues SSLI, US Manager
and/or CAN Manager in a court of competent jurisdiction for all or any part of
the amount claimed in the applicable Monetary Failure Notice (net of any payment
to Ventas SSL on account of such amount pursuant to subsection (ii) above) and
any interest thereon to which Ventas SSL is entitled pursuant to Section 15.4
hereof, (II) Ventas SSL obtains a final, unappealable judgment in such suit
against SSLI, US Manager and/or CAN Manager and (III) such judgment is not paid
and discharged in full within five (5) Business Days after the entry of such
final, unappealable judgment, Ventas SSL shall have the right to terminate any
or all of the Management Agreements as provided in Section 15.2 below, in
addition to all other rights and remedies on account of an Event of Default
hereunder; or

(b) The failure of SSLI, US Manager and/or CAN Manager to comply with any of
their respective duties, liabilities and obligations under Section 2.3,
Section 2.5 or Section 14 of this Agreement (provided, however, that, in the
case of a failure of SSLI, US Manager and/or CAN Manager to comply with
Section 14 of this Agreement, in the event (i) such failure does not, in the
sole, but good faith, opinion of Ventas SSL, jeopardize or threaten the
qualification or status or legal compliance with any Legal Requirement relating
to operating or qualifying as a real estate investment trust for United States
federal tax purposes, of any Ventas SSL Party and (ii) Ventas SSL has actual
knowledge of such failure, then such failure shall not constitute an Event of
Default if SSLI, US Manager or CAN Manager cures such failure prior to the first
to occur of (1) the date that is five (5) Business Days after Ventas SSL
notifies SSLI, US Manager and CAN Manager of such failure and (2) the date upon
which such failure jeopardizes or threatens the qualification or status or legal
compliance with Legal Requirements relating to operating or qualifying as a real
estate investment trust for United States federal tax purposes of any Ventas SSL
Party, as determined by Ventas SSL, in Ventas SSL’s sole, but good faith,
opinion (for purposes of this

 

67



--------------------------------------------------------------------------------

Section 15.1(b), Ventas SSL shall be deemed to have “actual knowledge” of an
applicable failure when any of Debra A. Cafaro, T. Richard Riney or Brian K.
Wood (or their successors as, respectively, the Chief Executive Officer, General
Counsel or Senior Vice President of Tax of Ventas, Inc.) has Actual Knowledge of
such failure)); or

(c) Unless specifically addressed in subsection (a) or (b) above (in which event
the specific default provisions, including the applicable notice and cure
periods, if any, set forth above, shall control), the occurrence of any
material, non-monetary default by SSLI, US Manager and/or CAN Manager of its or
their duties, liabilities and obligations under this Agreement for a period of
thirty (30) days after SSLI, US Manager and CAN Manager receives notice thereof
from Ventas SSL; provided, however, that, if any such default referenced in this
subsection (c) cannot be cured within such thirty (30) day period, then SSLI, US
Manager and CAN Manager shall be entitled to such additional time as shall be
reasonable under the circumstances, provided SSLI, US Manager and CAN Manager
are capable of curing same, have proceeded to commence cure of such default
within said period, and thereafter diligently prosecute the cure to completion.

15.2 Remedies of Ventas SSL. Upon the occurrence of any Event of Default but
subject to the limitation upon certain termination rights set forth in
Section 15.1(a) above, Ventas SSL shall be entitled to exercise any and all
rights and remedies as may be available to it at law, in equity or under this
Agreement, and, without limitation of the foregoing, upon the occurrence of any
Event of Default but subject to the limitation upon certain termination rights
set forth in Section 15.1(a) above, Ventas SSL may, in its sole discretion and
at its option at any time thereafter, elect to terminate any one (1) or more, or
all, of the Management Agreements by notice to SSLI, US Manager and CAN Manager.

15.3 No Waiver of Default. The failure of Ventas SSL to seek a remedy for any
violation of, or to insist upon the strict performance of, any term or condition
of this Agreement shall not prevent a subsequent act by SSLI, US Manager and/or
CAN Manager that would have originally constituted a violation of this Agreement
by SSLI, US Manager and/or CAN Manager from having all the force and effect of
an original violation. Ventas SSL may waive any breach or threatened breach by
SSLI, US Manager and/or CAN Manager of any term or condition herein contained.
The failure by Ventas SSL to insist upon the strict performance of any one of
the terms or conditions of this Agreement or to exercise any right, remedy or
election herein contained or permitted by law shall not constitute or be
construed as a waiver or relinquishment for the future of such term, condition,
right, remedy or election, but the same shall continue and remain in full force
and effect. All rights and remedies that Ventas SSL may have at law, in equity
or otherwise for any breach of any term or condition of this Agreement shall be
distinct, separate and cumulative rights and remedies and no one of them,
whether or not exercised by Ventas SSL, shall be deemed to be in exclusion of
any other right or remedy of Ventas SSL.

15.4 Interest. Upon the failure of any party to make any payment required to be
made in accordance with the terms of this Agreement as of the due date that is
specified in this Agreement, and the continuance of such failure for five
(5) Business Days after notice thereof, the amount owed to the non-defaulting
party shall accrue interest at the rate of 10% per annum,

 

68



--------------------------------------------------------------------------------

from and after the date on which such payment was originally due to the
non-defaulting party until such payment is made.

 

16. SSLI Guarantee and Indemnity

16.1 Guarantee. SSLI hereby unconditionally and irrevocably guarantees the
performance to each Ventas SSL Party (the “Beneficiaries”) of all Obligations if
any Manager fails to do so.

16.2 Indemnity. If any or all of the Obligations are not duly performed and are
not recoverable under Section 16.1 for any reason whatsoever, SSLI will, as a
separate and distinct obligation, indemnify and save harmless the Beneficiaries
from and against all losses resulting from the failure to perform such
Obligations.

16.3 Primary Obligation. If any or all of the Obligations are not duly performed
and are not recoverable under Section 16.1 or each of the Beneficiaries is not
indemnified under Section 16.2, in each case for any reason whatsoever, such
Obligations will, as a separate and distinct obligation, be recoverable from
SSLI as primary obligor.

16.4 Obligations Absolute. The liability of SSLI hereunder will be absolute and
unconditional and will not be affected by:

(a) any lack of validity or enforceability of any agreement between SSLI and any
Affiliate thereof and/or any Beneficiary or any Affiliate thereof;

(b) any impossibility, impracticability, frustration of purpose, illegality,
force majeure or act of government;

(c) the bankruptcy, winding-up, liquidation, dissolution or insolvency of any
Manager and/or any other Person or the amalgamation of or any change in the
status, function, control or ownership of any Beneficiary and/or any other
Person;

(d) any lack or limitation of power, incapacity or disability on the part of any
Manager or any other Person or of the directors, officers, employees or agents
thereof or any other irregularity or defect on the part of such Person in its
obligations to any Beneficiary;

(e) any other law, regulation or other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Manager or any
Affiliate thereof in respect of any or all of the Obligations;

(f) the enforcement by any Beneficiary of its respective rights under a
Management Agreement; or

(g) any payment or failure to pay by any Manager hereunder or under any
Management Agreement.

16.5 No Release. The liability of SSLI hereunder will not be released,
discharged, limited or in any way affected by anything done, suffered or
permitted by any Beneficiary in

 

69



--------------------------------------------------------------------------------

connection with any duties or liabilities of any Manager to any Beneficiary or
any security therefor, including any loss of or in respect of any security
received by any Beneficiary. Without limiting the generality of the foregoing
and without releasing, discharging, limiting or otherwise affecting in whole or
in part SSLI’s liability hereunder, and without obtaining the consent of or
giving notice to SSLI, any Beneficiary may:

(a) make any change in the time, manner or place of performance under, or in any
other term of, any agreement between any Manager and any Beneficiary or waive
the failure on the part of any Manager and/or any other Person to carry out any
of its obligations under any such agreement;

(b) grant time, renewals, extensions, indulgences, releases and discharges to
any Manager and/or any other Person;

(c) accept compromises from any Manager and/or any other Person; and

(d) otherwise deal with any Manager and/or any other Persons as any Beneficiary
may see fit.

16.6 No Exhaustion of Remedies. No Beneficiary will be bound or obligated to
exhaust its recourse against any Manager or any other Person or collateral it
may hold or take any other action before being entitled to demand performance or
payment from SSLI hereunder.

16.7 No Set-off. In any claim by any Beneficiary against SSLI, SSLI may not
assert any set-off or counterclaim that SSLI and/or any Manager and/or any other
Person may have against any Beneficiary.

16.8 Continuing Guarantee. The obligations of SSLI hereunder will constitute and
be continuing obligations and will apply to and secure performance due to any
Beneficiary and will not be considered as wholly or partially satisfied by the
payment or liquidation at any time of any sum of money for the time being due or
remaining unpaid to any Beneficiary. The guarantee herein will continue to be
effective even if at any time performance of any of the Obligations is rendered
unenforceable or is rescinded upon the occurrence of any action or event
including the insolvency, bankruptcy or reorganization of any Beneficiary or
otherwise.

 

17. Benefits and Obligations

Each of the parties hereto (other than Manager and SSLI) shall hold the benefits
of this Agreement in trust for each Owner that is not a party hereto. Each of
the parties hereto covenants and agrees with the other to cause the Owners that
such party controls to comply with such Owners’ obligations hereunder.

 

18. Effect of Amendment and Restatement; Release; Certain Waivers; Certain
Agreements Not to Terminate

18.1 Relation to Existing Master Agreement. Subject to Section 18.2 and
Section 18.5 below, (a) this Agreement shall govern and control with respect to
all events, acts, omissions, liabilities, and obligations first occurring,
arising, or accruing from and after the

 

70



--------------------------------------------------------------------------------

Agreement Date (except that the provisions of Sections 5 and 6 of this Agreement
shall so govern and control from and after January 1, 2010) and (b) subject to
Section 18.3, Section 18.4 and Section 18.5 below, the Existing Master Agreement
shall govern and control with respect to all events, acts, omissions,
liabilities, and obligations first occurring, arising, or accruing prior to the
above referenced applicable governance and control dates; provided, however,
that, subject to Section 18.3, Section 18.4 and Section 18.5 below, if any
breach or default of the Existing Master Agreement has occurred and not been
cured as of the Agreement Date, then the terms of this Agreement shall govern
and control with respect to cure periods and remedies.

18.2 Relation to Certain Other Documents. Notwithstanding anything to the
contrary contained in this Agreement, (a) this Agreement is supplemented by the
January 14, 2007 Letter Agreement, the 2008 Letter Agreement and the 2009 Letter
Agreement, and by the provisions of the Strategic Alliance Agreement that
continue to have force and effect pursuant to the terms of the January 14, 2007
Letter Agreement, (b) each of such letters, and such provisions of the Strategic
Alliance Agreement, remain in full force and effect, notwithstanding this
Agreement, except as follows: (i) Section 5 of the 2008 Letter Agreement shall
not apply insofar as it conflicts or is inconsistent with this Agreement,
(ii) Paragraph 7 of the January 14, 2007 Letter Agreement shall not apply
insofar as it conflicts or is inconsistent with Section 2.3 of this Agreement,
and (iii) Paragraphs 6 and 10 of the January 14, 2007 Letter Agreement, and
Sections 6, 7 and 9 of the 2008 Letter Agreement, are superseded by this
Agreement as of the Agreement Date, and (c) except as specifically modified by
this Agreement and the Restated Management Agreements and subject to the terms
of subsections (a) and (b) above and Section 18.1, Section 18.3, Section 18.4
and Section 18.5 of this Agreement, any agreements between SSLI and/or its
Affiliates, on the one hand, and Ventas SSL, Ventas, Inc. and/or their
respective Affiliates, on the other hand, that were in existence immediately
prior to the Agreement Date (the “Existing Ventas/Sunrise Agreements”), remain
in full force and effect in accordance with their respective terms.

18.3 Release of Ventas SSL and Certain Other Persons. Each of SSLI, CAN Manager
and US Manager, for itself and for its predecessors, successors, assigns,
shareholders, officers, directors and Affiliates, hereby releases Ventas SSL,
Ventas, Inc. and the Existing Owners, their respective predecessors,
shareholders, officers, directors and Affiliates, from any and all claims,
demands, controversies, actions, causes of action, obligations, liabilities,
costs, expenses, attorneys’ fees and damages of any character, nature or kind,
past or present, known or unknown, suspected or unsuspected, fixed or
contingent, liquidated or unliquidated, and whether arising in or by tort,
contract, statute or equity, arising on or prior to the PSA Date (collectively,
the “Released Matters”), including any and all Released Matters caused by, or
arising from, any act, omission to act, breach or default by Ventas SSL, Ventas,
Inc., any of the Existing Owners or any of their respective Affiliates (as
applicable) that occurred on or prior to the PSA Date and under any of the
Existing Master Agreement, the January 14, 2007 Letter Agreement, the 2008
Letter Agreement, the 2009 Letter Agreement, the Existing Management Agreements
and the Existing Agreements (as such term is defined in the January 14, 2007
Letter Agreement), as applicable. Notwithstanding anything contained herein to
the contrary, however, in no event shall the release effected under this
Section 18.3 relate, extend or otherwise apply to any indemnities in favor of a
Sunrise Party, solely on account of its former ownership of a Seller Interest
and in its capacity as such a former owner, pursuant to the terms of the Joint
Venture Agreement governing such Seller Interest or to any fees or
reimbursements for expenses (a)

 

71



--------------------------------------------------------------------------------

payable to SSLI, CAN Manager or US Manager (as applicable) under the Existing
Master Agreement or any of the Existing Management Agreements, and (b) which had
accrued but were not yet due and payable as of the PSA Date (the fees and/or
reimbursements for expenses described in clauses (a) and (b) are collectively
referred to herein as “Accrued But Not Yet Due Fees and Expenses
Reimbursements”). Each of SSLI, CAN Manager and US Manager hereby represents and
warrants to Ventas SSL that, to the Actual Knowledge of its Management Group (as
hereinafter defined), as of the PSA Date, there are no Accrued But Not Yet Due
Fees and Expenses Reimbursements, except for those listed on Exhibit G attached
hereto. As used in this Section 18.3, the term “Management Group” shall mean, in
the case of each of SSLI, CAN Manager and/or US Manager, Greg Neeb, David
Haddock, Ann Lacey and Philip Kroskin.

18.4 Certain Waivers. Ventas SSL hereby waives, for itself, the Existing Owners
and its and their respective Affiliates (including any Ventas SSL Party), the
following:

(a) Insofar as it existed as of the PSA Date, any Related Agreement SSLI Event
of Default/Termination Right (as defined below) of which, as of the PSA Date,
Ventas SSL’s Management Group (as defined below) had Actual Knowledge;

(b) Any termination rights under the terms of Section 3 or Section 4 of the
Existing Master Agreement;

(c) Any default by US Manager and/or CAN Manager of the last sentence of
Section 7.01 of any Existing Management Agreement as a result of US Manager or
CAN Manager, as applicable, having incurred an expenditure in excess of any line
item (not a summary line item) in an approved budget for a Facility of
$10,000.00 or more and for an aggregate excess of $50,000.00 or more in any
fiscal year;

(d) Subject to Section 18.5(d) and Section 18.5(e) hereof, insofar as it existed
as of the PSA Date, any right (of which Ventas SSL’s Management Group had Actual
Knowledge as of the PSA Date) of Ventas SSL or any Existing Owner or any of its
or their Affiliates (including any Ventas SSL Party), acting unilaterally and
without being required to do so by any of the Applicable Lenders (as defined
below) pursuant to the terms of any Existing Loan Document (as defined below),
to terminate any of the Existing Management Agreements pursuant to the terms of
any of the Existing Loan Documents; and

(e) Subject to Section 18.5(d) and Section 18.5(e) hereof, any right of
termination that Ventas SSL or any Existing Owner or any of its or their
Affiliates (including any Ventas SSL Party) may have under the terms of this
Agreement, the Existing Master Agreement, any Management Agreement, any Existing
Management Agreement or any Existing Ventas/Sunrise Agreement, on account of any
Existing Immediate or Unmatured Default (as defined in Section 18.5(a) below) of
which, as of the PSA Date, Ventas SSL’s Management Group had Actual Knowledge.

As used in this Section 18.4:

(1) The term “Ventas SSL’s Management Group” shall mean T. Richard Riney, Joseph
D. Lambert, Timothy A. Doman and Chris Cummings;

 

72



--------------------------------------------------------------------------------

(2) The term “Related Agreement SSLI Event of Default/Termination Right” shall
mean the following that existed as of the PSA Date: (x) an Event of Default or
“Event of Default by a Manager” under any of the Existing Management Agreements;
(y) an “Event of Default” or other substantively comparable term under any of
the other Related Agreements (as hereinafter defined) that describes an event or
circumstance existing as of the PSA Date in which SSLI, CAN Manager or US
Manager (as applicable) was in breach or default of any of its obligations under
such other Related Agreement and such situation had matured, whether through the
giving of notice or the passage of time or both, into an “event of default” or
“default” in response to which Ventas SSL, an Existing Owner or any of their
respective Affiliates (as applicable) was entitled, without any further
obligation to give the defaulting party notice or an opportunity to cure, to
exercise its rights and remedies under the applicable other Related Agreement on
account of such “event of default” or “default”, or, if no such substantively
comparable term exists, then the existence of any such event or circumstance,
entitling exercise of rights and remedies as aforesaid, described in this clause
(y); or (z) any right, other than on account of any of the matters described in
clauses (x) and (y) above, to terminate the Existing Master Agreement or any of
the Existing Management Agreements pursuant to the terms of any of the Related
Agreements;

(3) The term “Related Agreements” shall collectively mean the Existing Master
Agreement, the January 14, 2007 Letter Agreement, the 2008 Letter Agreement, the
2009 Letter Agreement and the Existing Management Agreements;

(4) The term “Existing Loan Document” shall mean any “Loan Document”, as defined
in Section 10.3(e) of the Management Agreements, in existence as of the PSA
Date; and

(5) The term “Applicable Lenders” shall collectively mean any owners or holders
of any of the Existing Loan Documents and/or any loan servicer acting on behalf
of any such owner or holder.

Notwithstanding anything contained herein to the contrary, however, in no event
shall the waivers made in this Section 18.4 relate or apply to any Related
Agreement SSLI Event of Default/Termination Right that involves or otherwise
arises from any accrued fees or payments which are listed on Exhibit H attached
hereto and, as of the PSA Date, were due to Ventas SSL or any of the Existing
Owners or any of their respective Affiliates (as applicable) under a Related
Agreement.

18.5 Certain Agreements Not to Terminate. Notwithstanding any other provision of
this Agreement, the Management Agreements, the Existing Master Agreement or the
Existing Management Agreements to the contrary, and in addition to the waivers
set forth in Section 18.4 of this Agreement, Ventas SSL agrees that:

(a) Subject to subsection (d) below, it will not, and it will cause each of the
Owners, and its and their Affiliates not to, exercise any right of termination
that it may have under

 

73



--------------------------------------------------------------------------------

the terms of this Agreement, the Existing Master Agreement, any Management
Agreement or any Existing Management Agreement and on account of any specific
event or circumstance or combination of specific events and circumstances
(i) that occurred prior to the PSA Date and (ii) that, (x) immediately and
without notice or (y) solely with notice or the passage of time or both (i.e.,
without any further event or circumstance (failure by SSLI, US Manager or CAN
Manager, as applicable, to complete any permitted cure shall not, by itself, be
deemed a further event or circumstance), whether or not similar to the specific
event or circumstance or combination of specific events and circumstances in
question), gave rise, or would give rise, to a right to terminate this
Agreement, the Existing Master Agreement, any Management Agreement or any
Existing Management Agreement (an “Existing Immediate or Unmatured Default”),
for so long as the occurrence or existence of any such Existing Immediate or
Unmatured Default has not caused, and would reasonably be expected not to cause,
significant actual prejudice or damage to any Facility or Facilities, to any
Owner or Owners or to Ventas SSL or any of its Affiliates (“Significant Actual
Prejudice”);

(b) Subject to subsection (d) below, it will not, and it will cause each of the
Owners, and its and their Affiliates not to, exercise any right of termination
that it may have under the terms of any Management Agreement and on account of
any Manager Event of Default under Section 14.1(a)(x), (xi) or (xii) of any
Management Agreement (in the case of such Section 14.1(a)(xii), other than with
respect to the obligations under Section 10.3(e) of any Management Agreement,
which is provided for in Section 18.5(c) below, and further other than with
respect to the obligations under Sections 10.3(c) and 10.3(d) of any Management
Agreement, as to which Sections 10.3(c) and (d), and as to any Manager Event of
Default under such Section 14.1(a)(xii) resulting from non-compliance with such
Sections 10.3(c) and 10.3(d), this subsection (b) shall not apply), for so long
as the occurrence or existence of any such Manager Event of Default has not
caused, and would reasonably be expected not to cause, Significant Actual
Prejudice. Each of SSLI, US Manager and CAN Manager acknowledges and agrees
that, by way of example and not in limitation, any Manager Event of Default
under Section 14.1(a)(x), (xi) or (xii), as applicable, of any Management
Agreement that results in any of the following shall, for purposes of this
subsection (b), be deemed to cause Significant Actual Prejudice:

(i) the expiration, termination or breach of any applicable “Authorization” (as
defined in the Management Agreements) that is material to any Facility;

(ii) any Ventas SSL Party being (x) unable to provide notice to its insurer of
any insurance claim that is material to any Facility in a manner that such
insurer accepts as a timely notice of such claim, or (y) otherwise significantly
prejudiced in making or prosecuting any insurance claim that is material to any
Facility; or

(iii) with regard to matters of which any Manager is required to give any Owner
written notice as provided in Section 15.1(b) of any Management Agreement, any
Ventas SSL Party being unable, or having insufficient time, to prepare and file,
or to make, a Proper Response (as described below) (x) in any new “Litigation
Matter” (as defined in the Management Agreements) that is material to any
Facility, or (y) to any material filing or occurrence with respect to any active
Litigation Matter that is material to any Facility. As used herein, a

 

74



--------------------------------------------------------------------------------

“Proper Response” required of any Ventas SSL Party shall refer to an initial
response (e.g., an appearance and answer to a complaint) (in the case of
subsection (x) above) or a response (in the case of subsection (y) above) that
is both a proper response and accepted (without objection by, or over the
objection of, any adverse party) by the court, regulatory body, arbitrator(s) or
other applicable tribunal;

(c) Subject to subsection (d) below, it will not, and it will cause the Owners
and Ventas SSL’s and such Owners’ Affiliates not to, exercise any right of
termination that it may have under the terms of any Management Agreement on
account of any non-compliance with Section 10.3(e) of any Management Agreement,
unless and until such non-compliance materially and adversely affects any Ventas
SSL Party or any Facility that is being managed by any Manager under a
Management Agreement. Each of SSLI, US Manager and CAN Manager acknowledges and
agrees that any non-compliance with such Section 10.3(e) of any Management
Agreement (i) as to which any Ventas SSL Party that is a public company is
required, by applicable Legal Requirements, to disclose in a public filing with
the Securities and Exchange Commission (such commission or any successor
thereto, the “SEC”) or any other regulatory agency or authority having
jurisdiction over such public company or (ii) on account of which the owner or
holder of any Facility Mortgage (other than Ventas SSL, or any Owner, or any of
their respective Affiliates) or any loan servicer acting on behalf of any such
owner or holder, on account of such non-compliance, takes any action to enforce
its rights under its Facility Mortgage or other Loan Documents (it being agreed,
however, that any notification or statement that is sent by any such owner,
holder or loan servicer to the applicable Owner and/or borrowing entity, SSLI,
US Manager or CAN Manager, and that notifies the recipient(s) thereof (x) that
an obligation has not been met by such applicable Owner, other borrowing entity,
SSLI, US Manager or CAN Manager, or a default by such applicable Owner, other
borrowing entity, SSLI, US Manager or CAN Manager has occurred and/or
(y) describes, but does not exercise or implement any of, such owner’s, holder’s
or loan servicer’s rights resulting therefrom shall not, by itself, constitute
an action to enforce the aforesaid right(s) under such Facility Mortgage or such
other Loan Documents) or (iii) on account of which (x) a breach or default
exists under any indebtedness that is material to Ventas, Inc. and/or Ventas
Realty, Limited Partnership (and, for purposes of this subsection (iii) and
without limitation of the foregoing, SSLI, US Manager and CAN Manager
acknowledge and agree that (1) Ventas, Inc. and/or Ventas Realty, Limited
Partnership need not be obligated for the payment of a particular indebtedness
in order for that indebtedness to be material to it or them (provided that an
Affiliate of Ventas, Inc. and Ventas Realty, Limited Partnership that is,
directly or indirectly, majority-owned by Ventas, Inc. and Ventas Realty,
Limited Partnership or is consolidated for financial reporting purposes on the
financial statements of Ventas, Inc. or Ventas Realty, Limited Partnership is an
obligor relative to such indebtedness) and (2) any credit facility (revolving or
term) of Ventas, Inc. or Ventas Realty, Limited Partnership, or debt securities
issued by Ventas, Inc., Ventas Realty, Limited Partnership or any of their
respective wholly owned subsidiaries, shall be treated and recognized as an
indebtedness that is material to Ventas, Inc. and/or Ventas Realty, Limited
Partnership if the principal agreement related to such credit facility or debt
securities is publicly filed with the SEC; provided, however, that,
notwithstanding the foregoing, any loan, the principal collateral

 

75



--------------------------------------------------------------------------------

for which is a Facility Mortgage or Facility Mortgages, shall not be considered
to be a credit facility or debt security under this subsection (2)) and (y) such
situation has matured into an “event of default” or “default” in response to
which the holder, or the agent, trustee or similar representative of the
beneficial owners, of such indebtedness is entitled, without further obligation
to give the defaulting party notice or an opportunity to cure, to exercise its
rights and remedies under the applicable indebtedness documents (whether or not
such holder, or such agent, trustee or similar representative, of such
indebtedness has taken any action to enforce its rights under the applicable
indebtedness documents), shall, for purposes of this subsection (c), be deemed
to have such material and adverse effect;

(d) The provisions of subsections (a), (b) and (c) above, and Section 18.4(d)
and Section 18.4(e) above, shall not apply to restrict (i) the owner or holder
of any Facility Mortgage (other than Ventas SSL, or any Owner, or any of their
respective Affiliates) and/or any loan servicer acting on behalf of any such
owner or holder from exercising any rights it may have with respect to this
Agreement, the Management Agreements, the Existing Management Agreements or the
Existing Master Agreement pursuant to the terms its Facility Mortgage or any
other Loan Documents or (ii) Ventas SSL or any of its Affiliates from exercising
any right of termination that is referenced in subsection (a), (b) or (c) above,
or Section 18.4(d) or Section 18.4(e) above, if required to do so by any such
owner or holder or any loan servicer acting on behalf of any such owner or
holder of any Facility Mortgage pursuant to the terms of any Facility Mortgage
or other Loan Documents; and

(e) Except with respect to the restrictions on termination rights expressly set
forth in subsections (a), (b) and (c) above or the waivers of termination rights
expressly set forth in Section 18.4(d) and Section 18.4(e) above (all subject to
subsection (d) above), the provisions of subsections (a), (b) and (c) above, and
Section 18.4(d) and Section 18.4(e) above, shall not apply to restrict Ventas
SSL or any Affiliate of Ventas SSL from exercising any rights and remedies that
it may have at law, in equity, or under this Agreement, the Existing Master
Agreement, any Management Agreement and/or any Existing Management Agreement on
account of any matter referenced in subsection (a), (b) or (c) above or
Section 18.4(d) or Section 18.4(e) above, all of which rights and remedies
(other than the aforesaid restricted or waived (as applicable) rights to
terminate) are unaffected by this Section 18.5 or by Section 18.4(d) or
Section 18.4(e) above; provided, however, that, subject to and without
limitation of subsection (d) above, Ventas SSL agrees that the existence of an
Event of Default, or a Manager Event of Default under a Management Agreement, on
account of which Ventas SSL has suspended or waived its right to terminate under
any of subsections (a), (b) and (c) above or Section 18.4(d) or Section 18.4(e)
above (including any Cross Default (as defined in the Management Agreements)
arising solely due to the existence of any such Event of Default under this
Agreement), for so long as such suspension or waiver is effective, shall not
(A) by itself, preclude SSLI, US Manager or CAN Manager from exercising any cure
right to which it is entitled under Section 3 hereof and which is conditional
upon no Event of Default being in existence under this Agreement and no Manager
Event of Default being in existence under a specific Management Agreement or any
of the

 

76



--------------------------------------------------------------------------------

Management Agreements, as applicable, and (B) be counted as a Manager Event of
Default for purposes of Section 3.5(b) hereof.

EXECUTED as of the date first above written.

[SIGNATURE PAGES TO FOLLOW]

 

77



--------------------------------------------------------------------------------

SSLI: SUNRISE SENIOR LIVING, INC.,
a Delaware corporation By:   /s/ Julie A. Pangelinan Name:   Julie A. Pangelinan
Title:   Chief Financial Officer US MANAGER: SUNRISE SENIOR LIVING MANAGEMENT,
INC., a Virginia corporation By:   /s/ Julie A. Pangelinan Name:   Julie A.
Pangelinan Title:   Vice President and Treasurer CAN MANAGER: SUNRISE NORTH
SENIOR LIVING LTD., a New Brunswick corporation By:   /s/ Julie A. Pangelinan
Name:   Julie A. Pangelinan Title:   Vice President and Treasurer VENTAS SSL,
INC.: VENTAS SSL, INC., a Delaware corporation By:   /s/ T. Richard Riney Name:
  T. Richard Riney Title:   Executive Vice President and Associate Secretary



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit

  

Description

A    List of Owners of Stabilized Facilities and Names and Addresses of
Stabilized Facilities B    List of Owners of Pre-Stabilized Facilities and Names
and Addresses of Pre-Stabilized Facilities C    Expected ANOIs, BMFEANOI Amounts
and Incentive Fee Targets D    Arm’s Length E    Ventas Tenants F    Applicable
Facility Translation Rates G    Certain Accrued But Not Yet Due Fees and
Expenses Reimbursements H    Certain Accrued Fees or Payments I    Base
Management Fees – January 1, 2010 through March 31, 2010



--------------------------------------------------------------------------------

EXHIBIT A

LIST OF STABILIZED FACILITIES

 

Fac.#

  

Facility Current Name

  

Address

   City    State    Zip   

Manager

  

Owner

4000    Sunrise of Springfield    6541 Franconia Road    Springfield    VA   
22150   

Sunrise Senior

Living Management,

Inc.

  

Sunrise Springfield

Assisted Living, L.L.C.

4001    Sunrise of Morris Plains    209 Littleton Road    Morris Plains    NJ   
7950   

Sunrise Senior

Living Management,

Inc.

  

Sunrise Morris Plains

Assisted Living, L.L.C.

4002    Sunrise of Old Tappan    195 Old Tappan Road    Old Tappan    NJ    7675
  

Sunrise Senior

Living Management,

Inc.

  

Sunrise Old Tappan

Assisted Living, L.L.C.

4003    Sunrise of Granite Run    247 North Middletown Road    Media    PA   
19063   

Sunrise Senior

Living Management,

Inc.

  

Sunrise Granite Run

Assisted Living, L.L.C.

4004    Sunrise of Abington    1801 Susquehanna Road    Abington    PA    19001
  

Sunrise Senior

Living Management,

Inc.

  

Sunrise Abington

Assisted Living, L.L.C.

4005    Sunrise of Wayne    184 Berdan Avenue    Wayne    NJ    7470   

Sunrise Senior

Living Management,

Inc.

  

Sunrise Wayne

Assisted Living, L.L.C.

4006    Sunrise of Westfield    240 Springfield Avenue    Westfield    NJ   
7090   

Sunrise Senior

Living Management,

Inc.

  

Sunrise Westfield

Assisted Living, L.L.C.

4007    Sunrise of Haverford    217 West Montgomery Avenue    Haverford    PA   
19041   

Sunrise Senior

Living Management,

Inc.

  

Sunrise Haverford

Assisted Living, L.L.C.

4008    Sunrise of Ann Arbor    1901 Plymouth Road    Ann Arbor    MI    48105
  

Sunrise Senior

Living Management,

Inc.

  

Sunrise North Ann

Arbor Senior Living,

LLC

4009    Sunrise of Cherry Creek    251 South Colorado Boulevard    Denver    CO
   80246   

Sunrise Senior

Living Management,

Inc.

  

Sunrise Cherry Creek

Senior Living, LLC

4010    Sunrise of Cuyahoga Falls    1500 State Road    Cuyahoga Falls    OH   
44223   

Sunrise Senior

Living Management,

Inc.

  

Sunrise Cuyahoga

Falls Senior Living,

LLC

 

A-1



--------------------------------------------------------------------------------

Fac.#

  

Facility Current Name

  

Address

   City    State    Zip   

Manager

  

Owner

4011

   Sunrise of New City    233 North Main Street    New City    NY    10956   

Sunrise Senior

Living Management, Inc.

  

Sunrise New City

Senior Living, LLC

4012

   Sunrise of Sunnyvale    633 South Knickerbocker Drive    Sunnyvale    CA   
94087   

Sunrise Senior

Living Management, Inc.

  

AL III Investments,

L.L.C.

4013

   Sunrise of Parma    7766 Broadview Road    Cleveland    OH    44134   

Sunrise Senior

Living Management, Inc.

  

Sunrise Parma

Assisted Living, L.L.C.

4014

   Sunrise of Park Ridge    1725 Ballard Road    Park Ridge    IL    60068   

Sunrise Senior

Living Management, Inc.

  

Karrington of Park

Ridge, L.L.C.

4015

   Sunrise of Lincoln Park    2710 North Clark Street    Chicago    IL    60614
   Sunrise Senior Living Management, Inc.    SZR Lincoln Park LLC

4016

   Sunrise of Westlake Village    3101 Townsgate Road    Westlake Village    CA
   91361   

Sunrise Senior

Living Management, Inc.

   SZR Westlake Village LLC

4017

   Sunrise of North Hills    615 Spring Forest Road    Raleigh    NC    27609   

Sunrise Senior

Living Management, Inc.

   SZR North Hills LLC

4018

   Sunrise of Yorba Linda    4792 Lakeview Avenue    Yorba Linda    CA    92886
  

Sunrise Senior

Living Management, Inc.

   SZR Yorba Linda LLC

4019

   Sunrise of Providence    5114 Providence Road    Charlotte    NC    28226   

Sunrise Senior

Living Management, Inc.

  

AL I/Providence Senior

Housing, LLC

4020

   Sunrise of Westtown    501 Skiles Boulevard    West Chester    PA    19382   

Sunrise Senior

Living Management, Inc.

  

AL One PA

Investments, LLC

4021

   Sunrise of Glen Ellyn    95 Carleton Avenue    Glen Ellyn    IL    60137   

Sunrise Senior

Living Management, Inc.

   AL I/Glen Ellyn Senior Housing, LLC

4022

   Sunrise of Exton    200 Sunrise Boulevard    Exton    PA    19341   

Sunrise Senior

Living Management, Inc.

   AL One PA Investments, LLC

4023

   Sunrise of La Costa    7020 Manzanita Street    Carlsbad    CA    92009   

Sunrise Senior

Living Management, Inc.

  

AL I/La Costa Senior

Housing, LLC

 

A-2



--------------------------------------------------------------------------------

Fac.#

  

Facility Current Name

  

Address

   City    State    Zip   

Manager

  

Owner

4024

   Sunrise of Naperville    960 East Chicago Avenue    Naperville    IL    60540
  

Sunrise Senior Living

Management, Inc.

  

AL I/Naperville Senior

Housing, LLC

4025

   Sunrise of East Brunswick    190 Summerhill Road    East Brunswick    NJ   
8816   

Sunrise Senior Living

Management, Inc.

  

AL I/East Brunswick

Senior Housing, LLC

4026

   Sunrise of Richmond    1807 North Parham Road    Richmond    VA    23229   

Sunrise Senior Living

Management, Inc.

  

AL I/Richmond Senior

Housing, LLC

4027

   Sunrise of North Lynbrook    53 Franklin Avenue    Lynbrook    NY    11563   
Sunrise Senior Living Management, Inc.   

AL I/North Lynbrook

Senior Housing, LLC

4028

   Sunrise of Stamford    251 Turn of River Road    Stamford    CT    6905   

Sunrise Senior Living

Management, Inc.

   AL I/Stamford Senior Housing, LLC

4029

   Sunrise of Woodcliff Lake    430 Chestnut Ridge Road    Woodcliff Lake    NJ
   7677    Sunrise Senior Living Management, Inc.   

AL I/Woodcliff Lake

Senior Housing, LLC

4030

   Sunrise of Pinehurst    5195 West Quincy Avenue    Denver    CO    80236   
Sunrise Senior Living Management, Inc.   

AL I/Pinehurst Senior

Housing, LLC

4031

   Sunrise of Troy    6870 Crooks Road    Troy    MI    48098   

Sunrise Senior Living

Management, Inc.

   Sunrise Troy Assisted Living, L.L.C.

4032

   Sunrise of Norwood    86 Saunders Road    Norwood    MA    2062   
Sunrise Senior Living Management, Inc.    SZR Norwood LLC

4033

   Sunrise of Columbia    6500 Freetown Road    Columbia    MD    21044   
Sunrise Senior Living Management, Inc.    SZR Columbia LLC

4034

   Sunrise of Rockville    8 Baltimore Road    Rockville    MD    20850   

Sunrise Senior Living

Management, Inc.

   SZR Rockville LLC

4035

   Sunrise of San Mateo    955 South El Camino Real    San Mateo    CA    94402
  

Sunrise Senior Living

Management, Inc.

   SZR San Mateo LLC

4036

   Sunrise of Willowbrook    6300 Clarendon Hills Road    Willowbrook    IL   
60514   

Sunrise Senior Living

Management, Inc.

   SZR Willowbrook LLC

 

A-3



--------------------------------------------------------------------------------

Fac.#

  

Facility Current Name

  

Address

   City    State    Zip   

Manager

  

Owner

4037

   Sunrise of Hillcrest    13001 Hillcrest Road    Dallas    TX    75251   

Sunrise Senior

Living Management, Inc.

   Sunrise Hillcrest Senior Living, LLC

4038

   Sunrise of Bloomfield Hills    2080 Telegraph Road    Bloomfield Hills    MI
   48302   

Sunrise Senior

Living Management, Inc.

   Sunrise Bloomfield Senior Living, LLC

4039

   Sunrise of Alexandria    3520 Duke Street    Alexandria    VA    22304   

Sunrise Senior

Living Management, Inc.

   Sunrise of Alexandria Assisted Living, L.P.

4040

   Sunrise of Bloomingdale    129 East Lake Street    Bloomingdale    IL   
60108   

Sunrise Senior

Living Management, Inc.

   Sunrise Bloomingdale Assisted Living, L.L.C.

4041

   Sunrise of Blue Bell    795 Penllyn Pike    Blue Bell    PA    19422   

Sunrise Senior

Living Management, Inc.

   Sunrise Assisted Living Limited Partnership III

4042

   Sunrise of Buffalo Grove    180 West Half Day    Buffalo Grove    IL    60089
  

Sunrise Senior

Living Management, Inc.

   Sunrise Buffalo Grove Assisted Living, L.L.C.

4043

   Sunrise of Canyon Crest    5265 Chapala Drive    Riverside    CA    92507   

Sunrise Senior

Living Management,

Inc.

   Sunrise Riverside Assisted Living, L.P.

4044

   Sunrise of Fleetwood    500 North Columbus Avenue    Mount Vernon    NY   
10552   

Sunrise Senior

Living Management, Inc.

   Sunrise Fleetwood A.L., L.L.C.

4045

   Sunrise of Mission Viejo    26151 Country Club Drive    Mission Viejo    CA
   92691   

Sunrise Senior

Living Management, Inc.

   Sunrise Mission Viejo Assisted Living, L.L.C.

4046

   Sunrise of Northville    16100 Haggerty Road    Plymouth    MI    48170   

Sunrise Senior

Living Management, Inc.

   Sunrise Northville Assisted Living, L.L.C.

4047

   Sunrise of Pacific Palisades    15441 West Sunset Boulevard   
Pacific Palisades    CA    90272   

Sunrise Senior

Living Management, Inc.

   Sunrise Pacific Palisades Assisted Living, L.P.

4048

   Sunrise of Rochester    500 East University Drive    Rochester    MI    48307
  

Sunrise Senior

Living Management, Inc.

   Sunrise Rochester Assisted Living, L.L.C.

4049

   Sunrise of Smithtown    30 Hauppauge, Route 111    Smithtown    NY    11787
  

Sunrise Senior

Living Management, Inc.

   Sunrise Smithtown A.L., L.L.C.

 

A-4



--------------------------------------------------------------------------------

Fac.#

  

Facility Current Name

  

Address

   City    State    Zip   

Manager

  

Owner

4050    Sunrise of Sterling Canyon    25815 McBean Parkway    Valencia    CA   
91355   

Sunrise Senior

Living Management, Inc.

   Sunrise Sterling Canyon Assisted Living Limited Partnership 4051   
Sunrise of Arlington    1395 Massachusetts Avenue    Arlington    MA    2476   

Sunrise Senior

Living Management, Inc.

   Sunrise Arlington, MA Assisted Living, L.L.C. 4052    Sunrise of Baton Rouge
   8502 Jefferson Highway    Baton Rouge    LA    70809   

Sunrise Senior

Living Management, Inc.

   Sunrise Second Baton Rouge Assisted Living, L.L.C. 4053   
Sunrise of East Cobb    1551 Johnson Ferry Road    Marietta    GA    30062   

Sunrise Senior

Living Management, Inc.

   Sunrise East Cobb Assisted Living Limited Partnership 4054   
Sunrise of Edina    7128 France Avenue South    Edina    MN    55435   

Sunrise Senior

Living Management, Inc.

   Sunrise Edina Assisted Living, L.L.C. 4055    Sunrise of Fair Oaks   
4820 Hazel Avenue    Fair Oaks    CA    95628   

Sunrise Senior

Living Management, Inc.

   Fair Oak Assisted Living L.L.C. 4056    Sunrise of Huntcliff I   
8592 Roswell Road    Atlanta    GA    30350   

Sunrise Senior

Living Management, Inc.

   Sunrise Huntcliff Assisted Living Limited Partnership 4057   
Sunrise of Huntcliff II    8480 Roswell Road    Atlanta    GA    30350   

Sunrise Senior

Living Management, Inc.

   Sunrise Huntcliff Assisted Living Limited Partnership 4058   
Sunrise of Ivey Ridge    2950 Old Alabama Road    Alpharetta    GA    30022   

Sunrise Senior

Living Management, Inc.

   Sunrise Ivey Ridge Assisted Living Limited Partnership 4059   
Sunrise of Orchard    5975 South Holly Street    Littleton    CO    80121   

Sunrise Senior

Living Management, Inc.

   Sunrise Orchard AL, L.L.C. 4060    Sunrise of Palos Park   
12828 South La Grange Road    Palos Park    IL    60464   

Sunrise Senior

Living Management, Inc.

   Sunrise TFE Acquisitions, L.L.C. 4061    Sunrise of Westminster   
10280 South Sheridan Boulevard    Westminster    CO    80020   

Sunrise Senior

Living Management, Inc.

   Sunrise Second Westminster Assisted Living, L.L.C. 4062    Sunrise of Wall   
2600 Allaire Road    Wall    NJ    7719   

Sunrise Senior

Living Management, Inc.

   Sunrise Wall Assisted Living, L.L.C.

 

A-5



--------------------------------------------------------------------------------

Fac.#

  

Facility Current Name

  

Address

   City    State    Zip   

Manager

  

Owner

4063

   Sunrise of Staten Island    801 Narrows Road North    Staten Island    NY   
10314   

Sunrise Senior

Living Management, Inc.

   Sunrise Staten Island SL, L.L.C. 4064    Sunrise of Scottsdale   
7370 East Gold Dust Avenue    Scottsdale    AZ    85258   

Sunrise Senior

Living Management, Inc.

   SZR Scottsdale, LLC 4065    Sunrise of Sandy    2130 East 9400 South    Sandy
   UT    84093   

Sunrise Senior

Living Management, Inc.

   SZR Sandy Senior Living, LLC 4066    Sunrise of Rocklin   
6100 Sierra College Boulevard    Rocklin    CA    95677   

Sunrise Senior

Living Management, Inc.

   Sunrise Rocklin Senior Living, LLC 4067    Sunrise of Unionville   
38 Swansea Road    Markham    ON    L3R 5K2   

Sunrise North

Senior Living Ltd.

   PRP Senior Living Operating, Inc. 4068    Sunrise of Mississauga   
1279 Burnhamthorpe Road East    Mississauga    ON    L4Y 3V7   

Sunrise North

Senior Living Ltd.

   PRP Senior Living Operating, Inc. 4069    Sunrise of Beacon Hill (Victoria)
   920 Humboldt Street    Victoria    BC    V8V 4W7   

Sunrise North

Senior Living Ltd.

   PRP Senior Living Operating, Inc. 4070    Sunrise of Burlington   
5401 Lakeshore Road    Burlington    ON    L7L 6S5   

Sunrise North

Senior Living Ltd.

   PRP Senior Living Operating, Inc. 4071    Sunrise of Oakville   
456 Trafalgar Road    Oakville    ON    L6J 3H9   

Sunrise North

Senior Living Ltd.

   PRP Senior Living Operating, Inc. 4072    Sunrise of Richmond Hill   
9800 Yonge Street    Richmond Hill    ON    L4C 0P5   

Sunrise North

Senior Living Ltd.

   PRP Senior Living Operating, Inc. 4073    Sunrise of Lynn Valley   
980 Lynn Valley Road North    Vancouver    BC    V7J 1Z7   

Sunrise North

Senior Living Ltd.

   PRP Senior Living Operating, Inc. 4074    Sunrise of Windsor   
5065 Riverside Drive East    Windsor    ON    N8Y 5B3   

Sunrise North

Senior Living Ltd.

   PRP Senior Living Operating, Inc. 4075    Sunrise of Aurora   
3 Golf Links Drive    Aurora    ON    L4G 7Y4   

Sunrise North

Senior Living Ltd.

   PRP Senior Living Operating, Inc. 4076    Sunrise of Erin Mills   
4046 Erin Mills Parkway    Mississauga    ON    L5L 2W7   

Sunrise North

Senior Living Ltd.

   PRP Senior Living Operating, Inc. 4077    Sunrise of Vancouver   
999 West 57th Avenue    Vancouver    BC    V6P 6Y9   

Sunrise North

Senior Living Ltd.

   PRP Senior Living Operating, Inc. 4078    Sunrise of Vaughn (Steeles)   
484 Steeles Avenue West    Vaughan    ON    L4J 1A2   

Sunrise North

Senior Living Ltd.

   PRP Senior Living Operating, Inc.

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B

LIST OF PRE-STABILIZED FACILITIES

NONE

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

EXPECTED ANOIS, BMFEANOI AMOUNTS AND INCENTIVE FEE TARGETS

 

Community

   Expected ANOI,
2010 and 20111     BMFEANOI Amount,
2010 and 20112     Incentive Fee Target,
2010 and 20112  

Springfield

     [ ***]      [ ***]      [ ***] 

Morris Plains

     [ ***]      [ ***]      [ ***] 

Old Tappan

     [ ***]      [ ***]      [ ***] 

Granite Run

     [ ***]      [ ***]      [ ***] 

Abington

     [ ***]      [ ***]      [ ***] 

Wayne

     [ ***]      [ ***]      [ ***] 

Westfield

     [ ***]      [ ***]      [ ***] 

Haverford

     [ ***]      [ ***]      [ ***] 

North Ann Arbor

     [ ***]      [ ***]      [ ***] 

Cherry Creek

     [ ***]      [ ***]      [ ***] 

Cuyahoga Falls

     [ ***]      [ ***]      [ ***] 

New City

     [ ***]      [ ***]      [ ***] 

Sunnyvale

     [ ***]      [ ***]      [ ***] 

Parma

     [ ***]      [ ***]      [ ***] 

Park Ridge

     [ ***]      [ ***]      [ ***] 

Lincoln Park

     [ ***]      [ ***]      [ ***] 

Westlake Village

     [ ***]      [ ***]      [ ***] 

North Hills

     [ ***]      [ ***[      [ ***] 

Yorba Linda

     [ ***]      [ ***]      [ ***] 

Providence

     [ ***]      [ ***]      [ ***] 

Westtown

     [ ***]      [ ***]      [ ***] 

Glen Ellyn

     [ ***]      [ ***]      [ ***] 

Exton

     [ ***]      [ ***]      [ ***] 

La Costa

     [ ***]      [ ***]      [ ***] 

Naperville

     [ ***]      [ ***]      [ ***] 

East Brunswick

     [ ***]      [ ***]      [ ***] 

Richmond

     [ ***]      [ ***]      [ ***] 

North Lynbrook

     [ ***]      [ ***]      [ ***] 

Stamford

     [ ***]      [ ***]      [ ***] 

Woodcliff Lake

     [ ***]      [ ***]      [ ***] 

Pinehurst

     [ ***]      [ ***]      [ ***] 

Troy

     [ ***]      [ ***]      [ ***] 

Norwood

     [ ***]      [ ***]      [ ***] 

Columbia

     [ ***]      [ ***]      [ ***] 

Rockville

     [ ***]      [ ***]      [ ***] 

San Mateo

     [ ***]      [ ***]      [ ***] 

Willowbrook

     [ ***]      [ ***]      [ ***] 

Alexandria

     [ ***]      [ ***]      [ ***] 

Bloomingdale

     [ ***]      [ ***]      [ ***] 

Blue Bell

     [ ***]      [ ***]      [ ***] 

Buffalo Grove

     [ ***]      [ ***]      [ ***] 

Canyon Crest

     [ ***]      [ ***]      [ ***] 

Fleetwood

     [ ***]      [ ***]      [ ***] 

Mission Viejo

     [ ***]      [ ***]      [ ***] 

Northville

     [ ***]      [ ***]      [ ***] 

Pacific Palisades

     [ ***]      [ ***]      [ ***] 

Rochester

     [ ***]      [ ***]      [ ***] 

Smithtown

     [ ***]      [ ***]      [ ***] 

Sterling Canyon

     [ ***]      [ ***]      [ ***] 

 

C-1



--------------------------------------------------------------------------------

EXPECTED ANOIS, BMFEANOI AMOUNTS AND INCENTIVE FEE TARGETS

 

Community

   Expected ANOI,
2010 and 20111      BMFEANOI Amount,
2010 and 20112      Incentive Fee Target,
2010 and 20112  

Arlington

     [***]         [***]         [***]   

Baton Rouge

     [***]         [***]         [***]   

East Cobb

     [***]         [***]         [***]   

Edina

     [***]         [***]         [***]   

Fair Oaks

     [***]         [***]         [***]   

Huntcliff I

     [***]         [***]         [***]   

Huntcliff II

     [***]         [***]         [***]   

Ivey Ridge

     [***]         [***]         [***]   

Orchard

     [***]         [***]         [***]   

Palos Park

     [***]         [***]         [***]   

Westminster

     [***]         [***]         [***]   

Wall

     [***]         [***]         [***]   

Bloomfield

     [***]         [***]         [***]   

Hillcrest

     [***]         [***]         [***]   

Staten Island

     [***]         [***]         [***]   

Scottsdale

     [***]         [***]         [***]   

Sandy

     [***]         [***]         [***]   

Rocklin

     [***]         [***]         [***]                              

Total US Communities

     [***]         [***]         [***]                              

Burlington

     [***]         [***]         [***]   

Unionville

     [***]         [***]         [***]   

Mississauga

     [***]         [***]         [***]   

Windsor

     [***]         [***]         [***]   

Aurora

     [***]         [***]         [***]   

Victoria

     [***]         [***]         [***]   

Lynn Valley

     [***]         [***]         [***]   

Oakville

     [***]         [***]         [***]   

Richmond Hill

     [***]         [***]         [***]   

Vancouver

     [***]         [***]         [***]   

Erin Mills

     [***]         [***]         [***]   

Steeles

     [***]         [***]         [***]                              

Total Canadian Communities

     [***]         [***]         [***]                              

 

1

Amounts are in local currency

2

Amounts are in local currency and subject to Section 7.2.3

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

ARM’S LENGTH

 

1. Arm’s Length

For the purposes of this Agreement:

 

  (a) Related Persons are deemed not to deal with each other at arm’s length;
and

 

  (b) it is a question of fact whether Persons not related to each other were at
a particular time dealing with each other at arm’s length.

 

2. Definition of “Related Persons” – “Related Persons” means

 

  (a) individuals connected by blood relationship, marriage or adoption;

 

  (b) a corporation and

 

  (i) a Person who Controls the corporation if it is Controlled by one Person,

 

  (ii) a Person who is a member of a Related Group that Controls the
corporation, or

 

  (iii) any Person related to a Person described in subparagraph (i) or (ii);
and

 

  (c) any two corporations

 

  (i) if they are Controlled by the same Person or group of Persons,

 

  (ii) if each of the corporations is Controlled by one Person and the Person
who Controls one of the corporations is related to the Person who Controls the
other corporation,

 

  (iii) if one of the corporations is Controlled by one Person and that Person
is related to any member of a Related Group that Controls the other corporation,

 

  (iv) if one of the corporations is Controlled by one Person and that Person is
related to each member of an Unrelated Group that Controls the other
corporation,

 

  (v) if any member of a Related Group that Controls one of the corporations is
related to each member of an Unrelated Group that Controls the other
corporation, or

 

  (vi) if each member of an Unrelated Group that Controls one of the
corporations is related to at least one member of an Unrelated Group that
Controls the other corporation.

 

D-1



--------------------------------------------------------------------------------

3. Corporations related through a third corporation – Where two corporations are
related to the same corporation within the meaning of subsection (2), they
shall, for the purposes of subsections (1) and (2), be deemed to be related to
each other.

 

4. Relation where amalgamation or merger – Where there has been an amalgamation
or merger of two or more corporations and the new corporation formed as a result
of the amalgamation or merger and any predecessor corporation would have been
related immediately before the amalgamation or merger if the new corporation
were in existence at that time, and if the persons who were the shareholders of
the new corporation immediately after the amalgamation or merger were the
shareholders of the new corporation at that time, the new corporation and any
such predecessor corporation shall be deemed to have been related persons.

 

5. Definitions concerning groups

 

  (a) “Related Group” means a group of Persons each member of which is related
to every other member of the group;

 

  (b) “Unrelated Group” means a group of Persons that is not a Related Group.

 

6. Control by related groups, options, etc.

 

  (a) where a Related Group is in a position to Control a corporation, it shall
be deemed to be a Related Group that Controls the corporation whether or not it
is part of a larger group by which the corporation is in fact Controlled;

 

  (b) where at any time a Person has a right under a contract, in equity or
otherwise, either immediately or in the future and either absolutely or
contingently,

 

  (i) to, or to acquire, shares of the capital stock of a corporation or to
control the voting rights of such shares, the Person is, except where the right
is not exercisable at that time because the exercise thereof is contingent on
the death, bankruptcy or permanent disability of an individual, deemed to have
the same position in relation to the Control of the corporation as if the Person
owned the shares at that time;

 

  (ii) to cause a corporation to redeem, acquire or cancel any shares of its
capital stock owned by other shareholders of the corporation, the Person is,
except where the right is not exercisable at that time because the exercise
thereof is contingent on the death, bankruptcy or permanent disability of an
individual, deemed to have the same position in relation to the Control of the
corporation as if the shares were so redeemed, acquired or cancelled by the
corporation at that time;

 

  (iii)

to, or to acquire or control, voting rights in respect of shares of the capital
stock of a corporation, the Person is, except where the right is not exercisable
at that time because its exercise is contingent on the death, bankruptcy or
permanent disability of an individual, deemed to have the

 

D-2



--------------------------------------------------------------------------------

 

same position in relation to the Control of the corporation as if the Person
could exercise the voting rights at that time; or

 

  (iv) to cause the reduction of voting rights in respect of shares, owned by
other shareholders, of the capital stock of a corporation, the Person is, except
where the right is not exercisable at that time because its exercise is
contingent on the death, bankruptcy or permanent disability of an individual,
deemed to have the same position in relation to the Control of the corporation
as if the voting rights were so reduced at that time; and

 

  (c) where a Person owns shares in two or more corporations, the Person is, as
shareholder of one of the corporations, deemed to be related to himself, herself
or itself as shareholder of each of the corporations.

 

7. Blood relationship, etc. – Persons are connected by

 

  (a) blood relationship if one is the child or other descendant of the other or
one is the brother or sister of the other; and

 

  (b) marriage if one is married to the other or to a Person who is so connected
by blood relationship to the other.

 

8. Definition of “Control” – “Control” means

 

  (a) when applied to the relationship between a Person and a corporation, the
beneficial ownership by such Person at the relevant time of shares of such
corporation carrying more than the greater of 50% of the voting rights
ordinarily exercisable at meetings of shareholders of such corporation and the
percentage of voting rights ordinarily exercisable at meetings of shareholders
of such corporation that are sufficient to elect a majority of the directors of
such corporation; and

 

  (b) when applied to the relationship between a Person and a partnership or
joint venture, the beneficial ownership by such Person at the relevant time of
more than 50% of the ownership interests of the partnership or joint venture in
circumstances where it can reasonably be expected that such Person directs the
affairs of the partnership or joint venture;

and the words “Controlled by”, “Controlling” and similar words have
corresponding meanings; provided that a Person (the “first-mentioned Person”)
who Controls a corporation, partnership or joint venture (the “second-mentioned
Person”) shall be deemed to Control a corporation, partnership or joint venture
which is Controlled by the second-mentioned Person and so on; and the words
“Control Directly” and similar words mean Control otherwise than by reason of
the application of the proviso above and the words “Control Indirectly” and
similar words mean control by reason of the application of such proviso. For
greater certainty, a Person who owns shares of a corporation shall not be deemed
to have beneficial ownership of the assets of such corporation, whether such
assets comprise shares in another corporation or otherwise, but may, by virtue
of the

 

D-3



--------------------------------------------------------------------------------

proviso above, nevertheless be deemed to Control such Corporation or any entity
which it, in turn, Controls.

 

D-4



--------------------------------------------------------------------------------

EXHIBIT E

VENTAS TENANTS

1. Beverly Enterprises, Inc.

 

2. Brookdale Senior Living, Inc.

 

3. Capital Senior Living Corp.

 

4. Assisted Living Concepts, Inc.

 

5. CommuniCare Health Services

 

6. Emeritus Corporation

 

7. Genesis Healthcare Corp.

 

8. Harborside Healthcare Corporation

 

9. Fillmore Strategic Investors, LLC

 

10. Kindred Healthcare, Inc.

 

11. Prime Care Properties, LLC

 

12. ResCare, Inc.

 

13. Senior Care, Inc.

 

14. Summerville Senior Living, Inc.

 

15. Sun Healthcare Group, Inc.

 

16. Trans Healthcare, Inc.

 

17. Integral Senior Living

 

18. Atria Senior Living, Inc.

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

APPLICABLE FACILITY TRANSLATION RATES

 

Community

   Management
Agreement Date      FX  Translation
Rate1  

US Communities

     

Springfield

     12/23/04         1.2414   

Morris Plains

     12/23/04         1.2414   

Old Tappan

     12/23/04         1.2414   

Granite Run

     12/23/04         1.2414   

Abington

     12/23/04         1.2414   

Wayne

     12/23/04         1.2414   

Westfield

     12/23/04         1.2414   

Haverford

     12/23/04         1.2414   

North Ann Arbor

     12/23/04         1.2414   

Cherry Creek

     12/23/04         1.2414   

Cuyahoga Falls

     12/23/04         1.2414   

New City

     12/23/04         1.2414   

Sunnyvale

     12/23/04         1.2414   

Parma

     12/23/04         1.2414   

Park Ridge

     12/23/04         1.2414   

Lincoln Park

     6/17/05         1.2355   

Westlake Village

     6/17/05         1.2355   

North Hills

     6/17/05         1.2355   

Yorba Linda

     10/4/05         1.2355   

Providence

     8/9/05         1.2153   

Westtown

     8/9/05         1.2153   

Glen Ellyn

     8/9/05         1.2153   

Exton

     8/9/05         1.2153   

La Costa

     8/9/05         1.2153   

Naperville

     8/9/05         1.2153   

East Brunswick

     8/9/05         1.2153   

Richmond

     8/9/05         1.2153   

North Lynbrook

     8/9/05         1.2153   

Stamford

     8/9/05         1.2153   

Woodcliff Lake

     8/9/05         1.2153   

Pinehurst

     8/9/05         1.2153   

Troy

     8/9/05         1.2153   

Norwood

     12/9/05         1.1583   

Columbia

     12/9/05         1.1583   

Rockville

     12/9/05         1.1583   

San Mateo

     12/9/05         1.1583   

 

F-1



--------------------------------------------------------------------------------

Community

   Management
Agreement Date      FX  Translation
Rate1  

US Communities

     

Willowbrook

     3/30/06         1.1719   

Alexandria

     9/13/06         1.1203   

Bloomingdale

     9/13/06         1.1203   

Blue Bell

     9/13/06         1.1203   

Buffalo Grove

     9/13/06         1.1203   

Canyon Crest

     9/13/06         1.1203   

Fleetwood

     9/13/06         1.1203   

Mission Viejo

     9/13/06         1.1203   

Northville

     9/13/06         1.1203   

Pacific Palisades

     9/13/06         1.1203   

Rochester

     9/13/06         1.1203   

Smithtown

     9/13/06         1.1203   

Sterling Canyon

     9/13/06         1.1203   

Arlington

     9/13/06         1.1203   

Baton Rouge

     9/13/06         1.1203   

East Cobb

     9/13/06         1.1203   

Edina

     9/13/06         1.1203   

Fair Oaks

     9/13/06         1.1203   

Huntcliff Summit I

     9/13/06         1.1203   

Huntcliff Summit II

     9/13/06         1.1203   

Ivey Ridge

     9/13/06         1.1203   

Orchard

     9/13/06         1.1203   

Palos Park

     9/13/06         1.1203   

Westminster

     9/13/06         1.1203   

Wall

     9/13/06         1.1203   

Bloomfield

     6/15/05         1.2471   

Hillcrest

     6/15/05         1.2471   

Staten Island

     6/19/07         1.0716   

Scottsdale

     3/30/07         1.1529   

Sandy

     3/30/07         1.1529   

Rocklin

     3/30/07         1.1529   

Canadian Communities

     

Burlington

     12/23/04         1.0000   

Unionville

     12/23/04         1.0000   

Mississauga

     12/23/04         1.0000   

Windsor

     12/23/04         1.0000   

Aurora

     12/23/04         1.0000   

Victoria

     12/23/04         1.0000   

Lynn Valley

     12/23/04         1.0000   

 

F-2



--------------------------------------------------------------------------------

Community

   Management
Agreement Date      FX  Translation
Rate1  

Canadian Communities

     

Oakville

     12/23/04         1.0000   

Richmond Hill

     12/23/04         1.0000   

Vancouver

     12/30/05         1.0000   

Erin Mills

     3/30/05         1.0000   

Steeles

     3/30/06         1.0000   

 

1

The rate to translate USD to CAD is equal to the closing exhange rate on the day
in which the REIT acquired the property.

 

F-3



--------------------------------------------------------------------------------

EXHIBIT G

CERTAIN ACCRUED BUT NOT YET DUE FEES

AND EXPENSES REIMBURSEMENTS

1. Any claim by any of the Sunrise Parties for consideration due to seller
pursuant to section 4.2 of that certain Fixed Price Acquisition Agreement
relating to the community commonly known as Sunrise of Sandy.

2. Intercompany amounts due to/due from accounts between an Owner and a Manager
for the month of September 2010.

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

CERTAIN ACCRUED FEES OR PAYMENTS

1. Any amount that is owed to Ventas SSL or its Affiliates due to Base
Management Fees having been calculated and paid to the Sunrise Parties with
respect to the period from April 1, 2010 through the PSA Date based upon the
provisions of the Existing Management Agreements and the Existing Master
Agreement instead of based upon the provisions of Section 5.1 and the other
provisions of this Agreement and the provisions of the Management Agreements.

2. Intercompany amounts due to/due from accounts between an Owner and a Manager
for the month of September 2010.

 

H-1



--------------------------------------------------------------------------------

EXHIBIT I

BASE MANAGEMENT FEES – JANUARY 1, 2010 THROUGH MARCH 31, 2010

 

     Jan-Mar
2010  

Canadian Properties (in Canadian Dollars)

  

Sunrise of Unionville (4067)

     [***]   

Sunrise of Mississauga (4068)

     [***]   

Sunrise of Victoria (4069)

     [***]   

Sunrise of Burlington (4070)

     [***]   

Sunrise of Oakville (4071)

     [***]   

Sunrise of Richmond Hill (4072)

     [***]   

Sunrise of Lynn Valley (4073)

     [***]   

Sunrise of Windsor (4074)

     [***]   

Sunrise of Aurora (4075)

     [***]   

Sunrise of Erin Mills (4076)

     [***]   

Sunrise of Vancouver (4077)

     [***]   

Sunrise of Steeles (4078)

     [***]            

Total CA Dollars

     [***]   

US Properties (in US Dollars)

  

Sunrise of Springfield (4000)

     [***]   

Sunrise of Morris Plains (4001)

     [***]   

Sunrise of Old Tappan (4002)

     [***]   

Sunrise of Granite Run (4003)

     [***]   

Sunrise of Abington (4004)

     [***]   

Sunrise of Wayne (4005)

     [***]   

Sunrise of Westfield (4006)

     [***]   

Sunrise of Haverford (4007)

     [***]   

Sunrise of North Ann Arbor (4008)

     [***]   

Sunrise of Cherry Creek (4009)

     [***]   

Sunrise of Cuyahoga Falls (4010)

     [***]   

Sunrise of New City (4011)

     [***]   

Sunrise of Sunnyvale (4012)

     [***]   

Sunrise of Parma (4013)

     [***]   

Sunrise of Park Ridge (4014)

     [***]   

Sunrise of Lincoln Park (4015)

     [***]   

Sunrise of Westlake Village (4016)

     [***]   

Sunrise of North Hills (4017)

     [***]   

Sunrise of Yorba Linda (4018)

     [***]   

Sunrise of Providence (4019)

     [***]   

Sunrise of Westtown (4020)

     [***]   

Sunrise of Glen Ellyn (4021)

     [***]   

Sunrise of Exton (4022)

     [***]   

Sunrise of La Costa (4023)

     [***]   

Sunrise of Naperville (4024)

     [***]   

Sunrise of East Brunswick (4025)

     [***]   

Sunrise of Richmond (4026)

     [***]   

Sunrise of North Lynbrook (4027)

     [***]   

Sunrise of Stamford (4028)

     [***]   

Sunrise of Woodcliff Lake (4029)

     [***]   

Sunrise of Pinehurst (4030)

     [***]   

Sunrise of Troy (4031)

     [***]   

Sunrise of Norwood (4032)

     [***]   

Sunrise of Columbia (4033)

     [***]   

Sunrise of Rockville (4034)

     [***]   

Sunrise of San Mateo (4035)

     [***]   

Sunrise of Willowbrook (4036)

     [***]   

Sunrise of Hillcrest (4037)

     [***]   

Sunrise of Bloomfield Hills (4038)

     [***]   

Sunrise of Alexandria (4039)

     [***]   

Sunrise of Bloomingdale (4040)

     [***]   

Sunrise of Blue Bell (4041)

     [***]   

Sunrise of Buffalo Grove (4042)

     [***]   

Sunrise of Canyon Crest (4043)

     [***]   

Sunrise of Fleetwood (4044)

     [***]   

Sunrise of Mission Viejo (4045)

     [***]   

Sunrise of Northville (4046)

     [***]   

Sunrise of Pacific Palisades (4047)

     [***]   

Sunrise of Rochester (4048)

     [***]   

Sunrise of Smithtown (4049)

     [***]   

Sunrise of Sterling Canyon (4050)

     [***]   

Sunrise of Arlington (4051)

     [***]   

Sunrise of Baton Rouge (4052)

     [***]   

Sunrise of East Cobb (4053)

     [***]   

Sunrise of Edina (4054)

     [***]   

Sunrise of Fair Oaks (4055)

     [***]   

Sunrise of Huntcliff I (4056)

     [***]   

Sunrise of Huntcliff II (4057)

     [***]   

Sunrise of Ivey Ridge (4058)

     [***]   

Sunrise of Orchard (4059)

     [***]   

Sunrise of Palos Park (4060)

     [***]   

Sunrise of Westminster (4061)

     [***]   

Sunrise of Wall (4062)

     [***]   

Sunrise of Staten Island (4063)

     [***]   

Sunrise of Scottsdale (4064)

     [***]   

Sunrise of Sandy (4065)

     [***]   

Sunrise of Rocklin (4066)

     [***]            

Total US Dollars

     [***]   

 

I-1